Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 1 of 119 PageID #:6




           Exhibit A
                                             Case:
                         Return Date: No return     1:20-cv-03202
                                                 date scheduled    Document             #: 1-1 Filed: 05/29/20 Page 2 of 119 PageID #:7
                         Hearing Date: 8/24/2020 10:00 AM - 10:00 AM
                         Courtroom Number: 2405
                         Location: District 1 Court                                                                                    FILED
                                 Cook County, IL                                                                                       4/29/2020 4:31 PM
                                                                                                                                       DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                                                                                       COOK COUNTY, IL
FILED DATE: 4/29/2020 4:31 PM 2020CH03970




                                                                                                                                       2020CH03970

                                                                                                                                       9167010
                                            2120 - Served                      2121 - Served
                                            2220 - Not Served                  2221 - Not Served
                                            2320 - Served By Mail              2321 - Served By Mail
                                            2420 - Served By Publication       2421 - Served By Publication
                                            Summons - Alias Summons                                                        (08/01/18) CCG 0001 A

                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            METAL MANAGEMENT, INC.,
                                                                              (Name all parties)                2020 CH 03970
                                                                                                   Case No.
                                                                     v.
                                            FACTORY MUTUAL INSURANCE CO.,

                                                                          ✔   SUMMONS              ALIAS SUMMONS
                                            To each Defendant: )DFWRU\0XWXDO,QVXUDQFH&RPSDQ\61RUWKZHVW+Z\3DUN5LGJH,/
                                            <28$5(680021('DQGUHTXLUHGWRÀOHDQDQVZHUWRWKHFRPSODLQWLQWKLVFDVHDFRS\RI 
                                            ZKLFKLVKHUHWRDWWDFKHGRURWKHUZLVHÀOH\RXUDSSHDUDQFHDQGSD\WKHUHTXLUHGIHHwithin thirty
                                            (30) days after service of this SummonsQRWFRXQWLQJWKHGD\RI VHUYLFH7RÀOH\RXUDQVZHURU
                                            DSSHDUDQFH\RXQHHGDFFHVVWRWKHLQWHUQHW3OHDVHYLVLWZZZFRRNFRXQW\FOHUNRIFRXUWRUJ to initiate
                                            WKLVSURFHVV.LRVNVZLWKLQWHUQHWDFFHVVDUHDYDLODEOHDWDOO&OHUN·V2IÀFHORFDWLRQV3OHDVHUHIHUWR
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            7RWKH2IÀFHU
                                            7KLV6XPPRQVPXVWEHUHWXUQHGE\WKHRIÀFHURURWKHUSHUVRQWRZKRPLWZDVJLYHQIRUVHUYLFH
                                            ZLWKHQGRUVHPHQWRI VHUYLFHDQGIHHVLI DQ\LPPHGLDWHO\DIWHUVHUYLFH,I VHUYLFHFDQQRWEHPDGH
                                            WKLV6XPPRQVVKDOOEHUHWXUQHGVRHQGRUVHG7KLV6XPPRQVPD\QRWEHVHUYHGODWHUWKDQWKLUW\  
                                            GD\VDIWHULWVGDWH




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 3 of 119 PageID #:8
                                            Summons - Alias Summons                                                                (08/01/18) CCG 0001 B
                                            (ILOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVWILUVW
                                            FUHDWHDQDFFRXQWZLWKDQHILOLQJVHUYLFHSURYLGHU9LVLWKWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
                                            WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I \RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOHHÀOLQJYLVLWKWWS
                                            ZZZLOOLQRLVFRXUWVJRY)$4JHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN·VRIÀFH
FILED DATE: 4/29/2020 4:31 PM 2020CH03970




                                                                                                                    4/29/2020 4:31 PM DOROTHY BROWN
                                                        63278
                                            $WW\1R ________________                                Witness:

                                            $WW\1DPH Thomas A. Vickers/MVRH
                                            $WW\IRU Plaintiff                                               '2527+<%52:1&OHUNRI
                                                                                                                     +<
                                                                                                                      <%5
                                                                                                                      <  %52:1
                                                                                                                         %52    &OOHUN &RXUW
                                                                                                                            :1&O
                                                                                                                                &
                                            Address: 150 S. Wacker Drive, 24th Floor
                                                   Chicago                                              Date of Service:
                                                                                                                      e: ___________
                                            &LW\ ____________________________                         7REHLQVHUWHGE\RIÀFHURQFRS\OHIWZLWK
                                                    IL
                                            State: ____          60606
                                                            Zip: ________                               Defendant or other person):
                                                       (312) 224-1520
                                            Telephone: ________________________
                                            3ULPDU\(PDLO tav@mvrhlaw.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                    Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 4 of 119 PageID #:9


                                                    CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                    5LFKDUG-'DOH\&HQWHU                             Domestic Relations Division
                                                    ::DVKLQJWRQ                                   5LFKDUG-'DOH\&HQWHU
FILED DATE: 4/29/2020 4:31 PM 2020CH03970




                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                    'LVWULFW6NRNLH                               &KLFDJR,/
                                                    2OG2UFKDUG5G                               +RXUVDPSP
                                                    6NRNLH,/                                   Civil Appeals
                                                    'LVWULFW5ROOLQJ0HDGRZV                      5LFKDUG-'DOH\&HQWHU
                                                     2121 Euclid                                       ::DVKLQJWRQ5P
                                                    5ROOLQJ0HDGRZV,/                         &KLFDJR,/
                                                                                                       +RXUVDPSP
                                                    'LVWULFW0D\ZRRG
                                                    0D\EURRN$YH                                  Criminal Department
                                                    0D\ZRRG,/                                 5LFKDUG-'DOH\&HQWHU
                                                                                                       ::DVKLQJWRQ5P
                                                    'LVWULFW%ULGJHYLHZ                           &KLFDJR,/
                                                    6WK$YH                                  +RXUVDPSP
                                                    %ULGJHYLHZ,/
                                                                                                       &RXQW\'LYLVLRQ
                                                    'LVWULFW0DUNKDP                              5LFKDUG-'DOH\&HQWHU
                                                    6.HG]LH3NZ\                               ::DVKLQJWRQ5P
                                                    0DUNKDP,/                                 &KLFDJR,/
                                                     Domestic Violence Court                           +RXUVDPSP
                                                     555 W Harrison                                    3UREDWH'LYLVLRQ
                                                    &KLFDJR,/                                 5LFKDUG-'DOH\&HQWHU
                                                     Juvenile Center Building                          ::DVKLQJWRQ5P
                                                    :2JGHQ$YH5P                           &KLFDJR,/
                                                    &KLFDJR,/                                 +RXUVDPSP
                                                     Criminal Court Building                           /DZ'LYLVLRQ
                                                    6&DOLIRUQLD$YH5P                     5LFKDUG-'DOH\&HQWHU
                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                                                                       &KLFDJR,/
                                            Daley Center Divisions/Departments                         +RXUVDPSP
                                                     Civil Division                                    7UDIÀF'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU                            5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P                           ::DVKLQJWRQ/RZHU/HYHO
                                                    &KLFDJR,/                                 &KLFDJR,/
                                                    +RXUVDPSP                         +RXUVDPSP
                                                    &KDQFHU\'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P
                                                    &KLFDJR,/
                                                    +RXUVDPSP

                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                          Page 3 of 3
                                             Case:
                         Return Date: No return     1:20-cv-03202
                                                 date scheduled    Document         12-Person
                                                                                    #: 1-1 Filed:Jury
                                                                                                  05/29/20 Page 5 of 119 PageID #:10
                         Hearing Date: 8/24/2020 10:00 AM - 10:00 AM
                         Courtroom Number: 2405
                         Location: District 1 Court                                                                              FILED
                                 Cook County, IL                                                                                 4/24/2020 2:23 PM
                                                                                                                                 DOROTHY BROWN
                                                                                                                                 CIRCUIT CLERK
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                                                                 2020CH03970

                                                                                                                                 9140702



                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION

                                            METAL MANAGEMENT, INC.,                          )
                                                                                             )
                                                                  Plaintiff,                 )
                                                                                             )              2020CH03970
                                                                  v.                         )      No.    _____________
                                                                                             )
                                            FACTORY MUTUAL INSURANCE                         )      Jury Trial Demanded
                                            COMPANY,                                         )
                                                                                             )
                                                                  Defendant.                 )

                                                                                     COMPLAINT

                                                    Now Comes Plaintiff, METAL MANAGEMENT, INC., through its Attorneys, MASINI,

                                            VICKERS, RUKSAKIATI & HADSELL, P.C., and for its Complaint against Defendant,

                                            FACTORY MUTUAL INSURANCE COMPANY, alleges as follows:

                                                                                        PARTIES

                                                    1.   Metal Management, Inc. (hereinafter “Plaintiff” or Metal Management”), is a

                                            Delaware corporation with its principal place of business located in Chicago, Illinois.

                                                    2.   Factory Mutual Insurance Company (hereinafter “Factory Mutual”), is a Rhode

                                            Island company with its principal place of business located in Johnston, Rhode Island.

                                                    3.   Factory Mutual maintains an office in Park Ridge, Cook County, Illinois.

                                                    4.   Factory Mutual is in the business of underwriting and selling, among other insurance,

                                            all risks property insurance to policyholders located throughout the United States, including

                                            Illinois.
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 6 of 119 PageID #:11




                                                   5.    Factory Mutual issued the all risks property insurance policy at issue in this lawsuit.

                                                                             JURISDICTION AND VENUE
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                   6.    An actual controversy of a justiciable nature exists between Plaintiff and Defendant

                                            involving Plaintiff’s rights and Defendant’s obligations under the all risks property insurance

                                            policy at issue, which controversy may be determined by the judgment of this Court and, therefore,

                                            this Court has jurisdiction pursuant to the Declaratory Judgment Act, 735 ILCS 5/2-701.

                                                   7.    Venue is proper in this Court pursuant to 735 ILCS 5/2-101 because both Parties

                                            conduct business in Cook County, Illinois, and because the insurance policy at issue was delivered

                                            to Plaintiff’s office in Chicago, IL.

                                                                            INSURANCE POLICY AT ISSUE

                                                   8.    Factory Mutual issued Policy No. 1047248, which incepted on December 1, 2018

                                            (hereinafter the “Policy”). A true and accurate copy of the Policy is attached hereto as Exhibit “A.”

                                                   9.    The Policy covers property, as described in the Policy, against “ALL RISKS OF

                                            PHYSICAL LOSS OR DAMAGE, except as excluded, while located as described in [the] Policy.”

                                            (See Ex. A, p. 1)

                                                   10.   Among the locations described and insured under the Policy is Location No. 94,

                                            which is a metal recycling facility located in Catoosa, Oklahoma (the “Catoosa Location”).

                                                   11.   The Catoosa Location is operated by Plaintiff’s subsidiary Sims Southwest

                                            Corporation, f/k/a and identified in the Policy as Proler Southwest Corporation.

                                                   12.   The Policy covers Plaintiff’s Time Element losses, including Gross Earning, Gross

                                            Profit and Extra Expense, directly resulting from physical loss or damage from flood, subject to

                                            the terms and conditions of the Policy.

                                                   13.   The Policy insures Plaintiff against its Time Element losses, in part, as follows:




                                                                                             2
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 7 of 119 PageID #:12




                                                           LOSS INSURED

                                                           A.      This Policy insures TIME ELEMENT loss, as provided in the TIME
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                   ELEMENT COVERAGES, directly resulting from physical loss or damage
                                                                   of the type insured:

                                                                   1) to property described elsewhere in this Policy and not otherwise
                                                                      excluded by this Policy or otherwise limited in the TIME ELEMENT
                                                                      COVERAGES below;

                                                                   2) used by the Insured, or for which the Insured has contracted use;

                                                                   3) while located as described in the INSURANCE PROVIDED provision
                                                                      or within 1,000 feet/300 metres thereof, or as described in the
                                                                      TEMPORARY REMOVAL OF PROPERTY provision; [and]

                                                                                   *       *         *

                                                                   4) during the Periods of Liability described in this section,

                                                                                   *       *         *

                                            (Ex. A, pages 40-41)

                                                   14.   Once triggered, the Policy insures Plaintiff against its Time Element losses during

                                            the Period of Liability, as defined in the Policy.

                                                   15.   The Policy defines the Period of Liability as follows:

                                                           PERIOD OF LIABILITY

                                                           A.      The PERIOD OF LIABILITY applying to all TIME ELEMENT
                                                                   COVERAGES, except GROSS PROFIT and LEASEHOLD INTEREST
                                                                   and as shown below or if otherwise provided under any TIME ELEMENT
                                                                   COVERAGE EXTENSION, and subject to any Time Limit provided in the
                                                                   LIMITS OF LIABILITY clause in the DECLARATIONS section, is as
                                                                   follows:

                                                                   1)      For building and equipment, the period:

                                                           a)      starting from the time of physical loss or damage of the type insured; and

                                                           b)      ending when with due diligence and dispatch the building and equipment
                                                                   could be:

                                                                   (i)     repaired or replaced; and




                                                                                                 3
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 8 of 119 PageID #:13




                                                                    (ii)    made ready for operations,

                                                                    under the same or equivalent physical and operating conditions that existed
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                    prior to the damage.

                                            (Ex. A, pages 46-47)

                                                   16.   The Policy provides an Extended Period of Liability, which, if triggered, extends

                                            the Gross Earnings business interruption coverage as follows:

                                                                                   *       *       *

                                                   2)        for such additional length of time as would be required with the exercise of due
                                                             diligence and dispatch to restore the Insured’s business to the condition that would
                                                             have existed had no loss happened; and

                                                   3)        commencing with the date on which the liability of the Company for loss resulting
                                                             from interruption of business would terminate if this Extension had not been
                                                             included in this Policy.

                                            (Ex. A, page 58)

                                                                               FACTUAL BACKGROUND

                                                   17.   In May 2019, Plaintiff’s Catoosa Location sustained covered property damage during

                                            a flood event.

                                                   18.   The covered property damage at the Catoosa Location included electric panels,

                                            motors, and a barge dock/pier chute.

                                                   19.   As a direct result of this covered property damage, Plaintiff was unable to load barges

                                            and ship scrap metal from the Catoosa Location.

                                                   20.   As a result of this covered property damage, Plaintiff sustained Time Element losses,

                                            including a loss of business income.

                                                   21.   Plaintiff provided Defendant timely notice of the Catoosa Location flood event and

                                            its losses and has otherwise complied with all conditions precedent under the Policy.




                                                                                               4
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 9 of 119 PageID #:14




                                                   22.    By letter from its designated adjuster dated December 12, 2019, Defendant denied

                                            Plaintiff’s Time Element loss claims.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                   23.    Defendant denied Plaintiff’s Time Element loss insurance claims based on a Policy

                                            exclusion.

                                                                                     COUNT I
                                                                   (Declaratory Judgment Against Factory Mutual)

                                                   24.    Plaintiff repeats and realleges paragraphs 1 through 23 above as paragraph 24 of

                                            Count I as though fully set forth herein.

                                                   25.    Plaintiff sustained covered property damage and Time Element losses as defined in

                                            the Policy.

                                                   26.    Defendant denies that it has any obligation to indemnify Plaintiff for the Time

                                            Element losses it sustained at the Catoosa Location as a result of the May 2019 flood event.

                                                   27.    Defendant denies Plaintiff’s claim for indemnity under the Policy based on sub-

                                            paragraph 4) of the following exclusion:

                                                          4. TIME ELEMENT EXCLUSIONS

                                                             In addition to the exclusions elsewhere in this Policy, the following exclusions
                                                             apply to TIME ELEMENT loss:

                                                             This Policy does not insure:

                                                              A. Any loss during any idle period, including but not limited to when
                                                                 production, operation, service or delivery or receipt of goods would cease,
                                                                 or would not have taken place or would have been prevented due to:

                                                                    1)   physical loss or damage not insured by this Policy on or off of the
                                                                         insured location.

                                                                    2)   planned or rescheduled shutdown.

                                                                    3)   strikes or other work stoppage.

                                                                    4)   any other reason other than physical loss or damage insured under this
                                                                         Policy.



                                                                                             5
                                              Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 10 of 119 PageID #:15




                                            (Ex. A, page 49)

                                                      28.   Plaintiff denies that the exclusion relied upon by Defendant precludes coverage for
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            the Time Element losses claimed by Plaintiff under the Policy.

                                                      29.   An actual, justiciable controversy exists between Plaintiff and Defendant regarding

                                            whether the Time Element losses sustained by Plaintiff are covered under the Policy.

                                                      WHEREFORE, Plaintiff respectfully request that this Honorable Court enter judgment in

                                            its favor and against Defendant, including the following relief:

                                                            a.   A declaratory judgment addressing Plaintiff’s rights and Defendant’s
                                                                 obligations under the Policy, and declaring that the Time Element and other
                                                                 losses sustained by Plaintiff as a result of the May 2019 flood event at the
                                                                 Catoosa Location are covered under the Policy;

                                                            b.   A declaratory judgment addressing Plaintiff’s rights and Defendant’s
                                                                 obligations under the Policy, and declaring that the exclusion relied upon by
                                                                 Defendant does not apply to preclude coverage under the Policy for the Time
                                                                 Element and other losses sustained by Plaintiff;

                                                            c.   An award of ancillary relief under the Declaratory Judgment Act in the amount
                                                                 of Plaintiff’s Time Element and other losses payable under the Policy;

                                                            d.   An award of fees and costs incurred by Plaintiff in prosecuting this lawsuit;
                                                                 and,

                                                            e.   Such other and further relief as this Court deems proper.

                                                                                       COUNT II
                                                                       (Breach of Contract Against Factory Mutual)

                                                      30.   Plaintiff repeats and realleges paragraphs 1 through 29 above as paragraph 30 of

                                            Count II as though fully set forth herein.

                                                      31.   Plaintiff has sustained financial losses that are covered under the Policy.

                                                      32.   Plaintiff provided timely notice to Defendant of its insurance claim under the Policy.

                                                      33.   Plaintiff has otherwise complied with all conditions precedent to coverage under the

                                            Policy.




                                                                                                6
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 11 of 119 PageID #:16




                                                      34.    Defendant has failed to acknowledge coverage for Plaintiff’s Time Element losses

                                            under the Policy.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                      35.    Defendant has failed to properly evaluate the facts and interpret the Policy, and as a

                                            result, failed to properly indemnify Plaintiff under the Policy.

                                                      36.    Defendant’s failure to acknowledge coverage, properly apply the Policy, and

                                            indemnify Plaintiff for its Time Element losses constitutes a breach by Defendant of its obligations

                                            under the Policy.

                                                      37.    As a direct and proximate result of Defendant’s breach of contract, Plaintiff has been

                                            damaged in an amount in excess of $3,600,000.00, exclusive of interest, costs and attorney’s fees.

                                                      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in

                                            their favor and against Defendant, including the following relief:

                                                             a.      An award of damages in Plaintiff’s favor and against Defendant for an amount
                                                                     excess of $3,600,000.00, plus pre-judgment interest;

                                                             b.      An award of penalties, fees, and costs incurred by Plaintiff in prosecuting this
                                                                     lawsuit; and,

                                                             c.      Such other and further relief as this Court deems proper.

                                                                                       Respectfully submitted,

                                                                                       MASINI, VICKERS, RUKSAKIATI & HADSELL, P.C.

                                                                                       By:                      /s/ Thomas A. Vickers


                                            Thomas A. Vickers
                                            tav@mvrhlaw.com
                                            Scott A. Ruksakiati
                                            sar@mvrhlaw.com
                                            MASINI, VICKERS, RUKSAKIATI & HADSELL, P.C.
                                            150 S. Wacker Drive, 24th Floor
                                            Chicago, Illinois 60606
                                            (312) 224-1520
                                            Attorney No. 63278
                                            Attorneys for Plaintiff, METAL MANAGEMENT, INC.
                                            Https://mvrh.sharepoint.com/Shared Documents/19-0053/Pleadings/Metal Management Complaint 04-24-20.docx



                                                                                                            7
                                                    Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 12 of 119 PageID #:17

                                                                                                                     MUTUAL CORPORATION
                                                                                                                     NON-ASSESSABLE POLICY
                                                   Factory Mutual Insurance Company
                                                   P.O. Box 7500
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                   Johnston, Rhode Island 02919
                                                   1-800-343-7722

                                            DECLARATIONS
                                            Policy No.                                     Previous Policy No.                              DATE OF ISSUE
                                             1047248                                         1020830                                         29 November 2018


                                            Account No.                                    Replaces Binder No.
                                             1-85457

                                            In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and of premium charged,
                                            Factory Mutual Insurance Company, hereafter referred to as the Company, does insure:

                                                                    INSURED:

                                                                    Sims Metal Management Limited




                                                                                       (For Complete Title See Policy)

                                            The term of this Policy is from the 1st day of December, 2018 to the 1st day of December, 2019 at 12:01 a.m., Standard Time, at
                                            the Locations of property involved as provided in this Policy.

                                            This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
                                            hereinafter excluded, while located as described in this Policy.

                                            By virtue of this Policy and any other policies purchased from the Company being in force, the Insured becomes a member of the
                                            Company, subject to the provisions of its charter and by-laws, and is entitled to one vote either in person or by proxy at any and all
                                            meetings of said Company.

                                            Assignment of this Policy will not be valid except with the written consent of the Company.

                                            This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part of this
                                            Policy, together with such other provisions and agreements as may be added to this Policy.

                                            In Witness, this Company has issued this Policy at its office in the city of Johnston, R. I.
                                            this 29th day of November, 2018.




                                             _______________________________________________
                                            Authorized Signature                                                 Secretary                               President




                                            Countersigned (if required) this        day of                       _________________________________________________
                                                                                                                                                                          Agent

                                            Florida information: "THIS POLICY CONTAINS A SEPARATE
                                            DEDUCTIBLE FOR HURRICANE LOSSES, WHICH MAY
                                            RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU."
                                            Form FMGA DEC                                                                                                    Printed in U.S.A.
                                            7020 (10/13)

                                                                                             (;+,%,7$
                                            Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 13 of 119 PageID #:18
FILED DATE: 4/24/2020 2:23 PM 2020CH03970
                                                    Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 14 of 119 PageID #:19
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                 Factory Mutual Insurance Company
                                                                                 Johnston, Rhode Island
                                                                                 A Mutual Corporation




                                                                                 This policy is Non-Assessable.



                                                                                 It is important that the written
                                                                                 portions of all policies covering
                                                                                 the same property read exactly
                                                                                 alike. If they do not, they should
                                                                                 be made uniform at once.




                                                                                 In case of loss notify the company
                                                                                 or its local agent at once in writing.




                                            7019 (9/01)
                                                    Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 15 of 119 PageID #:20


                                                   This policy is issued by a mutual company having special regulations lawfully applicable to its organization,
                                            membership, policies, or contracts of insurance of which the following shall apply to and form a part of this policy.

                                                                         EXTRACTS FROM CHARTER OF THIS COMPANY
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                        Granted by the General Assembly of the State of Rhode Island

                                                      SECTION 5: Except as hereinafter specifically provided, each natural person, partnership, association, corporation or
                                            legal entity insured on the mutual plan by the Corporation shall be a member of the Corporation during the term of its policy but
                                            no longer, and at all meetings of the members shall be entitled to one vote either in person or by proxy, provided, however, that
                                            where there is more than one insured under any policy, such insureds shall nevertheless be deemed to be a single member of the
                                            Corporation for all purposes. The Corporation may issue policies which do not entitle the insured to membership in the
                                            Corporation nor to participate in its surplus.

                                                     SECTION 10: Upon the termination of the membership of any member, all his or its right and interest in the surplus,
                                            reserves and other assets of the Corporation shall forthwith cease.


                                                                       EXTRACTS FROM THE BY-LAWS OF THIS COMPANY
                                                                                                   Adopted July 13, 2000


                                                     ARTICLE 1 – MEETINGS OF THE MEMBERS

                                                     SECTION 1. Annual Meeting
                                                     The annual meeting of the members shall be held at the principal offices of the Company, or at such other place as may
                                            be stated in the notice of the meeting, at 9:00 a.m. on the second Thursday of April in each year, for the election of directors and
                                            the transaction of such other business as may be brought before the meeting. If the annual meeting is omitted on the day herein
                                            provided therefor, a special meeting may be held in place thereof; and any business transacted or elections held at such special
                                            meeting shall be as effective as if transacted or held at the annual meeting.




                                                     7019 (9/01)
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 16 of 119 PageID #:21

                                                                                                                                                                Account No. 1-85457
                                                                                                                                                                 Policy No. 1047248


                                                                                          TABLE OF CONTENTS
                                                                                       (Order In Which They Appear)                                                                    Page No.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            DECLARATIONS PAGE

                                            DECLARATIONS
                                            1.      NAMED INSURED AND MAILING ADDRESS ............................................................................1
                                            2.      POLICY DATES................................................................................................................................1
                                            3.      INSURANCE PROVIDED ................................................................................................................1
                                            4.      PREMIUM .........................................................................................................................................1
                                            5.      PREMIUM PAYABLE ......................................................................................................................1
                                            6.      LOSS ADJUSTMENT/PAYABLE....................................................................................................1
                                            7.      DEDUCTIBLE REIMBURSEMENT................................................................................................2
                                            8.      TERRITORY......................................................................................................................................2
                                            9.      MASTER GLOBAL INSURING POLICY .......................................................................................3
                                            10.     JURISDICTION .................................................................................................................................3
                                            11.     CURRENCY ......................................................................................................................................4
                                            12.     LIMITS OF LIABILITY ....................................................................................................................4
                                            13.     DEDUCTIBLES.................................................................................................................................8

                                            PROPERTY DAMAGE
                                            1.      INSURED PROPERTY ...................................................................................................................12
                                            2.      EXCLUDED PROPERTY ...............................................................................................................12
                                            3.      EXCLUSIONS .................................................................................................................................14
                                            4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION ...........................................18
                                            5.      VALUATION...................................................................................................................................18
                                            6.      ADDITIONAL COVERAGES ........................................................................................................20
                                                    CYBER ADDITIONAL COVERAGES ..........................................................................................20
                                                    A.   DATA, PROGRAMS OR SOFTWARE................................................................................20
                                                    B.   OFF PREMISES DATA SERVICES PROPERTY DAMAGE ............................................21
                                                    OTHER ADDITIONAL COVERAGES ..........................................................................................22
                                                    A.   ACCIDENTAL INTERRUPTION OF SERVICES ..............................................................23
                                                    B.   ACCOUNTS RECEIVABLE ................................................................................................23
                                                    C.   AUTOMATIC COVERAGE .................................................................................................24
                                                    D.   BRANDS AND LABELS......................................................................................................24
                                                    E.   CLAIMS PREPARATION COSTS.......................................................................................25
                                                    F.   COINSURANCE DEFICIENCY AND CURRENCY DEVALUATION ............................25
                                                    G.   COMMUNICABLE DISEASE RESPONSE ........................................................................26
                                                    H.   CONSEQUENTIAL REDUCTION IN VALUE...................................................................26
                                                    I.   DEBRIS REMOVAL.............................................................................................................26
                                                    J.   DECONTAMINATION COSTS ...........................................................................................27
                                                    K.   ERRORS AND OMISSIONS ................................................................................................27
                                                    L.   EXPEDITING COSTS ..........................................................................................................28
                                                    M. FINE ARTS AND VALUABLE PAPERS AND RECORDS...............................................28
                                                    N.   INSTALLMENT OR DEFERRED PAYMENTS .................................................................29
                                                    O.   LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ......29
                                                    P.   LAW AND ORDINANCE ....................................................................................................30


                                            Printed 30-Nov-2018                                                                                                                        Page 1
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 17 of 119 PageID #:22

                                                                                                                                                             Account No. 1-85457
                                                                                                                                                              Policy No. 1047248


                                                                                         TABLE OF CONTENTS
                                                                                      (Order In Which They Appear)                                                                Page No.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    Q.       LOSS PAYMENT INCREASED TAX LIABILITY ............................................................31
                                                    R.       MACHINERY OR EQUIPMENT STARTUP OPTION.......................................................32
                                                    S.       MISCELLANEOUS PROPERTY .........................................................................................33
                                                    T.       NEIGHBOUR’S RECOURSE AND TENANT’S LIABILITY ............................................34
                                                    U.       OPERATIONAL TESTING ..................................................................................................34
                                                    V.       PROTECTION AND PRESERVATION OF PROPERTY...................................................34
                                                    W.       SERVICE INTERRUPTION PROPERTY DAMAGE .........................................................35
                                                    X.       TEMPORARY REMOVAL OF PROPERTY.......................................................................36
                                                    Y.       TERRORISM.........................................................................................................................36
                                                    Z.       TRANSPORTATION ............................................................................................................37

                                            TIME ELEMENT
                                            1.      LOSS INSURED ..............................................................................................................................40
                                            2.      TIME ELEMENT COVERAGES....................................................................................................41
                                                    A.   INSURED OPTION...............................................................................................................41
                                                    B.   GROSS EARNINGS..............................................................................................................41
                                                    C.   GROSS PROFIT ....................................................................................................................42
                                                    D.   EXTRA EXPENSE................................................................................................................44
                                                    E.   LEASEHOLD INTEREST ....................................................................................................45
                                                    F.   RENTAL INSURANCE ........................................................................................................46
                                            3.      PERIOD OF LIABILITY.................................................................................................................46
                                            4.      TIME ELEMENT EXCLUSIONS ...................................................................................................49
                                            5.      TIME ELEMENT COVERAGE EXTENSIONS ............................................................................50
                                                    CYBER TIME ELEMENT COVERAGE EXTENSIONS ..............................................................50
                                                    A.   COMPUTER SYSTEMS NON PHYSICAL DAMAGE ......................................................50
                                                    B.   OFF PREMISES DATA SERVICES TIME ELEMENT ......................................................50
                                                    SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS ...............................................52
                                                    A.   CIVIL OR MILITARY AUTHORITY..................................................................................52
                                                    B.   CONTINGENT TIME ELEMENT EXTENDED .................................................................52
                                                    C.   INGRESS/EGRESS ...............................................................................................................53
                                                    D.   LOGISTICS EXTRA COST..................................................................................................54
                                                    E.   SERVICE INTERRUPTION TIME ELEMENT...................................................................55
                                                    ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS...................................................56
                                                    A.   ATTRACTION PROPERTY.................................................................................................56
                                                    B.   CRISIS MANAGEMENT .....................................................................................................57
                                                    C.   DELAY IN STARTUP ..........................................................................................................58
                                                    D.   EXTENDED PERIOD OF LIABILITY ................................................................................58
                                                    E.   INTERRUPTION BY COMMUNICABLE DISEASE .........................................................59
                                                    F.   ON PREMISES SERVICES ..................................................................................................60
                                                    G.   PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT ....................60
                                                    H.   RELATED REPORTED VALUES .......................................................................................60
                                                    I.   RESEARCH AND DEVELOPMENT...................................................................................60
                                                    J.   SOFT COSTS ........................................................................................................................61




                                            Printed 30-Nov-2018                                                                                                                    Page 2
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 18 of 119 PageID #:23

                                                                                                                                                                Account No. 1-85457
                                                                                                                                                                 Policy No. 1047248


                                                                                           TABLE OF CONTENTS
                                                                                        (Order In Which They Appear)                                                                  Page No.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            LOSS ADJUSTMENT AND SETTLEMENT
                                            1.       REQUIREMENTS IN CASE OF LOSS ..........................................................................................62
                                            2.       CURRENCY FOR LOSS PAYMENT.............................................................................................63
                                            3.       PARTIAL PAYMENT OF LOSS SETTLEMENT .........................................................................63
                                            4.       COLLECTION FROM OTHERS ....................................................................................................63
                                            5.       SUBROGATION .............................................................................................................................63
                                            6.       COMPANY OPTION ......................................................................................................................64
                                            7.       ABANDONMENT...........................................................................................................................64
                                            8.       APPRAISAL ....................................................................................................................................64
                                            9.       SUIT AGAINST THE COMPANY .................................................................................................65
                                            10.      SETTLEMENT OF CLAIMS ..........................................................................................................65

                                            GENERAL PROVISIONS
                                            1.   CANCELLATION/NON-RENEWAL.............................................................................................66
                                            2.   INSPECTIONS.................................................................................................................................66
                                            3.   PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS...................................................66
                                            4.   LIBERALIZATION .........................................................................................................................69
                                            5.   MISREPRESENTATION AND FRAUD ........................................................................................69
                                            6.   LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS ................70
                                            7.   OTHER INSURANCE .....................................................................................................................71
                                            8.   POLICY MODIFICATION .............................................................................................................72
                                            9.   REDUCTION BY LOSS..................................................................................................................72
                                            10. SUSPENSION..................................................................................................................................72
                                            11. TITLES.............................................................................................................................................72
                                            12. ASSIGNMENT ................................................................................................................................72
                                            13. DEFINITIONS .................................................................................................................................72
                                            SCHEDULE OF LOCATIONS .............................................................................................. APPENDIX A
                                            SCHEDULE OF SA RECYCLING, LLC LOCATIONS........................................................APPENDIX B
                                            SRS DEDUCTIBLE LOCATIONS.........................................................................................APPENDIX C
                                            CYBER OPTIMAL RECOVERY ENDORSEMENT, Form FMG7558
                                            SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT, Form
                                            FMG7308




                                            Printed 30-Nov-2018                                                                                                                       Page 3
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 19 of 119 PageID #:24

                                                                                                                                     Account No. 1-85457
                                                                                                                                      Policy No. 1047248
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                                  DECLARATIONS

                                                    This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL
                                                    LOSS OR DAMAGE, except as hereinafter excluded, while located as described in this Policy.

                                            1.      NAMED INSURED AND MAILING ADDRESS

                                                    Sims Metal Management Limited and any subsidiary, and Sims Metal Management Limited
                                                    interest in any partnership or joint venture in which Sims Metal Management Limited has
                                                    management control or ownership as now constituted or hereafter is acquired, including the 100%
                                                    interest in SA Recycling, LLC as the respective interest of each may appear; all hereafter referred
                                                    to as the “Insured,” including legal representatives.

                                                    200 West Madison Street, Suite 3600
                                                    Chicago, Illinois 60606

                                            2.      POLICY DATES

                                                                  TERM: One year

                                                                  FROM:01 December, 2018 at 12:01 a.m., Standard Time;
                                                                  TO:  01 December, 2019 at 12:01 a.m., Standard Time,

                                                                  at the location of property involved as provided in this Policy.

                                            3.      INSURANCE PROVIDED

                                                    The coverage under this Policy applies to property described on the Schedule of Locations or
                                                    covered under the terms and conditions of the AUTOMATIC COVERAGE, ERRORS AND
                                                    OMISSIONS or MISCELLANEOUS PROPERTY provisions, unless otherwise provided.

                                                    Schedule of Locations are as listed on the Schedule of Locations attached to this Policy.

                                            4.      PREMIUM

                                                    This Policy is issued in consideration of an initial premium.

                                            5.      PREMIUM PAYABLE

                                                    Arthur J. Gallagher Risk Management Services, Inc. pays the premium under this Policy, and any
                                                    return of the paid premium accruing under this Policy will be paid to the account of Arthur J.
                                                    Gallagher Risk Management Services, Inc.

                                            6.      LOSS ADJUSTMENT/PAYABLE

                                                    Loss, if any, will be adjusted with and payable to Sims Metal Management Limited, or as may be
                                                    directed by Sims Metal Management Limited.

                                            Printed 30-Nov-2018                                                                                 Page 1
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 20 of 119 PageID #:25

                                                                                                                               Account No. 1-85457
                                                                                                                                Policy No. 1047248



                                                    Additional insured interests will also be included in loss payment as their interests may appear
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    when named as additional named insured, lender, mortgagee and/or loss payee either on a
                                                    Certificate of Insurance or other evidence of insurance on file with the Company or named below.

                                                    When named on a Certificate of Insurance or other evidence of insurance, such additional interests
                                                    are automatically added to this Policy as their interests may appear as of the effective date shown
                                                    on the Certificate of Insurance or other evidence of insurance. The Certificate of Insurance or other
                                                    evidence of insurance will not amend, extend or alter the terms, conditions, provisions and limits of
                                                    this Policy.

                                            7.      DEDUCTIBLE REIMBURSEMENT

                                                    At the written request of the Insured, and in accordance with any Certificates of Insurance or other
                                                    written evidence that may then be issued to protect the insurable interests of any third party
                                                    covered hereunder, this Company shall adjust and pay losses in full without regard to any
                                                    deductible provision which would otherwise apply under the terms and conditions of this Policy;
                                                    such loss to be adjusted with Sims Metal Management Limited and payable to Sims Metal
                                                    Management Limited and appropriate loss payee(s) as their interests may appear.

                                                    It is further agreed that in any case where a loss is adjusted and payment made in accordance with
                                                    the above, Sims Metal Management Limited agrees to reimburse this Company as respects such
                                                    loss payment for that amount which is equal to but not exceeding the amount of the deductible that
                                                    would have been applicable had this provision not been in effect. Such reimbursement shall be
                                                    made within 30 days, payable to and forwarded to the Factory Mutual Insurance Company, 300
                                                    South Northwest Highway, Park Ridge, IL 60068.

                                            8.      TERRITORY

                                                    Coverage as provided under this Policy applies worldwide except does not apply in:

                                                    Afghanistan; Albania; Algeria; Angola; Armenia; Azerbaijan; Bangladesh; Belarus; Belize; Benin;
                                                    Bhutan; Botswana; Burkina Faso; Burundi; Cambodia; Cameroon; Central African Republic;
                                                    Chad; Cote D’Ivoire; Cuba; Democratic Republic of the Congo; Djibouti; Egypt; Equatorial
                                                    Guinea; Eritrea; Ethiopia; Fiji; Gabon; Gambia; Georgia; Ghana; Grenada; Guinea; Guinea-Bissau;
                                                    Guyana; Haiti; Honduras; Jammu and Kashmir in India; Iran; Iraq; Israel; Gaza Strip, West Bank
                                                    and territories north of Latitude 32.80 N in Israel; Kenya; Laos; Lebanon; Lesotho; Liberia; Libya;
                                                    Madagascar; Malawi; Mali; Mauritania; Mauritius; Moldova; Mongolia; Montenegro; Montserrat;
                                                    Mozambique; Myanmar; Namibia; Nepal; Niger; Nigeria; North Korea; Pakistan; Papua New
                                                    Guinea; Aksai Chin and Trans-Karakoram Tract in People’s Republic of China; Republic of the
                                                    Congo; Chechen Republic of the Russian Federation; Rwanda; Senegal; Seychelles; Sierra Leone;
                                                    Somalia; Sri Lanka; South Sudan; Sudan; Swaziland; Syria; Tajikistan; Tanzania; Timor-Leste;
                                                    Togo; Agri, Batman, Bingol, Bitlis, Diyarbakir, Elazig, Hakkari, Igdir, Mardin, Mus, Sanliurfa,
                                                    Siirt, Sirnak and Van in Turkey; Turkmenistan; Uganda; Ukraine; Crimea Region of Ukraine;
                                                    Uzbekistan; Venezuela; Yemen; Zambia; and Zimbabwe.




                                            Printed 30-Nov-2018                                                                                Page 2
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 21 of 119 PageID #:26

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                            9.      MASTER GLOBAL INSURING POLICY
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    This Policy is designated the Master Global Insuring Policy. Coverage under this Policy shall
                                                    apply only after the coverage provided under the local policy issued by the Company, its
                                                    representative company(ies) or any other insurance company has been exhausted. Such local
                                                    policy will be the first policy to respond in the event of loss or damage. Only upon exhaustion of
                                                    coverage under the local policy, this Policy covers:

                                                    A.      the difference in definitions, perils, conditions or coverages between the local policy and this
                                                            Policy; and

                                                    B.      the difference between the limit(s) of liability stated in the local policy and this Policy,

                                                    provided that:

                                                            1) the coverage is provided under this Policy;

                                                            2) the limit(s) of liability has been exhausted under the local policy, and

                                                            3) the deductible(s) applicable to such claim for loss or damage under the local policy has
                                                               been applied. If the deductible applied in the local policy is different from the
                                                               deductible that would have been applied for such loss under this Policy, then this Policy
                                                               will provide for such difference in deductible.

                                                    Any coverage provided under the local policy that is not provided under this Policy does not extend
                                                    to this Policy. As respects representative company(ies) only, any insolvency or bankruptcy of the
                                                    local insurance company shall be considered exhaustion of coverage under the local policy.

                                                    As respects local policies issued by companies other than this Company or its representative
                                                    company(ies), the following also applies:

                                                    A.      This Policy will not cover:

                                                            1) any financial loss due to insolvency or bankruptcy of the insurance company issuing the
                                                               local policy.

                                                    B.      It is agreed that during the term of this Policy the Insured will not cancel or restrict any
                                                            insurance in force at the time coverage hereunder attaches, which covers the same risk(s) as
                                                            covered hereunder, without the knowledge and consent of the Company.

                                                    C.      If the local policy is cancelled, restricted or allowed to expire and not renewed without the
                                                            knowledge and consent of the Company, this coverage will continue to apply as though such
                                                            local policy had been maintained in full force and effect.

                                            10.     JURISDICTION

                                                    This Policy will be governed by the laws of the United States of America.

                                                    Any disputes arising hereunder will be exclusively subject to United States of America jurisdiction.


                                            Printed 30-Nov-2018                                                                                     Page 3
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 22 of 119 PageID #:27

                                                                                                                                          Account No. 1-85457
                                                                                                                                           Policy No. 1047248



                                            11.     CURRENCY
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    All amounts, including deductibles, premiums and limits of liability, indicated in this Policy shall
                                                    be in the currency represented by the three letter currency designation shown. This three letter
                                                    currency designator is defined in Table A.1-Currency and funds code list, International
                                                    Organization for Standardization (ISO) 4217, edition in effect at the inception of this Policy.

                                            12.     LIMITS OF LIABILITY

                                                    The Company’s maximum limit of liability in an occurrence, including any insured TIME
                                                    ELEMENT loss, will not exceed the Policy limit of liability of USD500,000,000 subject to the
                                                    following provisions:

                                                    A.      Limits of liability and time limits stated below or elsewhere in this Policy are part of, and not
                                                            in addition to, the Policy limit of liability.

                                                    B.      Limits of liability in an occurrence apply to the total loss or damage at all locations and for
                                                            all coverages involved, including any insured TIME ELEMENT loss, subject to the
                                                            following provisions:

                                                            1) when a limit of liability applies in the aggregate during any policy year, the
                                                               Company’s maximum amount payable will not exceed such limit of liability during any
                                                               policy year.

                                                            2) when a limit of liability applies to a location or other specified property, such limit of
                                                               liability will be the maximum amount payable for all loss or damage at all locations
                                                               arising from physical loss or damage at such location or to such other specified
                                                               property.

                                                    C.      Should an occurrence result in liability payable under more than one policy issued to the
                                                            Named Insured by the Company, or its representative companies, the maximum amount
                                                            payable in the aggregate under all such policies will be the applicable limit(s) of liability
                                                            indicated in this Policy.

                                                   Applicable Limits of Liability/Time Limits:

                                                     ATTRACTION PROPERTY                                            30 consecutive days

                                                     AUTOMATIC COVERAGE                                             90 day period but not to exceed a
                                                                                                                    USD100,000,000 limit, per location

                                                     CIVIL OR MILITARY AUTHORITY                                    30 consecutive days

                                                     CLAIMS PREPARATION COSTS                                       USD500,000 plus 50% of the amount
                                                                                                                    recoverable under this coverage in excess of
                                                                                                                    USD500,000 but not to exceed a USD2,500,000
                                                                                                                    limit combined


                                            Printed 30-Nov-2018                                                                                          Page 4
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 23 of 119 PageID #:28

                                                                                                                                             Account No. 1-85457
                                                                                                                                              Policy No. 1047248


                                                     COINSURANCE DEFICIENCY AND                                     USD100,000,000
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     CURRENCY DEVALUATION

                                                     COMMUNICABLE DISEASE RESPONSE                                  USD1,000,000 in the aggregate during any
                                                                                                                    policy year

                                                                                                                    The Company’s maximum limit of liability for
                                                                                                                    INTERRUPTION BY COMMUNICABLE
                                                                                                                    DISEASE and this coverage combined shall not
                                                                                                                    exceed USD1,000,000 in the aggregate during
                                                                                                                    any policy year regardless of the number of
                                                                                                                    locations, coverages or occurrences involved.

                                                     COMPUTER SYSTEMS NON PHYSICAL                                  USD10,000,000 in the aggregate during any
                                                     DAMAGE and DATA, PROGRAMS OR                                   policy year
                                                     SOFTWARE combined

                                                     CONTINGENT TIME ELEMENT                                        USD25,000,000
                                                     EXTENDED

                                                     CRISIS MANAGEMENT                                              30 consecutive days

                                                     earth movement                                                 USD100,000,000 in the aggregate during any
                                                                                                                    policy year but not to exceed the following
                                                                                                                    limits in the aggregate during any policy year:

                                                                                                                    a)      USD25,000,000 for property located in
                                                                                                                            the New Madrid Seismic Zone combined
                                                                                                                            but not to exceed the following limit in the
                                                                                                                            aggregate during any policy year:

                                                                                                                            i)   USD1,000,000 for CONTINGENT
                                                                                                                                 TIME ELEMENT EXTENDED,
                                                                                                                                 MISCELLANEOUS PROPERTY,
                                                                                                                                 OFF PREMISES DATA SERVICES
                                                                                                                                 PROPERTY DAMAGE, OFF
                                                                                                                                 PREMISES DATA SERVICES TIME
                                                                                                                                 ELEMENT, SERVICE
                                                                                                                                 INTERRUPTION PROPERTY
                                                                                                                                 DAMAGE and SERVICE
                                                                                                                                 INTERRUPTION TIME ELEMENT
                                                                                                                                 combined

                                                                                                                    b)      USD5,000,000 for property located in the
                                                                                                                            Pacific Northwest Seismic Zone
                                                                                                                            combined but not to exceed the following
                                                                                                                            limit in the aggregate during any policy
                                                                                                                            year:


                                            Printed 30-Nov-2018                                                                                              Page 5
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 24 of 119 PageID #:29

                                                                                                                                             Account No. 1-85457
                                                                                                                                              Policy No. 1047248
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                                                            i)   USD1,000,000 for CONTINGENT
                                                                                                                                 TIME ELEMENT EXTENDED,
                                                                                                                                 MISCELLANEOUS PROPERTY,
                                                                                                                                 OFF PREMISES DATA SERVICES
                                                                                                                                 PROPERTY DAMAGE, OFF
                                                                                                                                 PREMISES DATA SERVICES TIME
                                                                                                                                 ELEMENT, SERVICE
                                                                                                                                 INTERRUPTION PROPERTY
                                                                                                                                 DAMAGE and SERVICE
                                                                                                                                 INTERRUPTION TIME ELEMENT
                                                                                                                                 combined

                                                                                                                    c)      USD25,000,000 for property located in
                                                                                                                            California but not to exceed the following
                                                                                                                            limit in the aggregate during any policy
                                                                                                                            year:

                                                                                                                            i)   USD10,000,000 for locations as
                                                                                                                                 described on the Schedule of SA
                                                                                                                                 Recycling, LLC Locations, Appendix
                                                                                                                                 B

                                                                                                                            ii) USD1,000,000 for CONTINGENT
                                                                                                                                TIME ELEMENT EXTENDED,
                                                                                                                                MISCELLANEOUS PROPERTY,
                                                                                                                                OFF PREMISES DATA SERVICES
                                                                                                                                PROPERTY DAMAGE, OFF
                                                                                                                                PREMISES DATA SERVICES TIME
                                                                                                                                ELEMENT, SERVICE
                                                                                                                                INTERRUPTION PROPERTY
                                                                                                                                DAMAGE and SERVICE
                                                                                                                                INTERRUPTION TIME ELEMENT
                                                                                                                                combined

                                                                                                                    d)      USD15,000,000 for property located in
                                                                                                                            high hazard zones for earth movement
                                                                                                                            combined excluding California

                                                     ERRORS AND OMISSIONS                                           USD100,000,000

                                                     EXPEDITING COSTS and EXTRA                                     USD100,000,000
                                                     EXPENSE combined


                                                     EXTENDED PERIOD OF LIABILITY                                   90 day period




                                            Printed 30-Nov-2018                                                                                              Page 6
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 25 of 119 PageID #:30

                                                                                                                                            Account No. 1-85457
                                                                                                                                             Policy No. 1047248


                                                     fine arts                                                      USD100,000,000 but not to exceed a USD10,000
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                                                    limit per item for irreplaceable fine arts not on
                                                                                                                    a schedule on file with the Company

                                                     fines or penalties for breach of contract or for               USD100,000
                                                     late or noncompletion of orders combined

                                                     flood                                                          USD100,000,000

                                                     GROSS PROFIT                                                   12 month period

                                                     INGRESS/EGRESS                                                 30 day period

                                                     INTERRUPTION BY COMMUNICABLE                                   12 month period but not to exceed a
                                                     DISEASE                                                        USD1,000,000 limit in the aggregate during
                                                                                                                    any policy year

                                                                                                                    The Company’s maximum limit of liability for
                                                                                                                    COMMUNICABLE DISEASE RESPONSE and
                                                                                                                    this coverage combined shall not exceed
                                                                                                                    USD1,000,000 in the aggregate during any
                                                                                                                    policy year regardless of the number of
                                                                                                                    locations, coverages or occurrences involved.

                                                     LAND AND WATER CONTAMINANT                                     USD500,000 in the aggregate during any
                                                     CLEANUP, REMOVAL AND DISPOSAL                                  policy year

                                                     LOGISTICS EXTRA COST                                           180 day period but not to exceed 200% of the
                                                                                                                    normal cost

                                                     MISCELLANEOUS PROPERTY                                         As respects property at a location:

                                                                                                                    a)      USD50,000,000 per location

                                                                                                                    As respects property not at a location:

                                                                                                                    a)      USD50,000,000

                                                     NEIGHBOUR’S RECOURSE AND                                       USD10,000,000
                                                     TENANT’S LIABILITY

                                                     OFF PREMISES DATA SERVICES                                     USD5,000,000 in the aggregate during any
                                                     PROPERTY DAMAGE and OFF PREMISES                               policy year
                                                     DATA SERVICES TIME ELEMENT
                                                     combined




                                            Printed 30-Nov-2018                                                                                               Page 7
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 26 of 119 PageID #:31

                                                                                                                                           Account No. 1-85457
                                                                                                                                            Policy No. 1047248


                                                     radioactive contamination                                      USD25,000,000 but not to exceed a
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                                                                    USD5,000,000 limit for locations as described on
                                                                                                                    the Schedule of SA Recycling, LLC Locations,
                                                                                                                    Appendix B

                                                     SERVICE INTERRUPTION PROPERTY                                  USD25,000,000
                                                     DAMAGE and SERVICE INTERRUPTION
                                                     TIME ELEMENT combined

                                                     TERRORISM                                                      USD5,000,000 in the aggregate during any
                                                                                                                    policy year but not to exceed the following
                                                                                                                    limits in the aggregate during any policy year:

                                                                                                                    a)      USD5,000,000 for AUTOMATIC
                                                                                                                            COVERAGE, ERRORS AND
                                                                                                                            OMISSIONS, MISCELLANEOUS
                                                                                                                            PROPERTY and TEMPORARY
                                                                                                                            REMOVAL OF PROPERTY combined

                                                                                                                    b)      USD5,000,000 for flood when caused by
                                                                                                                            or resulting from terrorism

                                                                                                                    The limits for TERRORISM shall not include the
                                                                                                                    actual cash value portion of fire damage caused
                                                                                                                    by terrorism.

                                                                                                                    The limits for TERRORISM do not apply to the
                                                                                                                    SUPPLEMENTAL UNITED STATES
                                                                                                                    CERTIFIED ACT OF TERRORISM
                                                                                                                    ENDORSEMENT(S).

                                                     valuable papers and records                                    USD100,000,000 but not to exceed a USD10,000
                                                                                                                    limit per item for irreplaceable valuable papers
                                                                                                                    and records not on a schedule on file with the
                                                                                                                    Company


                                            13.     DEDUCTIBLES

                                                    Subject to the deductible general provisions stated below, in each case of loss covered by this
                                                    Policy the following deductibles apply:

                                                     property located in Australia                                  USD200,000 combined all coverages, per
                                                                                                                    occurrence

                                                     property located in the United States of                       USD500,000 combined all coverages, per
                                                     America or the Commonwealth of Puerto                          occurrence
                                                     Rico


                                            Printed 30-Nov-2018                                                                                           Page 8
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 27 of 119 PageID #:32

                                                                                                                                               Account No. 1-85457
                                                                                                                                                Policy No. 1047248


                                                     locations as described on the SRS Deductible                   USD150,000 combined all coverages, per
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     Locations, Appendix C                                          occurrence


                                                     COMPUTER SYSTEMS NON PHYSICAL                                  USD250,000 per occurrence except
                                                     DAMAGE                                                         USD500,000 per occurrence for property
                                                                                                                    located in the United States of America or the
                                                                                                                    Commonwealth of Puerto Rico

                                                     DATA, PROGRAMS OR SOFTWARE                                     USD250,000 per occurrence except
                                                                                                                    USD500,000 per occurrence for property
                                                                                                                    located in the United States of America or the
                                                                                                                    Commonwealth of Puerto Rico as respects loss
                                                                                                                    or damage caused by the malicious introduction
                                                                                                                    of a machine code or instruction

                                                     earthquake                                                     1)      As respects property located in high
                                                                                                                            hazard zones for earth movement:

                                                                                                                            Property Damage: 5% per location
                                                                                                                            Time Element: 5% per location

                                                                                                                            The above are subject to a minimum
                                                                                                                            deductible of USD500,000 for Property
                                                                                                                            Damage and Time Element combined, per
                                                                                                                            location

                                                                                                                    2)      As respects property located in the New
                                                                                                                            Madrid Seismic Zone or in the Pacific
                                                                                                                            Northwest Seismic Zone:

                                                                                                                            Property Damage: 3% per location
                                                                                                                            Time Element: 3% per location

                                                                                                                            The above are subject to a minimum
                                                                                                                            deductible of USD500,000 for Property
                                                                                                                            Damage and Time Element combined, per
                                                                                                                            location

                                                     flood                                                          USD500,000 combined all coverages, per
                                                                                                                    occurrence


                                                     LOGISTICS EXTRA COST                                           USD250,000 per occurrence except
                                                                                                                    USD500,000 per occurrence for property
                                                                                                                    located in the United States of America or the
                                                                                                                    Commonwealth of Puerto Rico



                                            Printed 30-Nov-2018                                                                                               Page 9
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 28 of 119 PageID #:33

                                                                                                                                            Account No. 1-85457
                                                                                                                                             Policy No. 1047248


                                                     OFF PREMISES DATA SERVICES                                     USD250,000 per occurrence except
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     PROPERTY DAMAGE and OFF PREMISES                               USD500,000 per occurrence for property
                                                     DATA SERVICES TIME ELEMENT                                     located in the United States of America or the
                                                     combined                                                       Commonwealth of Puerto Rico

                                                     mobile equipment                                               USD500,000 per occurrence except:

                                                                                                                    USD200,000 for each piece of mobile
                                                                                                                    equipment, per occurrence for mobile equipment
                                                                                                                    in Australia

                                                     wind                                                           As respects wind loss associated with or
                                                                                                                    occurring in conjunction with a storm or weather
                                                                                                                    disturbance identified by name by any
                                                                                                                    meteorological authority, whether or not named
                                                                                                                    prior to the loss:

                                                                                                                    Property Damage: 3% per location
                                                                                                                    Time Element: 3% per location

                                                                                                                    The above are subject to a minimum deductible
                                                                                                                    of USD500,000 for Property Damage and Time
                                                                                                                    Element combined, per location.

                                                     All Other Loss                                                 USD250,000 combined all coverages, per
                                                                                                                    occurrence



                                                    Deductible General Provisions:

                                                    In each case of loss covered by this Policy, the Company will be liable only if the Insured sustains
                                                    a loss, including any insured TIME ELEMENT loss, in a single occurrence greater than the
                                                    applicable deductible specified above, and only for its share of that greater amount.

                                                    A.      For SERVICE INTERRUPTION loss, when a deductible is not specifically stated as
                                                            applying to SERVICE INTERRUPTION, the deductible applied to the SERVICE
                                                            INTERRUPTION loss will be the deductible that would apply if the cause of the interruption
                                                            happened at the insured location that sustains the interruption of the specified services.

                                                    B.      For CONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
                                                            specifically stated as applying to CONTINGENT TIME ELEMENT EXTENDED, the
                                                            deductible for CONTINGENT TIME ELEMENT EXTENDED loss will be determined as
                                                            though the contingent time element location was an insured location under this Policy.

                                                    C.      The stated earthquake deductible will be applied to earthquake loss. The stated flood
                                                            deductible will be applied to flood loss. The stated wind deductible will be applied to wind
                                                            loss. The provisions of item E below will also be applied to each.



                                            Printed 30-Nov-2018                                                                                             Page 10
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 29 of 119 PageID #:34

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248


                                                            As respects Location Nos. 01, 53, 56, 57, 66, 76, 95, 104, AU03 and AU31 described on the
                                                            Schedule of Locations and notwithstanding item E below, in the event of loss resulting from
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            both flood and wind, such flood and wind loss shall be adjusted separately from each other
                                                            with each being subject to its respective deductible.

                                                    D.      When this Policy insures more than one location, the deductible will apply against the total
                                                            loss covered by this Policy in an occurrence except that a deductible that applies on a per
                                                            location basis, if specified, will apply separately to each location where the physical damage
                                                            happened regardless of the number of locations involved in the occurrence.

                                                    E.      Unless stated otherwise, if two or more deductibles apply to an occurrence, the total to be
                                                            deducted will not exceed the largest deductible applicable. For the purposes of this
                                                            provision, when a separate Property Damage and a separate Time Element deductible apply,
                                                            the sum of the two deductibles will be considered a single deductible. If two or more
                                                            deductibles apply on a per location basis in an occurrence, the largest deductible applying
                                                            to each location will be applied separately to each such location.

                                                    F.      When a % deductible is stated above, whether separately or combined, the deductible is
                                                            calculated as follows:

                                                            Property Damage – % of the value, per the Valuation clause(s) of the PROPERTY
                                                            DAMAGE section, of the property insured at the location where the physical damage
                                                            happened.

                                                            Time Element – % of the full Time Element values that would have been earned in the 12
                                                            month period following the occurrence by use of the facilities at the location where the
                                                            physical damage happened, plus that proportion of the full Time Element values at all other
                                                            locations where TIME ELEMENT loss ensues that was directly affected by use of such
                                                            facilities and that would have been earned in the 12 month period following the occurrence.

                                                    G.      For insured physical loss or damage:

                                                            1) to insured fire protection equipment; or

                                                            2) from water or other substance discharged from fire protection equipment of the type
                                                               insured,

                                                            the applicable deductible applying to items 1 or 2 above only will be reduced by fifty percent
                                                            (50%), per occurrence. However, this provision will not apply to loss or damage resulting
                                                            from fire or earth movement regardless of whether claim is made for such fire or earth
                                                            movement.




                                            Printed 30-Nov-2018                                                                                 Page 11
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 30 of 119 PageID #:35

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                                              PROPERTY DAMAGE
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            1.      INSURED PROPERTY

                                                    This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, as
                                                    described in the INSURANCE PROVIDED provision or within 1,000 feet/300 metres thereof, to
                                                    the extent of the interest of the Insured in such property:

                                                    A.      Real Property, including new buildings and additions under construction, in which the
                                                            Insured has an insurable interest.

                                                    B.      Personal Property:

                                                            1) owned by the Insured.

                                                            2) consisting of the Insured’s interest as a tenant in improvements and betterments. In the
                                                               event of physical loss or damage, the Company agrees to accept and consider the
                                                               Insured as sole and unconditional owner of improvements and betterments,
                                                               notwithstanding any contract or lease to the contrary.

                                                            3) of officers and employees of the Insured.

                                                            4) of others in the Insured’s custody to the extent the Insured is under obligation to keep
                                                               insured for physical loss or damage insured by this Policy.

                                                            5) of others in the Insured’s custody to the extent of the Insured’s legal liability for insured
                                                               physical loss or damage to Personal Property. The Company will defend that portion of
                                                               any suit against the Insured that alleges such liability and seeks damages for such
                                                               insured physical loss or damage. The Company may, without prejudice, investigate,
                                                               negotiate and settle any claim or suit as the Company deems expedient.

                                                    This Policy also insures the interest of contractors and subcontractors in insured property during
                                                    construction at an insured location or within 1,000 feet/300 metres thereof, to the extent of the
                                                    Insured’s legal liability for insured physical loss or damage to such property. Such interest of
                                                    contractors and subcontractors is limited to the property for which they have been hired to perform
                                                    work and such interest will not extend to any TIME ELEMENT coverage provided under this
                                                    Policy.

                                            2.      EXCLUDED PROPERTY

                                                    The following exclusions apply unless otherwise stated in this Policy:

                                                    This Policy excludes:

                                                    A.      currency, money, notes or securities.

                                                    B.      precious metal in bullion form.

                                                    C.      land and any substance in or on land. However, this exclusion does not apply to:


                                            Printed 30-Nov-2018                                                                                   Page 12
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 31 of 119 PageID #:36

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248



                                                            1) landscape gardening.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            2) car parks, parking lots, pavement, roadways, railways, transformer enclosures or
                                                               walkways.

                                                            3) fill beneath car parks, parking lots, pavement, roadways, railways, transformer
                                                               enclosures, walkways, or buildings and structures.

                                                    D.      water. However, this exclusion does not apply to:

                                                            1) water that is contained within any enclosed tank, piping system or any other processing
                                                               equipment.

                                                    E.      animals, standing timber or growing crops.

                                                    F.      watercraft or aircraft, except when unfueled and manufactured by the Insured.

                                                    G.      vehicles of officers or employees of the Insured or vehicles otherwise insured for physical
                                                            loss or damage.

                                                    H.      underground mines or mine shafts or any property within such mine or shaft.

                                                    I.      dams or dikes.

                                                    J.      property in transit, except as otherwise provided by this Policy.

                                                    K.      property sold by the Insured under conditional sale, trust agreement, installment plan or
                                                            other deferred payment plan after delivery to customers, except as provided by the
                                                            INSTALLMENT OR DEFERRED PAYMENTS coverage of this Policy.

                                                    L.      electronic data, programs or software, except when they are stock in process, finished goods
                                                            manufactured by the Insured, raw materials, supplies or other merchandise not manufactured
                                                            by the Insured, or as otherwise provided by the DATA, PROGRAMS OR SOFTWARE
                                                            coverage of this Policy.

                                                    M.      stock in process, finished goods manufactured by the Insured, raw materials, supplies or
                                                            other merchandise not manufactured by the Insured.

                                                    N.      mobile equipment licensed for highway use or mobile equipment otherwise insured for
                                                            physical loss or damage.

                                                    O.      mobile equipment located in the European Union and the European Economic Area as
                                                            constituted on 01 July 2013 and the United Kingdom.




                                            Printed 30-Nov-2018                                                                                  Page 13
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 32 of 119 PageID #:37

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                            3.      EXCLUSIONS
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless
                                                    otherwise stated:

                                                    A.      This Policy excludes:

                                                            1) indirect or remote loss or damage.

                                                            2) interruption of business, except to the extent provided by this Policy.

                                                            3) loss of market or loss of use.

                                                            4) loss or damage or deterioration arising from any delay.

                                                            5) mysterious disappearance, loss or shortage disclosed on taking inventory, or any
                                                               unexplained loss.

                                                            6) loss from enforcement of any law or ordinance:

                                                                  a) regulating the construction, repair, replacement, use or removal, including debris
                                                                     removal, of any property; or

                                                                  b) requiring the demolition of any property, including the cost in removing its debris;

                                                                  except as provided by the DECONTAMINATION COSTS and LAW AND
                                                                  ORDINANCE coverages of this Policy.

                                                            7) loss resulting from the voluntary parting with title or possession of property if induced
                                                               by any fraudulent act or by false pretence.

                                                    B.      This Policy excludes loss or damage directly or indirectly caused by or resulting from any of
                                                            the following regardless of any other cause or event, whether or not insured under this
                                                            Policy, contributing concurrently or in any other sequence to the loss:

                                                            1) nuclear reaction or nuclear radiation or radioactive contamination. However:

                                                                  a) if physical damage by fire or sprinkler leakage results, then only that resulting
                                                                     damage is insured; but not including any loss or damage due to nuclear reaction,
                                                                     radiation or radioactive contamination.

                                                                  b) this Policy does insure physical damage directly caused by sudden and accidental
                                                                     radioactive contamination, including resultant radiation damage, from material used
                                                                     or stored or from processes conducted on the insured location, provided that on the
                                                                     date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on
                                                                     the insured location. This coverage does not apply to any act, loss or damage
                                                                     excluded in item B2f of this EXCLUSIONS clause.




                                            Printed 30-Nov-2018                                                                                  Page 14
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 33 of 119 PageID #:38

                                                                                                                                       Account No. 1-85457
                                                                                                                                        Policy No. 1047248


                                                                  This exclusion B1 and the exceptions in B1a and B1b do not apply to any act, loss or
                                                                  damage which also comes within the terms of exclusion B2b of this EXCLUSIONS
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  clause.

                                                            2) a) hostile or warlike action in time of peace or war, including action in hindering,
                                                                  combating or defending against an actual, impending or expected attack by any:

                                                                       (i) government or sovereign power (de jure or de facto);

                                                                       (ii) military, naval or air force; or

                                                                       (iii) agent or authority of any party specified in i or ii above.

                                                                  b) discharge, explosion or use of any nuclear device, weapon or material employing or
                                                                     involving nuclear fission, fusion or radioactive force, whether in time of peace or
                                                                     war and regardless of who commits the act.

                                                                  c) insurrection, rebellion, revolution, civil war, usurped power, or action taken by
                                                                     governmental authority in hindering, combating or defending against such an event.

                                                                  d) seizure or destruction under quarantine or custom regulation, or confiscation by
                                                                     order of any governmental or public authority.

                                                                  e) risks of contraband, or illegal transportation or trade.

                                                                  f) terrorism, including action taken to prevent, defend against, respond to or retaliate
                                                                     against terrorism or suspected terrorism, except to the extent provided in the
                                                                     TERRORISM coverage of the Policy. However, if direct loss or damage by fire
                                                                     results from any of these acts (unless committed by or on behalf of the Insured),
                                                                     then this Policy covers only to the extent of the actual cash value of the resulting
                                                                     direct loss or damage by fire to property insured. This coverage exception for such
                                                                     resulting fire loss or damage does not apply to:

                                                                       (i) direct loss or damage by fire which results from any other applicable exclusion
                                                                           in the Policy, including the discharge, explosion or use of any nuclear device,
                                                                           weapon or material employing or involving nuclear fission, fusion or radioactive
                                                                           force, whether in time of peace or war and regardless of who commits the act.

                                                                       (ii) any coverage provided in the TIME ELEMENT section of this Policy or to any
                                                                            other coverages provided in this Policy.

                                                                       Any act which satisfies the definition of terrorism shall not be considered to be
                                                                       vandalism, malicious mischief, riot, civil commotion, or any other risk of physical
                                                                       loss or damage covered elsewhere in this Policy.

                                                                       If any act which satisfies the definition of terrorism also comes within the terms of
                                                                       item B2a of this EXCLUSIONS clause then item B2a applies in place of this item
                                                                       B2f exclusion.



                                            Printed 30-Nov-2018                                                                                    Page 15
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 34 of 119 PageID #:39

                                                                                                                                     Account No. 1-85457
                                                                                                                                      Policy No. 1047248


                                                                       If any act which satisfies the definition of terrorism also comes within the terms of
                                                                       item B2b of this EXCLUSIONS clause then item B2b applies in place of this item
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                       B2f exclusion.

                                                                       If any act which satisfies the definition of terrorism also comes within the terms of
                                                                       item B2c of this EXCLUSIONS clause then item B2c applies in place of this item
                                                                       B2f exclusion.

                                                                       If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive
                                                                       contamination, this item B2f exclusion applies in place of item B1 of this
                                                                       EXCLUSIONS clause.

                                                            3) any dishonest act, including but not limited to theft, committed alone or in collusion
                                                               with others, at any time:

                                                                  a) by an Insured or any proprietor, partner, director, trustee, officer, or employee of an
                                                                     Insured; or

                                                                  b) by any proprietor, partner, director, trustee, or officer of any business or entity (other
                                                                     than a common carrier) engaged by an Insured to do anything in connection with
                                                                     property insured under this Policy.

                                                                  This Policy does insure acts of direct insured physical damage intentionally caused by
                                                                  an employee of an Insured or any individual specified in b above, and done without the
                                                                  knowledge of the Insured. This coverage does not apply to any act excluded in B2f of
                                                                  this EXCLUSIONS clause. In no event does this Policy cover loss by theft by any
                                                                  individual specified in a or b above.

                                                            4) lack of the following services:

                                                                  a) incoming electricity, fuel, water, gas, steam or refrigerant;

                                                                  b) outgoing sewerage;

                                                                  c) incoming or outgoing voice, data or video,

                                                                  all when caused by an event off the insured location, except as provided in the
                                                                  SERVICE INTERRUPTION and OFF PREMISES DATA SERVICES coverages of this
                                                                  Policy. But, if the lack of such a service directly causes insured physical damage on the
                                                                  insured location, then only that resulting damage is insured.

                                                    C.      This Policy excludes the following, but, if physical damage not excluded by this Policy
                                                            results, then only that resulting damage is insured:

                                                            1) faulty workmanship, material, construction or design from any cause.

                                                            2) loss or damage to stock or material attributable to manufacturing or processing
                                                               operations while such stock or material is being processed, manufactured, tested, or
                                                               otherwise worked on.


                                            Printed 30-Nov-2018                                                                                     Page 16
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 35 of 119 PageID #:40

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                            3) deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                               defect.

                                                            4) settling, cracking, shrinking, bulging, or expansion of:

                                                                  a) foundations (including any pedestal, pad, platform or other property supporting
                                                                     machinery).

                                                                  b) floors.

                                                                  c) pavements.

                                                                  d) walls.

                                                                  e) ceilings.

                                                                  f) roofs.

                                                            5) a) changes of temperature damage (except to machinery or equipment); or

                                                                  b) changes in relative humidity damage,

                                                                  all whether atmospheric or not.

                                                            6) insect, animal or vermin damage.

                                                            7) loss or damage to the interior portion of buildings under construction from rain, sleet or
                                                               snow, whether or not driven by wind, when the installation of the roof, walls or windows
                                                               of such buildings has not been completed.

                                                            8) overloading or the weight of a load exceeding the manufacturer’s designated capacity of
                                                               any mobile equipment.

                                                            9) collision of mobile equipment.

                                                    D.      This Policy excludes the following unless directly resulting from other physical damage not
                                                            excluded by this Policy:

                                                            1) contamination, and any cost due to contamination including the inability to use or
                                                               occupy property or any cost of making property safe or suitable for use or occupancy. If
                                                               contamination due only to the actual not suspected presence of contaminant(s) directly
                                                               results from other physical damage not excluded by this Policy, then only physical
                                                               damage caused by such contamination may be insured. This exclusion D1 does not
                                                               apply to radioactive contamination which is excluded elsewhere in this Policy.

                                                            2) shrinkage.

                                                            3) changes in color, flavor, texture or finish.


                                            Printed 30-Nov-2018                                                                                   Page 17
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 36 of 119 PageID #:41

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                            4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    With respect to situations caused by any date or time recognition problem by electronic data
                                                    processing equipment or media (such as the so-called Year 2000 problem), this Policy applies as
                                                    follows.

                                                    A.      This Policy does not pay for remediation, change, correction, repair or assessment of any
                                                            date or time recognition problem, including the Year 2000 problem, in any electronic data
                                                            processing equipment or media, whether preventative or remedial, and whether before or
                                                            after a loss, including temporary protection and preservation of property. This Policy does
                                                            not pay for any TIME ELEMENT loss resulting from the foregoing remediation, change,
                                                            correction, repair or assessment.

                                                    B.      Failure of electronic data processing equipment or media to correctly recognize, interpret,
                                                            calculate, compare, differentiate, sequence, access or process data involving one or more
                                                            dates or times, including the Year 2000, is not insured physical loss or damage. This Policy
                                                            does not pay for any such incident or for any TIME ELEMENT loss resulting from any such
                                                            incident.

                                                    Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not
                                                    excluded by this Policy that results from a failure of electronic data processing equipment or
                                                    media to correctly recognize, interpret, calculate, compare, differentiate, sequence, access or
                                                    process data involving one or more dates or times, including the Year 2000. Such covered
                                                    resulting physical loss or damage does not include any loss, cost or expense described in A or B
                                                    above. If such covered resulting physical loss or damage happens, and if this Policy provides
                                                    TIME ELEMENT coverage, then, subject to all of its terms and conditions, this Policy also covers
                                                    any insured Time Element loss directly resulting therefrom.

                                            5.      VALUATION

                                                    Adjustment of the physical loss amount under this Policy will be computed as of the date of loss at
                                                    the place of the loss, and for no more than the interest of the Insured.

                                                    Unless stated otherwise in an Additional Coverage, adjustment of physical loss to property will be
                                                    subject to the following:

                                                    A.      On stock in process, the value of raw materials and labor expended plus the proper
                                                            proportion of overhead charges.

                                                    B.      On finished goods manufactured by the Insured, the regular cash selling price, less all
                                                            discounts and charges to which the finished goods would have been subject had no loss
                                                            happened.

                                                    C.      On raw materials, supplies or other merchandise not manufactured by the Insured:

                                                            1) if repaired or replaced, the actual expenditure incurred in repairing or replacing the
                                                               damaged or destroyed property; or



                                            Printed 30-Nov-2018                                                                                  Page 18
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 37 of 119 PageID #:42

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            2) if not repaired or replaced, the actual cash value.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    D.      On exposed films, records, manuscripts and drawings that are not valuable papers and
                                                            records, the value blank plus the cost of copying information from back-up or from originals
                                                            of a previous generation. These costs will not include research, engineering or any costs of
                                                            restoring or recreating lost information.

                                                    E.      On property that is damaged by fire and such fire is the result of terrorism, the actual cash
                                                            value of the fire damage loss. Any remaining fire damage loss shall be adjusted according
                                                            to the terms and conditions of the Valuation clause(s) in this section of the Policy and shall
                                                            be subject to the limit(s) of liability for TERRORISM, and if stated the limit of liability for
                                                            SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM
                                                            ENDORSEMENT(S), as shown in the LIMITS OF LIABILITY clause in the
                                                            DECLARATIONS section.

                                                    F.      On all other property, the lesser of the following:

                                                            1) The cost to repair.

                                                            2) The cost to rebuild or replace on the same site with new materials of like size, kind and
                                                               quality.

                                                            3) The cost in rebuilding, repairing or replacing on the same or another site, but not to
                                                               exceed the size and operating capacity that existed on the date of loss.

                                                            4) The selling price of real property or machinery and equipment, other than stock, offered
                                                               for sale on the date of loss.

                                                            5) The cost to replace unrepairable electrical or mechanical equipment, including computer
                                                               equipment, with equipment that is the most functionally equivalent to that damaged or
                                                               destroyed, even if such equipment has technological advantages and/or represents an
                                                               improvement in function and/or forms part of a program of system enhancement.

                                                            6) The increased cost of demolition, if any, directly resulting from insured loss, if such
                                                               property is scheduled for demolition.

                                                            7) The unamortized value of improvements and betterments, if such property is not
                                                               repaired or replaced at the Insured’s expense.

                                                            8) The actual cash value if such property is:

                                                                  a) useless to the Insured; or

                                                                  b) not repaired, replaced or rebuilt on the same or another site within two years from
                                                                     the date of loss, unless such time is extended by the Company.

                                                            The Insured may elect not to repair or replace the insured real or personal property lost,
                                                            damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement
                                                            cost basis if the proceeds of such loss settlement are expended on other capital expenditures


                                            Printed 30-Nov-2018                                                                                   Page 19
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 38 of 119 PageID #:43

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                            related to the Insured’s operations within two years from the date of loss. As a condition of
                                                            collecting under this item, such expenditure must be unplanned as of the date of loss and be
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            made at an insured location under this Policy. This item does not extend to LAW AND
                                                            ORDINANCE.

                                            6.      ADDITIONAL COVERAGES

                                                    This Policy includes the following Additional Coverages for insured physical loss or damage.

                                                    These Additional Coverages:

                                                    1)      are subject to the applicable limit of liability;

                                                    2)      will not increase the Policy limit of liability; and

                                                    3)      are subject to the Policy provisions, including applicable exclusions and deductibles,

                                                    all as shown in this section and elsewhere in this Policy.

                                                    CYBER ADDITIONAL COVERAGES

                                                    A.      DATA, PROGRAMS OR SOFTWARE

                                                            This Policy covers insured physical loss or damage to electronic data, programs or
                                                            software, including physical loss or damage caused by the malicious introduction of a
                                                            machine code or instruction.

                                                            For the purposes of this Additional Coverage, insured data, programs or software can be
                                                            anywhere worldwide, including while in transit, except in Cuba, Iran, North Korea, Sudan,
                                                            Syria or Crimea Region of Ukraine.

                                                            With respect to destruction, distortion or corruption caused by the malicious introduction of
                                                            machine code or instruction, this Additional Coverage will apply when the Period of
                                                            Liability is in excess of 48 hours.

                                                            This Additional Coverage also covers:

                                                            1) the cost of the following reasonable and necessary actions taken by the Insured provided
                                                               such actions are taken due to actual insured physical loss or damage to electronic data,
                                                               programs or software:

                                                                  a) actions to temporarily protect and preserve insured electronic data, programs or
                                                                     software.

                                                                  b) actions taken for the temporary repair of insured physical loss or damage to
                                                                     electronic data, programs or software.

                                                                  c) actions taken to expedite the permanent repair or replacement of such damaged
                                                                     property.


                                            Printed 30-Nov-2018                                                                                 Page 20
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 39 of 119 PageID #:44

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                            2) the reasonable and necessary costs incurred by the Insured to temporarily protect or
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                               preserve insured electronic data, programs or software against immediately impending
                                                               insured physical loss or damage to electronic data, programs or software. In the
                                                               event that there is no physical loss or damage, the costs covered under this item will be
                                                               subject to the deductible that would have applied had there been such physical loss or
                                                               damage.

                                                            Costs recoverable under this Additional Coverage are excluded from coverage elsewhere in
                                                            this Policy.

                                                            This Additional Coverage excludes loss or damage to data, programs or software when they
                                                            are stock in process, finished goods manufactured by the Insured, raw materials, supplies or
                                                            other merchandise not manufactured by the Insured.

                                                            DATA, PROGRAMS OR SOFTWARE Exclusions: As respects DATA, PROGRAMS OR
                                                            SOFTWARE, the following applies:

                                                            1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                                                               A2, A6, B1, B2, B3a and B4.

                                                            2) the following additional exclusions apply:

                                                                  This Policy excludes the following, but, if physical damage not excluded by this Policy
                                                                  results, then only that resulting damage is insured:

                                                                  a) errors or omissions in processing or copying.

                                                                  b) loss or damage to data, programs or software from errors or omissions in
                                                                     programming or machine instructions.

                                                                  c) deterioration, inherent vice, vermin or wear and tear.

                                                            DATA, PROGRAMS OR SOFTWARE Valuation: On property covered under this
                                                            Additional Coverage the loss amount will not exceed:

                                                            1) the cost to repair, replace or restore data, programs or software including the costs to
                                                               recreate, research and engineer;

                                                            2) if not repaired, replaced or restored within two years from the date of loss, the blank
                                                               value of the media.

                                                    B.      OFF PREMISES DATA SERVICES PROPERTY DAMAGE

                                                            This Policy covers insured physical loss or damage to insured property at an insured
                                                            location when such physical loss or damage results from the interruption of off-premises
                                                            data processing or data transmission services by reason of any accidental event at the
                                                            facilities of the provider of such services that immediately prevents in whole or in part the
                                                            delivery of such provided services.


                                            Printed 30-Nov-2018                                                                                   Page 21
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 40 of 119 PageID #:45

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248



                                                            For the purposes of this Additional Coverage:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            1) facilities of the provider of off-premises data processing or data transmission
                                                               services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                                                               Crimea Region of Ukraine, and

                                                            2) an accidental event to satellites will be considered an accidental event at the facilities of
                                                               the provider.

                                                            This Additional Coverage will apply when the period of interruption of off-premises data
                                                            processing or data transmission services as described below is in excess of 24 hours.

                                                            The period of interruption of off-premises data processing or data transmission services
                                                            is the period starting with the time when an interruption of provided services happens; and
                                                            ending when with due diligence and dispatch the service could be wholly restored.

                                                            Additional General Provisions:

                                                            1) The Insured will immediately notify the company providing off-premises data
                                                               processing or data transmission services of any interruption of such services.

                                                            2) The Company will not be liable if the interruption of such services is caused directly or
                                                               indirectly by the failure of the Insured to comply with the terms and conditions of any
                                                               contracts the Insured has entered into for such specified services.

                                                            OFF PREMISES DATA SERVICES PROPERTY DAMAGE Exclusions: As respects OFF
                                                            PREMISES DATA SERVICES PROPERTY DAMAGE, the following applies:

                                                            1) Items B4 and C5 of the EXCLUSIONS clause in this section do not apply except for B4
                                                               with respect to:

                                                                  a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                                                                  b) outgoing sewerage.

                                                            2) The following additional exclusion applies:

                                                                  This Policy excludes loss or damage directly or indirectly caused by or resulting from
                                                                  the following regardless of any other cause or event, whether or not insured under this
                                                                  Policy, contributing concurrently or in any other sequence to the loss:

                                                                  a) terrorism.

                                                    OTHER ADDITIONAL COVERAGES




                                            Printed 30-Nov-2018                                                                                   Page 22
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 41 of 119 PageID #:46

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                    A.      ACCIDENTAL INTERRUPTION OF SERVICES
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            This Policy covers physical damage resulting from changes in temperature or relative
                                                            humidity to insured property at an insured location when such changes in temperature or
                                                            relative humidity result from the interruption of services consisting of electricity, gas, fuel,
                                                            steam, water or refrigeration by reason of any accidental event, other than insured physical
                                                            loss or damage, at the insured location.

                                                            This Additional Coverage will apply when the period of service interruption as described
                                                            below is in excess of 24 hours.

                                                            The period of service interruption is the period starting with the time when an interruption of
                                                            specified services happens; and ending when with due diligence and dispatch the service
                                                            could be wholly restored.

                                                    B.      ACCOUNTS RECEIVABLE

                                                            This Policy covers the following directly resulting from insured physical loss or damage to
                                                            accounts receivable records while anywhere within this Policy’s TERRITORY, including
                                                            while in transit:

                                                            1) any shortage in the collection of accounts receivable.

                                                            2) the interest charges on any loan to offset such impaired collection pending repayment of
                                                               such uncollectible sum. Unearned interest and service charges on deferred payment
                                                               accounts and normal credit losses on bad debts will be deducted in determining the
                                                               amount recoverable.

                                                            3) the reasonable and necessary cost incurred for material and time required to re-establish
                                                               or reconstruct accounts receivable records excluding any costs covered by any other
                                                               insurance.

                                                            4) any other necessary and reasonable costs incurred to reduce the loss, to the extent the
                                                               losses are reduced.

                                                            Accounts receivable records will include accounts receivable records stored as electronic
                                                            data.

                                                            In the event of loss, the Insured will:

                                                            1) use all reasonable efforts, including legal action, if necessary, to effect collection of
                                                               outstanding accounts receivable.

                                                            2) reduce loss by use of any suitable property or service:

                                                                  a) owned or controlled by the Insured; or

                                                                  b) obtainable from other sources.



                                            Printed 30-Nov-2018                                                                                     Page 23
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 42 of 119 PageID #:47

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            3) reconstruct, if possible, accounts receivable records so that no shortage is sustained.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            The settlement of loss will be made within 90 days from the date of physical loss or damage.
                                                            All amounts recovered by the Insured on outstanding accounts receivable on the date of loss
                                                            will belong and be paid to the Company up to the amount of loss paid by the Company. All
                                                            recoveries exceeding the amount paid will belong to the Insured.

                                                            ACCOUNTS RECEIVABLE Exclusions: As respects ACCOUNTS RECEIVABLE, the
                                                            following additional exclusions apply:

                                                            This Policy does not insure against shortage resulting from:

                                                            1) bookkeeping, accounting or billing errors or omissions; or

                                                            2) a) alteration, falsification, manipulation; or

                                                                  b) concealment, destruction or disposal,

                                                                  of accounts receivable records committed to conceal the wrongful giving, taking,
                                                                  obtaining or withholding of money, securities or other property; but only to the extent of
                                                                  such wrongful giving, taking, obtaining or withholding.

                                                    C.      AUTOMATIC COVERAGE

                                                            This Policy covers insured physical loss or damage to insured property at any location
                                                            purchased, leased or rented by the Insured after the inception date of this Policy.

                                                            This Additional Coverage applies:

                                                            1) from the date of purchase, lease or rental,

                                                            2) until the first of the following:

                                                                  a) the location is bound by the Company.

                                                                  b) agreement is reached that the location will not be insured under this Policy.

                                                                  c) the time limit shown in the LIMITS OF LIABILITY clause in the
                                                                     DECLARATIONS section has been reached. The time limit begins on the date of
                                                                     purchase, lease or rental.

                                                    D.      BRANDS AND LABELS

                                                            If branded or labeled insured property is physically damaged and the Company elects to take
                                                            all or any part of that property, the Insured may at the Company’s expense:

                                                            1) stamp “salvage” on the property or its containers; or

                                                            2) remove or obliterate the brands or labels,


                                            Printed 30-Nov-2018                                                                                   Page 24
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 43 of 119 PageID #:48

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                                            if doing so will not damage the property.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            The Insured must relabel such property or its containers to be in compliance with any
                                                            applicable law.

                                                    E.      CLAIMS PREPARATION COSTS

                                                            This Policy covers the actual costs incurred by the Insured:

                                                            1) of reasonable fees payable to the Insured’s: accountants, architects, auditors, engineers,
                                                               or other professionals; and

                                                            2) the cost of using the Insured’s employees,

                                                            for producing and certifying any particulars or details contained in the Insured’s books or
                                                            documents, or such other proofs, information or evidence required by the Company resulting
                                                            from insured loss payable under this Policy for which the Company has accepted liability.

                                                            This Additional Coverage will not cover the fees and costs of:

                                                            1) attorneys, public adjusters, and loss appraisers, all including any of their subsidiary,
                                                               related or associated entities either partially or wholly owned by them or retained by
                                                               them for the purpose of assisting them,

                                                            2) loss consultants who provide consultation on coverage or negotiate claims.

                                                            This Additional Coverage is subject to the deductible that applies to the loss.

                                                    F.      COINSURANCE DEFICIENCY AND CURRENCY DEVALUATION

                                                            This Policy covers the deficiency in the amount of loss payable under the Insured’s locally
                                                            written policy(ies), if any, and its renewals, issued by the Company or its representative
                                                            company(ies), solely as the result of:

                                                            1) the application of a coinsurance (or average) clause; or

                                                            2) official government devaluation of the currency in which the local policy is written,

                                                            for physical loss or damage of the type insured under such local policy(ies) to property of the
                                                            type insured under this Policy.

                                                            The Insured agrees to adjust the Policy values as a result of such devaluation within 30 days
                                                            after the date of the currency’s devaluation.

                                                            There is no liability under this Additional Coverage if the Insured is unable to recover any
                                                            loss under such local policy(ies) due to intentional underinsurance by the Insured.




                                            Printed 30-Nov-2018                                                                                  Page 25
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 44 of 119 PageID #:49

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                    G.      COMMUNICABLE DISEASE RESPONSE
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            If a location owned, leased or rented by the Insured has the actual not suspected presence of
                                                            communicable disease and access to such location is limited, restricted or prohibited by:

                                                            1) an order of an authorized governmental agency regulating the actual not suspected
                                                               presence of communicable disease; or

                                                            2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                                                               communicable disease,

                                                            this Policy covers the reasonable and necessary costs incurred by the Insured at such
                                                            location with the actual not suspected presence of communicable disease for the:

                                                            1) cleanup, removal and disposal of the actual not suspected presence of communicable
                                                               diseases from insured property; and

                                                            2) actual costs of fees payable to public relations services or actual costs of using the
                                                               Insured’s employees for reputation management resulting from the actual not suspected
                                                               presence of communicable diseases on insured property.

                                                            This Additional Coverage will apply when access to such location is limited, restricted or
                                                            prohibited in excess of 48 hours.

                                                            This Additional Coverage does not cover any costs incurred due to any law or ordinance
                                                            with which the Insured was legally obligated to comply prior to the actual not suspected
                                                            presence of communicable disease.

                                                            COMMUNICABLE DISEASE RESPONSE Exclusions: As respects COMMUNICABLE
                                                            DISEASE RESPONSE, the following additional exclusion applies:

                                                            This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                                                            following regardless of any other cause or event, whether or not insured under this Policy,
                                                            contributing concurrently or in any other sequence to the loss:

                                                            1) terrorism.

                                                    H.      CONSEQUENTIAL REDUCTION IN VALUE

                                                            This Policy covers the reduction in value of insured merchandise that is a part of pairs, sets,
                                                            or components, directly resulting from insured physical loss or damage to other insured parts
                                                            of pairs, sets or components of such merchandise. If settlement is based on a constructive
                                                            total loss, the Insured will surrender the undamaged parts of such merchandise to the
                                                            Company.

                                                    I.      DEBRIS REMOVAL

                                                            This Policy covers the reasonable and necessary costs incurred to remove debris from an
                                                            insured location that remains as a direct result of insured physical loss or damage.


                                            Printed 30-Nov-2018                                                                                  Page 26
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 45 of 119 PageID #:50

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                            This Additional Coverage does not cover the costs of removal of:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            1) contaminated uninsured property; or

                                                            2) the contaminant in or on uninsured property,

                                                            whether or not the contamination results from insured physical loss or damage. This
                                                            Additional Coverage covers the costs of removal of contaminated insured property or the
                                                            contaminant in or on insured property only if the contamination, due to the actual not
                                                            suspected presence of contaminant(s), of the debris resulted directly from other physical
                                                            damage not excluded by the Policy.

                                                    J.      DECONTAMINATION COSTS

                                                            If insured property is contaminated as a direct result of insured physical damage and there is
                                                            in force at the time of the loss any law or ordinance regulating contamination due to the
                                                            actual not suspected presence of contaminant(s), then this Policy covers, as a direct result of
                                                            enforcement of such law or ordinance, the increased cost of decontamination and/or removal
                                                            of such contaminated insured property in a manner to satisfy such law or ordinance. This
                                                            Additional Coverage applies only to that part of insured property so contaminated due to the
                                                            actual not suspected presence of contaminant(s) as a direct result of insured physical
                                                            damage.

                                                            The Company is not liable for the costs required for removing contaminated uninsured
                                                            property or the contaminant therein or thereon, whether or not the contamination results
                                                            from an insured event.

                                                    K.      ERRORS AND OMISSIONS

                                                            If physical loss or damage is not payable under this Policy solely due to an error or
                                                            unintentional omission:

                                                            1) in the description of where insured property is physically located;

                                                            2) to include any location:

                                                                  a) owned, leased or rented by the Insured on the effective date of this Policy; or

                                                                  b) purchased, leased or rented by the Insured during the term of this Policy; or

                                                            3) that results in cancellation of the property insured under this Policy;

                                                            this Policy covers such physical loss or damage, to the extent it would have provided
                                                            coverage had such error or unintentional omission not been made.

                                                            It is a condition of this Additional Coverage that any error or unintentional omission be
                                                            reported by the Insured to the Company when discovered and corrected.



                                            Printed 30-Nov-2018                                                                                     Page 27
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 46 of 119 PageID #:51

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                    L.      EXPEDITING COSTS
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            This Policy covers the reasonable and necessary costs incurred:

                                                            1) for the temporary repair of insured physical damage to insured property;

                                                            2) for the temporary replacement of insured equipment suffering insured physical damage;
                                                               and

                                                            3) to expedite the permanent repair or replacement of such damaged property.

                                                            This Additional Coverage does not cover costs recoverable elsewhere in this Policy,
                                                            including the cost of permanent repair or replacement of damaged property.

                                                    M.      FINE ARTS AND VALUABLE PAPERS AND RECORDS

                                                            This Policy covers insured physical loss or damage to fine arts and valuable papers and
                                                            records while anywhere within this Policy’s TERRITORY, including while in transit.

                                                            FINE ARTS AND VALUABLE PAPERS AND RECORDS Exclusions: As respects FINE
                                                            ARTS AND VALUABLE PAPERS AND RECORDS, the following applies:

                                                            1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                                                               A2, A6, A7, B1, B2, B3a and B4.

                                                            2) the following additional exclusions apply:

                                                                  This Policy excludes:

                                                                  a) currency, money, securities.

                                                                  b) errors or omissions in processing or copying of valuable papers and records, but,
                                                                     if physical damage not excluded by this Policy results, then only that resulting
                                                                     damage is insured.

                                                                  c) deterioration, inherent vice, or wear and tear, but, if physical damage not excluded
                                                                     by this Policy results, then only that resulting damage is insured.

                                                                  d) fungus, mold or mildew unless directly resulting from other physical damage not
                                                                     excluded by this Policy.

                                                                  e) loss or damage to fine arts from any repairing, restoration or retouching process.

                                                            FINE ARTS AND VALUABLE PAPERS AND RECORDS Valuation: On property covered
                                                            under this Additional Coverage the loss amount will not exceed the lesser of the following:

                                                            1) the cost to repair or restore such property to the physical condition that existed on the
                                                               date of loss.



                                            Printed 30-Nov-2018                                                                                  Page 28
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 47 of 119 PageID #:52

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                            2) the cost to replace.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            3) the value, if any, designated for the item on the schedule on file with the Company.

                                                            If a fine arts article is part of a pair or set, and a physically damaged article cannot be
                                                            replaced, or repaired or restored to the condition that existed immediately prior to the loss,
                                                            the Company will be liable for the lesser of the full value of such pair or set or the amount
                                                            designated on the schedule. The Insured agrees to surrender the pair or set to the Company.

                                                    N.      INSTALLMENT OR DEFERRED PAYMENTS

                                                            This Policy covers insured physical loss or damage to personal property of the type insured
                                                            sold by the Insured under a conditional sale or trust agreement or any installment or deferred
                                                            payment plan and after such property has been delivered to the buyer. Coverage is limited to
                                                            the unpaid balance for such property.

                                                            In the event of loss to property sold under deferred payment plans, the Insured will use all
                                                            reasonable efforts, including legal action, if necessary, to effect collection of outstanding
                                                            amounts due or to regain possession of the property.

                                                            There is no liability under this Policy for loss:

                                                            1) pertaining to products recalled including, but not limited to, the costs to recall, test or to
                                                               advertise such recall by the Insured.

                                                            2) from theft or conversion by the buyer of the property after the buyer has taken
                                                               possession of such property.

                                                            3) to the extent the buyer continues payments.

                                                            4) not within the TERRITORY of this Policy.

                                                            INSTALLMENT OR DEFERRED PAYMENTS Valuation: On property covered under this
                                                            Additional Coverage the loss amount will not exceed the lesser of the following:

                                                            1) total amount of unpaid installments less finance charges.

                                                            2) actual cash value of the property at the time of loss.

                                                            3) cost to repair or replace with material of like size, kind and quality.

                                                    O.      LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                                                            DISPOSAL

                                                            This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal
                                                            of the actual not suspected presence of contaminant(s) from uninsured property consisting
                                                            of land, water or any other substance in or on land at the insured location if the release,
                                                            discharge or dispersal of such contaminant(s) is a direct result of insured physical loss or
                                                            damage to insured property.


                                            Printed 30-Nov-2018                                                                                    Page 29
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 48 of 119 PageID #:53

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                                            This Policy does not cover the cost to cleanup, remove and dispose of contamination from
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            such property:

                                                            1) at any location insured for Personal Property only.

                                                            2) at any property insured under AUTOMATIC COVERAGE, ERRORS AND
                                                               OMISSIONS or MISCELLANEOUS PROPERTY coverage provided by this Policy.

                                                            3) when the Insured fails to give written notice of loss to the Company within 180 days
                                                               after inception of the loss.

                                                    P.      LAW AND ORDINANCE

                                                            This Policy covers the costs as described herein resulting from the Insured’s obligation to
                                                            comply with a law or ordinance, provided that:

                                                            1) such law or ordinance is enforced as a direct result of insured physical loss or damage at
                                                               an insured location;

                                                            2) such law or ordinance is in force at the time of such loss or damage; and

                                                            3) such location was not required to be in compliance with such law or ordinance prior to the
                                                               happening of the insured physical loss or damage.

                                                            Coverage A:

                                                            The reasonable and necessary costs incurred by the Insured to comply with the enforcement
                                                            of the minimum requirements of any law or ordinance that regulates the demolition,
                                                            construction, repair, replacement or use of buildings, structures, machinery or equipment.

                                                            As respects insured property, this Coverage A covers the reasonable and necessary costs to:

                                                            1) demolish any physically damaged and undamaged portions of the insured buildings,
                                                               structures, machinery or equipment.

                                                            2) repair or rebuild the physically damaged and undamaged portions, whether or not
                                                               demolition is required, of such insured buildings, structures, machinery or equipment.

                                                            The Company’s maximum liability for this Coverage A at each insured location in any
                                                            occurrence will not exceed the actual costs incurred in demolishing the physically damaged
                                                            and undamaged portions of the insured property plus the lesser of:

                                                            1) the reasonable and necessary cost, excluding the cost of land, to rebuild on another site;
                                                               or

                                                            2) the cost to rebuild on the same site.

                                                            Coverage B:


                                            Printed 30-Nov-2018                                                                                  Page 30
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 49 of 119 PageID #:54

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248



                                                            The reasonable estimated cost to repair, replace or rebuild insured property consisting of
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            buildings, structures, machinery or equipment that the Insured is legally prohibited from
                                                            repairing, replacing or rebuilding to the same height, floor area, number of units, configuration,
                                                            occupancy or operating capacity, because of the enforcement of any law or ordinance that
                                                            regulates the construction, repair, replacement or use of buildings, structures, machinery or
                                                            equipment.

                                                            LAW AND ORDINANCE Coverage B Valuation: On property covered under this Coverage
                                                            B that cannot legally be repaired or replaced, the loss amount will be the difference between:

                                                            1) the actual cash value; and

                                                            2) the cost that would have been incurred to repair, replace or rebuild such lost or damaged
                                                               property had such law or ordinance not been enforced at the time of loss.

                                                            LAW AND ORDINANCE Exclusions: As respects LAW AND ORDINANCE, the
                                                            following additional exclusions apply:

                                                            This Policy does not cover:

                                                            1) any cost incurred as a direct or indirect result of enforcement of any law or ordinance
                                                               regulating any form of contamination.

                                                            2) any machinery or equipment manufactured by or for the Insured, unless used by the
                                                               Insured in its operation at the location suffering the physical loss or damage.

                                                    Q.      LOSS PAYMENT INCREASED TAX LIABILITY

                                                            This Policy covers the increase in tax liability as described herein incurred by the Insured.

                                                            Coverage A:

                                                            The increase in tax liability from an insured loss at an insured location if the tax treatment
                                                            of:

                                                            1) the profit portion of a loss payment under this Policy involving finished stock
                                                               manufactured by the Insured; and/or

                                                            2) the profit portion of a TIME ELEMENT loss payment under this Policy;

                                                            is greater than the tax treatment of profits that would have been incurred had no loss
                                                            happened.

                                                            Coverage B:

                                                            If loss payment under this Policy cannot be made in the country where the loss happened,
                                                            such loss is to be paid in the currency of this Policy in a country designated by the Insured
                                                            where such payment is legally permissible. The Insured will cooperate with the Company in


                                            Printed 30-Nov-2018                                                                                    Page 31
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 50 of 119 PageID #:55

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            making every reasonable effort to pay the loss or portion of it in the country in which the
                                                            loss happened.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            The Company will pay the net amount required to offset local taxes on income with due
                                                            consideration to any tax relief/credit that accrues because of such payment using the Formula
                                                            described below. Such Formula will not apply if the calculation of additional payment
                                                            results in an amount less than zero.

                                                            The actual payment under this Additional Coverage will be adjusted and reduced by all
                                                            appropriate tax credits and/or tax relief entitled and/or received by the Insured and/or the
                                                            local entity where the loss happened provided that an income tax liability is incurred.

                                                            Any payment under this Additional Coverage will be made only after completion and
                                                            acceptance by the Company of audited tax returns for the period in question for both the
                                                            country where a payment under this Additional Coverage is made and the country where the
                                                            loss happened.

                                                            Formula:

                                                            Additional Payment =                [a (1 - c) / (1 - b)] - a

                                                            Where:
                                                            a = loss otherwise payable under this Policy except for operation of this coverage, after due
                                                                consideration for any applicable deductible(s).
                                                            b = the net effective rate of the sum of: any taxation (a positive number) plus any tax
                                                                relief/credit (a negative number) that accrues in the country where loss payments are
                                                                received.
                                                            c = the net effective rate of the sum of: any taxation (a positive number) plus any tax
                                                                relief/credit (a negative number) that accrues in the country where the loss happened.

                                                            The rates referred to will be the respective corporate income tax rates in effect on the date of
                                                            the loss.

                                                    R.      MACHINERY OR EQUIPMENT STARTUP OPTION

                                                            After insured machinery or equipment that has sustained insured physical loss or damage is
                                                            repaired or replaced and such machinery or equipment is undergoing startup, the following
                                                            applies:

                                                            If physical loss or damage of the type insured directly results to such machinery or
                                                            equipment from such startup, the Insured shall have the option of claiming such resulting
                                                            insured damage as part of the original event of physical loss or damage or as a separate
                                                            occurrence.

                                                            This Additional Coverage applies only:

                                                            1) to the first startup event after the original repair or replacement; and




                                            Printed 30-Nov-2018                                                                                   Page 32
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 51 of 119 PageID #:56

                                                                                                                                    Account No. 1-85457
                                                                                                                                     Policy No. 1047248


                                                            2) when the first startup event happens during the term of this Policy or its renewal issued
                                                               by the Company.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            For the purposes of this Additional Coverage, startup means:

                                                            1) the introduction into machinery or equipment of feedstock or other materials for
                                                               processing or handling;

                                                            2) the commencement of fuel or energy supply to machinery or equipment.

                                                    S.      MISCELLANEOUS PROPERTY

                                                            This Policy covers insured physical loss or damage to:

                                                            1) insured property;

                                                            2) property of the type insured that is under contract to be used in a construction project at
                                                               an insured location:

                                                                  a) from the time such property is delivered to the Insured or their contractor (with
                                                                     respect to the property under construction) by the manufacturer or supplier;

                                                                  b) while such property is located at a storage site; and

                                                                  c) while such property is in transit from a storage site to another storage site or to a
                                                                     construction project at an insured location,

                                                                  that does not include any such property owned or rented by the contractor;

                                                            while anywhere within this Policy’s TERRITORY, including while in transit.

                                                            This Additional Coverage excludes property covered elsewhere in this Policy.

                                                            MISCELLANEOUS PROPERTY Exclusions: As respects MISCELLANEOUS
                                                            PROPERTY, the following additional exclusions apply:

                                                            1) This Policy excludes:

                                                                  a) transmission and distribution systems not at a location.

                                                                  b) property insured under import or export ocean marine insurance.

                                                                  c) property shipped between continents.

                                                                  d) airborne shipments unless by regularly scheduled passenger airlines or air freight
                                                                     carriers.




                                            Printed 30-Nov-2018                                                                                     Page 33
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 52 of 119 PageID #:57

                                                                                                                                    Account No. 1-85457
                                                                                                                                     Policy No. 1047248


                                                                  e) property of others, including the Insured's legal liability for it, hauled on vehicles
                                                                     owned, leased or operated by the Insured when acting as a common or contract
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                     carrier.

                                                    T.      NEIGHBOUR’S RECOURSE AND TENANT’S LIABILITY

                                                            As respects insured locations in France, the French Territories, Spain, Italy, Belgium,
                                                            Greece, Portugal or Luxembourg:

                                                            This Policy covers the Insured’s liability:

                                                            1) as a tenant or occupant under the articles of any civil or commercial code toward the
                                                               owner for direct physical damage of the type insured to real or personal property of the
                                                               type insured of the owner of the premises.

                                                            2) under articles of any civil or commercial code toward neighbours, co-tenants and other
                                                               third parties for direct physical damage of the type insured to real or personal property
                                                               of the type insured of neighbours, co-tenants and other third parties.

                                                            3) as landlord under articles of any civil or commercial code for direct physical damage of
                                                               the type insured to personal property of the type insured of tenants as a result of
                                                               construction defects or lack of maintenance.

                                                            4) as tenant or occupant under the articles of any civil or commercial code for total or
                                                               partial loss of use by the owner of the premises resulting from direct physical damage of
                                                               the type insured.

                                                    U.      OPERATIONAL TESTING

                                                            This Policy covers insured physical loss or damage to insured property during the period of
                                                            operational testing.

                                                            This Additional Coverage excludes property, including stock or material, manufactured or
                                                            processed by the Insured.

                                                    V.      PROTECTION AND PRESERVATION OF PROPERTY

                                                            This Policy covers:

                                                            1) reasonable and necessary costs incurred for actions to temporarily protect or preserve
                                                               insured property; provided such actions are necessary due to actual, or to prevent
                                                               immediately impending, insured physical loss or damage to such insured property.

                                                            2) reasonable and necessary:

                                                                  a) fire department firefighting charges imposed as a result of responding to a fire in, on
                                                                     or exposing the insured property.




                                            Printed 30-Nov-2018                                                                                     Page 34
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 53 of 119 PageID #:58

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                                  b) costs incurred of restoring and recharging fire protection systems following an
                                                                     insured loss.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  c) costs incurred for the water used for fighting a fire in, on or exposing the insured
                                                                     property.

                                                            This Additional Coverage does not cover costs incurred for actions to temporarily protect or
                                                            preserve insured property from actual, or to prevent immediately impending, physical loss or
                                                            damage covered by TERRORISM coverage as provided in this section of the Policy.

                                                            This Additional Coverage is subject to the deductible provisions that would have applied had
                                                            the physical loss or damage happened.

                                                    W.      SERVICE INTERRUPTION PROPERTY DAMAGE

                                                            This Policy covers insured physical loss or damage to insured property at an insured
                                                            location when such physical loss or damage results from the interruption of incoming
                                                            services consisting of electricity, gas, fuel, steam, water, refrigeration or from the lack of
                                                            outgoing sewerage service by reason of any accidental event at the facilities of the supplier
                                                            of such service located within this Policy’s TERRITORY, that immediately prevents in
                                                            whole or in part the delivery of such usable service.

                                                            This Additional Coverage will apply when the period of service interruption as described
                                                            below is in excess of 24 hours.

                                                            The period of service interruption is the period starting with the time when an interruption of
                                                            specified services happens; and ending when with due diligence and dispatch the service
                                                            could be wholly restored.

                                                            Additional General Provisions:

                                                            1) The Insured will immediately notify the suppliers of services of any interruption of such
                                                               services.

                                                            2) The Company will not be liable if the interruption of such services is caused directly or
                                                               indirectly by the failure of the Insured to comply with the terms and conditions of any
                                                               contracts the Insured has for the supply of such specified services.

                                                            SERVICE INTERRUPTION PROPERTY DAMAGE Exclusions: As respects SERVICE
                                                            INTERRUPTION PROPERTY DAMAGE, the following applies:

                                                            1) The exclusions in the EXCLUSIONS clause in this section do not apply except for:

                                                                  a) A1, A2, A3, A6, B1, B2, and

                                                                  b) B4 with respect to incoming or outgoing voice, data or video, and

                                                                  c) D1 except with respect to fungus, mold or mildew.



                                            Printed 30-Nov-2018                                                                                    Page 35
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 54 of 119 PageID #:59

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            2) The following additional exclusion applies:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  This Policy excludes loss or damage directly or indirectly caused by or resulting from
                                                                  the following regardless of any other cause or event, whether or not insured under this
                                                                  Policy, contributing concurrently or in any other sequence to the loss:

                                                                  a) terrorism.

                                                    X.      TEMPORARY REMOVAL OF PROPERTY

                                                            When insured property is removed from an insured location for the purpose of being
                                                            repaired or serviced or in order to avoid threatened physical loss or damage of the type
                                                            insured by this Policy, this Policy covers such property:

                                                            1) while at the premises to which such property has been moved; and

                                                            2) for physical loss or damage as provided at the insured location from which such
                                                               property was removed.

                                                            This Additional Coverage does not apply to property:

                                                            1) insured, in whole or in part, elsewhere in this Policy.

                                                            2) insured, in whole or in part, by any other insurance policy.

                                                            3) removed for normal storage, processing or preparation for sale or delivery.

                                                    Y.      TERRORISM

                                                            This Policy covers physical loss or damage to property as described in the INSURANCE
                                                            PROVIDED provision caused by or resulting from terrorism.

                                                            Any act which satisfies the definition of terrorism shall not be considered to be vandalism,
                                                            malicious mischief, riot, civil commotion, or any other risk of physical loss or damage
                                                            covered elsewhere in this Policy.

                                                            Amounts recoverable under this Additional Coverage are excluded from coverage elsewhere
                                                            in this Policy.

                                                            This Additional Coverage does not cover loss or damage which also comes within the terms
                                                            of either item B2a or B2c of the EXCLUSIONS clause in this section of the Policy.

                                                            This Additional Coverage does not in any event cover loss or damage directly or indirectly
                                                            caused by or resulting from any of the following, regardless of any other cause or event,
                                                            whether or not insured under this Policy contributing concurrently or in any other sequence
                                                            to the loss:

                                                            1) that involves the use, release or escape of nuclear materials, or that directly or indirectly
                                                               results in nuclear reaction or radiation or radioactive contamination or that involves the


                                            Printed 30-Nov-2018                                                                                   Page 36
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 55 of 119 PageID #:60

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                  discharge, explosion or use of any nuclear device, weapon or material employing or
                                                                  involving nuclear fission, fusion, or radioactive force, whether in time of peace or war
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  and regardless of who commits the act; or

                                                            2) that is carried out by means of the dispersal or application of pathogenic or poisonous
                                                               biological or chemical materials; or

                                                            3) in which pathogenic or poisonous biological or chemical materials are released, and it
                                                               appears that one purpose of the terrorism was to release such materials; or

                                                            4) that involves action taken to prevent, defend against, respond to or retaliate against
                                                               terrorism or suspected terrorism.

                                                    Z.      TRANSPORTATION

                                                            This Policy covers the following personal property, except as excluded by this Policy, while
                                                            in transit within the TERRITORY of this Policy:

                                                            1) owned by the Insured.

                                                            2) shipped to customers under F.O.B., C & F or similar terms. The Insured’s contingent
                                                               interest in such shipments is admitted.

                                                            3) of others in the actual or constructive custody of the Insured to the extent of the
                                                               Insured’s interest or legal liability.

                                                            4) of others sold by the Insured, that the Insured has agreed prior to the loss to insure
                                                               during course of delivery including:

                                                                  a) when shipped by the Insured’s direct contract service provider or by the Insured’s
                                                                     direct contract manufacturer to the Insured or to the Insured’s customer.

                                                                  b) when shipped by the Insured’s customer to the Insured or to the Insured’s contract
                                                                     service provider or to the Insured’s contract manufacturer.

                                                            Coverage Attachment and Duration:

                                                            1) This Additional Coverage covers from the time the property leaves the original point of
                                                               shipment for transit. It then covers continuously in the due course of transit:

                                                                  a) within the continent in which the shipment commences until the property arrives at
                                                                     the destination within such continent; or

                                                                  b) between Europe and Asia, for land or air shipments only, from when the shipment
                                                                     commences until the property arrives at the destination.

                                                            2) However, coverage on export shipments not insured under ocean cargo policies ends
                                                               when the property is loaded on board overseas vessels or aircraft. Coverage on import



                                            Printed 30-Nov-2018                                                                                   Page 37
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 56 of 119 PageID #:61

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                                  shipments not insured under ocean cargo policies begins after discharge from overseas
                                                                  vessels or aircraft.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            This Additional Coverage:

                                                            1) covers general average and salvage charges on shipments covered while waterborne.

                                                            2) insures physical loss or damage caused by or resulting from:

                                                                  a) unintentional acceptance of fraudulent bills of lading, shipping or messenger
                                                                     receipts.

                                                                  b) improper parties having gained possession of property through fraud or deceit.

                                                            Additional General Provisions:

                                                            1) This Additional Coverage will not inure directly or indirectly to the benefit of any
                                                               carrier or bailee.

                                                            2) The Insured has permission, without prejudicing this insurance, to accept:

                                                                  a) ordinary bills of lading used by carriers;

                                                                  b) released bills of lading;

                                                                  c) undervalued bills of lading; and

                                                                  d) shipping or messenger receipts.

                                                            3) The Insured may waive subrogation against railroads under side track agreements.

                                                            Except as otherwise stated, the Insured will not enter into any special agreement with
                                                            carriers releasing them from their common law or statutory liability.

                                                            TRANSPORTATION Exclusions: As respects TRANSPORTATION, the following applies:

                                                            1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1
                                                               through A4, B1 through B4, C1, C3, C5, C6, D1 through D3.

                                                            2) the following additional exclusions apply:

                                                                  This Policy excludes:

                                                                  a) samples in the custody of salespeople or selling agents.

                                                                  b) property insured under import or export ocean marine insurance.

                                                                  c) waterborne shipments, unless:



                                            Printed 30-Nov-2018                                                                                 Page 38
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 57 of 119 PageID #:62

                                                                                                                                    Account No. 1-85457
                                                                                                                                     Policy No. 1047248


                                                                       (i) by inland water; or
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                       (ii) by roll-on/roll-off ferries operating between European ports; or

                                                                       (iii) by coastal shipments.

                                                                  d) airborne shipments unless by regularly scheduled passenger airlines or air freight
                                                                     carriers.

                                                                  e) property of others, including the Insured’s legal liability for it, hauled on vehicles
                                                                     owned, leased or operated by the Insured when acting as a common or contract
                                                                     carrier.

                                                                  f) any transporting vehicle.

                                                                  g) property shipped between continents, except by land or air between Europe and
                                                                     Asia.

                                                            TRANSPORTATION Valuation: On property covered under this Additional Coverage the
                                                            loss amount will not exceed:

                                                            1) Property shipped to or for the account of the Insured will be valued at actual invoice to
                                                               the Insured. Included in the value are accrued costs and charges legally due. Charges
                                                               may include the Insured’s commission as selling agent.

                                                            2) Property sold by the Insured and shipped to or for the purchaser’s account will be valued
                                                               at the Insured’s selling invoice amount. Prepaid or advanced freight costs are included.

                                                            3) Property not under invoice will be valued:

                                                                  a) for property of the Insured, at the valuation provisions of this Policy applying at the
                                                                     place from which the property is being transported; or

                                                                  b) for other property, at the actual cash market value at the destination point on the date
                                                                     of loss,

                                                                  less any charges saved which would have become due and payable upon arrival at
                                                                  destination.




                                            Printed 30-Nov-2018                                                                                     Page 39
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 58 of 119 PageID #:63

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                                                  TIME ELEMENT
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT
                                                    COVERAGE EXTENSIONS of this section of the Policy:

                                                    A.      is subject to the applicable limit of liability that applies to the insured physical loss or
                                                            damage but in no event for more than any limit of liability that is stated as applying to the
                                                            specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE
                                                            EXTENSION; and

                                                    B.      will not increase the Policy limit of liability; and

                                                    C.      is subject to the Policy provisions, including applicable exclusions and deductibles,

                                                    all as shown in this section and elsewhere in this Policy.

                                            1.      LOSS INSURED

                                                    A.      This Policy insures TIME ELEMENT loss, as provided in the TIME ELEMENT
                                                            COVERAGES, directly resulting from physical loss or damage of the type insured:

                                                            1) to property described elsewhere in this Policy and not otherwise excluded by this Policy
                                                               or otherwise limited in the TIME ELEMENT COVERAGES below;

                                                            2) used by the Insured, or for which the Insured has contracted use;

                                                            3) while located as described in the INSURANCE PROVIDED provision or within 1,000
                                                               feet/300 metres thereof, or as described in the TEMPORARY REMOVAL OF
                                                               PROPERTY provision; or

                                                            4) while in transit as provided by this Policy, and

                                                            5) during the Periods of Liability described in this section,

                                                            provided such loss or damage is not at a contingent time element location.

                                                    B.      This Policy insures TIME ELEMENT loss only to the extent it cannot be reduced through:

                                                            1) the use of any property or service owned or controlled by the Insured;

                                                            2) the use of any property or service obtainable from other sources;

                                                            3) working extra time or overtime; or

                                                            4) the use of inventory,

                                                            all whether at an insured location or at any other premises. The Company reserves the right
                                                            to take into consideration the combined operating results of all associated, affiliated or
                                                            subsidiary companies of the Insured in determining the TIME ELEMENT loss.


                                            Printed 30-Nov-2018                                                                                   Page 40
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 59 of 119 PageID #:64

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                                    C.      This Policy covers expenses reasonably and necessarily incurred by the Insured to reduce the
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            loss otherwise payable under this section of this Policy. The amount of such recoverable
                                                            expenses will not exceed the amount by which the loss has been reduced.

                                                    D.      In determining the amount of loss payable, the Company will consider the experience of the
                                                            business before and after and the probable experience during the PERIOD OF LIABILITY.
                                                            The probable experience will consider any increase or decrease in demand for the Insured’s
                                                            goods or services during the PERIOD OF LIABILITY, even if such increase or decrease is
                                                            from the same event that caused physical loss or damage starting the PERIOD OF
                                                            LIABILITY.

                                            2.      TIME ELEMENT COVERAGES

                                                    A.      INSURED OPTION

                                                            The Insured has the option to make claim based on either

                                                            a) GROSS EARNINGS and EXTENDED PERIOD OF LIABILITY; or

                                                            b) GROSS PROFIT,

                                                            as described in the TIME ELEMENT section of this Policy and subject to the applicable
                                                            terms and conditions as may be shown elsewhere.

                                                            Such option may be exercised at any time prior to the conditions set forth in the
                                                            SETTLEMENT OF CLAIMS clause in the LOSS ADJUSTMENT AND SETTLEMENT
                                                            section of this Policy.

                                                            If such claim involves more than one insured location, including interdependency at one or
                                                            more insured locations, such claim will be adjusted by using the single coverage option
                                                            chosen above.

                                                    B.      GROSS EARNINGS

                                                            Measurement of Loss:

                                                            1) The recoverable GROSS EARNINGS loss is the Actual Loss Sustained by the Insured
                                                               of the following during the PERIOD OF LIABILITY:

                                                                  a) Gross Earnings;

                                                                  b) less all charges and expenses that do not necessarily continue during the interruption
                                                                     of production or suspension of business operations or services;

                                                                  c) plus all other earnings derived from the operation of the business.

                                                            2) For the purposes of the Measurement of Loss, Gross Earnings is:



                                            Printed 30-Nov-2018                                                                                  Page 41
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 60 of 119 PageID #:65

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                                  for manufacturing operations: the net sales value of production less the cost of all raw
                                                                  stock, materials and supplies used in such production; or
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  for mercantile or non-manufacturing operations: the total net sales less cost of
                                                                  merchandise sold, materials and supplies consumed in the operations or services
                                                                  rendered by the Insured.

                                                                  Any amount recovered under property damage coverage at selling price will be
                                                                  considered to have been sold to the Insured’s regular customers and will be credited
                                                                  against net sales.

                                                            3) In determining the indemnity payable as the Actual Loss Sustained, the Company will
                                                               consider the continuation of only those normal charges and expenses that would have
                                                               been earned had there been no interruption of production or suspension of business
                                                               operations or services.

                                                            4) There is recovery hereunder to the extent that the Insured is:

                                                                  a) wholly or partially prevented from producing goods or continuing business
                                                                     operations or services;

                                                                  b) unable to make up lost production within a reasonable period of time, not limited to
                                                                     the period during which production is interrupted;

                                                                  c) unable to continue such operations or services during the PERIOD OF LIABILITY;
                                                                     and

                                                                  d) able to demonstrate a loss of sales for the operations, services or production
                                                                     prevented.

                                                    C.      GROSS PROFIT

                                                            Measurement of Loss:

                                                            1) The recoverable GROSS PROFIT loss is the Actual Loss Sustained by the Insured of the
                                                               following due to the necessary interruption of business during the PERIOD OF
                                                               LIABILITY: a) Reduction in Sales and b) Increase in Cost of Doing Business. The
                                                               amount payable as indemnity hereunder will be:

                                                                  a) with respect to Reduction in Sales: The sum produced by applying the Rate of
                                                                     Gross Profit to the amount by which the sales during the PERIOD OF LIABILITY
                                                                     will fall short of the Standard Sales. In determining the Reduction in Sales, any
                                                                     amount recovered under property damage coverage at selling price will be credited
                                                                     against lost sales.

                                                                  b) with respect to Increase in Cost of Doing Business:




                                            Printed 30-Nov-2018                                                                                    Page 42
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 61 of 119 PageID #:66

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                                       (i) the additional expenditure necessarily and reasonably incurred for the sole
                                                                           purpose of avoiding or diminishing the reduction in sales which, but for that
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                           expenditure, would have taken place during the PERIOD OF LIABILITY; but

                                                                       (ii) not exceeding the sum produced by applying the Rate of Gross Profit to the
                                                                            amount of the reduction thereby avoided,

                                                                  all less any sum saved during the PERIOD OF LIABILITY with respect to such of the
                                                                  Insured Fixed Charges as may cease or be reduced because of such interruption of
                                                                  business.

                                                            2) For the purposes of the Measurement of Loss:

                                                                  Gross Profit is:

                                                                  The amount produced by adding to the Net Profit the amount of the Insured Fixed
                                                                  Charges, or if there be no Net Profit the amount of the Insured Fixed Charges less that
                                                                  proportion of any loss from business operations as the amount of the Insured Fixed
                                                                  Charges bears to all fixed charges.

                                                                  Net Profit is:

                                                                  The net operating profit (exclusive of all capital receipts and accruals and all outlay
                                                                  properly chargeable to capital) resulting from the business of the Insured at the insured
                                                                  locations after due provision has been made for all fixed charges and other expenses
                                                                  including depreciation but before the deduction of any taxes on profits.

                                                                  Insured Fixed Charges is:

                                                                  All fixed charges unless specifically excluded herein.

                                                                  Sales is:

                                                                  The money paid or payable to the Insured for goods sold and delivered and for services
                                                                  rendered in the conduct of the business at an insured location.

                                                                  Rate of Gross Profit is:

                                                                  The rate of Gross Profit earned on the sales during the twelve full calendar months
                                                                  immediately before the date of the physical loss or damage to the described property.

                                                                  Standard Sales is:

                                                                  The sales during that period in the twelve months immediately before the date of the
                                                                  physical loss or damage to the described property which corresponds with the PERIOD
                                                                  OF LIABILITY.

                                                            3) In determining the indemnity payable as the Actual Loss Sustained:



                                            Printed 30-Nov-2018                                                                                   Page 43
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 62 of 119 PageID #:67

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                                  a) if any fixed charges of the business are not insured hereunder, then, in computing
                                                                     the amount recoverable hereunder as Increase in Cost of Doing Business, that
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                     proportion only of the additional expenditure will be recoverable hereunder which
                                                                     the sum of the Net Profit and the Insured Fixed Charges bears to the sum of the Net
                                                                     Profit and all the fixed charges.

                                                                  b) if during the PERIOD OF LIABILITY goods will be sold or services will be
                                                                     rendered elsewhere than at the insured locations for the benefit of the business,
                                                                     either by the Insured or by others on the Insured’s behalf, the money paid or payable
                                                                     in respect of such sales or services will be included in arriving at the amount of sales
                                                                     during the PERIOD OF LIABILITY.

                                                            4) The Insured will act with due diligence and dispatch in repairing or replacing physically
                                                               damaged buildings and equipment to the same or equivalent physical and operating
                                                               conditions that existed prior to the damage; and take whatever actions are necessary and
                                                               reasonable to minimize the loss payable hereunder.

                                                            GROSS PROFIT Exclusions: As respects GROSS PROFIT, the TIME ELEMENT
                                                            EXCLUSIONS B and C of this section do not apply and the following applies instead:

                                                            This Policy does not insure against any increase in loss due to damages for breach of
                                                            contract or for late or noncompletion of orders, or fines or penalties of any nature except
                                                            fines or penalties for breach of contract or for late or noncompletion of orders.

                                                            Coverage under GROSS PROFIT for the reduction in sales due to contract cancellation will
                                                            include only those sales that would have been earned under the contract during the PERIOD
                                                            OF LIABILITY.

                                                    D.      EXTRA EXPENSE

                                                            Measurement of Loss:

                                                            The recoverable EXTRA EXPENSE loss will be the reasonable and necessary extra costs
                                                            incurred by the Insured of the following during the PERIOD OF LIABILITY:

                                                            1) extra expenses to temporarily continue as nearly normal as practicable the conduct of
                                                               the Insured’s business;

                                                            2) extra costs of temporarily using property or facilities of the Insured or others; and

                                                            3) costs to purchase finished goods from third parties to fulfill orders when such orders
                                                               cannot be met due to physical loss or damage to the Insured’s finished goods, less
                                                               payment received for the sale of such finished goods.

                                                            less any value remaining at the end of the PERIOD OF LIABILITY for property obtained in
                                                            connection with the above.




                                            Printed 30-Nov-2018                                                                                    Page 44
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 63 of 119 PageID #:68

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248


                                                            If the Insured makes claim in accordance with the terms and conditions of the INSURED
                                                            OPTION clause, the PERIOD OF LIABILITY for EXTRA EXPENSE coverage will be the
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            PERIOD OF LIABILITY applicable to the Time Element coverage option selected.

                                                            EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the following applies:

                                                            1) TIME ELEMENT EXCLUSIONS C does not apply to item 3 above.

                                                            2) The following additional exclusions apply:

                                                                  This Policy does not insure:

                                                                  a) any loss of income.

                                                                  b) costs that usually would have been incurred in conducting the business during the
                                                                     same period had no physical loss or damage happened.

                                                                  c) costs of permanent repair or replacement of property that has been damaged or
                                                                     destroyed. However, this exclusion does not apply to item 3 above.

                                                                  d) any expense recoverable elsewhere in this Policy.

                                                    E.      LEASEHOLD INTEREST

                                                            Measurement of Loss:

                                                            The recoverable LEASEHOLD INTEREST incurred by the Insured of the following:

                                                            1) If the lease agreement requires continuation of rent; and if the property is wholly
                                                               untenantable or unusable, the actual rent payable for the unexpired term of the lease; or
                                                               if the property is partially untenantable or unusable, the proportion of the rent payable
                                                               for the unexpired term of the lease.

                                                            2) If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation
                                                               of law; the Lease Interest for the first three months following the loss; and the Net Lease
                                                               Interest for the remaining unexpired term of the lease.

                                                            3) As used above, the following terms mean:

                                                                  Net Lease Interest:
                                                                  That sum which placed at 6% interest rate compounded annually would equal the Lease
                                                                  Interest (less any amounts otherwise payable hereunder).

                                                                  Lease Interest:
                                                                  The excess rent paid for the same or similar replacement property over actual rent
                                                                  payable plus cash bonuses or advance rent paid (including maintenance or operating
                                                                  charges) for each month during the unexpired term of the Insured’s lease.




                                            Printed 30-Nov-2018                                                                                 Page 45
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 64 of 119 PageID #:69

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                            LEASEHOLD INTEREST Exclusions: As respects LEASEHOLD INTEREST, the
                                                            following applies:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            1) This Policy does not insure loss directly resulting from physical loss or damage to
                                                               Personal Property.

                                                            2) TIME ELEMENT EXCLUSIONS A, B and C do not apply and the following applies
                                                               instead:

                                                                  This Policy does not insure any increase in loss resulting from the suspension, lapse or
                                                                  cancellation of any license, or from the Insured exercising an option to cancel the lease;
                                                                  or from any act or omission of the Insured that constitutes a default under the lease.

                                                    F.      RENTAL INSURANCE

                                                            Measurement of Loss:

                                                            The recoverable RENTAL INSURANCE loss is the Actual Loss Sustained by the Insured of
                                                            the following during the PERIOD OF LIABILITY:

                                                            1) the fair rental value of any portion of the property occupied by the Insured;

                                                            2) the income reasonably expected from rentals of unoccupied or unrented portions of such
                                                               property; and

                                                            3) the rental income from the rented portions of such property according to bona fide
                                                               leases, contracts or agreements in force at the time of loss,

                                                            all not to include noncontinuing charges and expenses.

                                                            RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME
                                                            ELEMENT EXCLUSIONS A does not apply and the following applies instead:

                                                            This Policy does not insure any loss of rental income during any period in which the insured
                                                            property would not have been tenantable for any reason other than an insured loss.

                                            3.      PERIOD OF LIABILITY

                                                    A.      The PERIOD OF LIABILITY applying to all TIME ELEMENT COVERAGES, except
                                                            GROSS PROFIT and LEASEHOLD INTEREST and as shown below or if otherwise
                                                            provided under any TIME ELEMENT COVERAGE EXTENSION, and subject to any Time
                                                            Limit provided in the LIMITS OF LIABILITY clause in the DECLARATIONS section, is
                                                            as follows:

                                                            1) For building and equipment, the period:

                                                                  a) starting from the time of physical loss or damage of the type insured; and

                                                                  b) ending when with due diligence and dispatch the building and equipment could be:


                                            Printed 30-Nov-2018                                                                                    Page 46
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 65 of 119 PageID #:70

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248



                                                                       (i) repaired or replaced; and
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                       (ii) made ready for operations,

                                                                       under the same or equivalent physical and operating conditions that existed prior to
                                                                       the damage.

                                                                  c) not to be limited by the expiration of this Policy.

                                                            2) For building and equipment under construction:

                                                                  a) the equivalent of the above period of time will be applied to the level of business
                                                                     that would have been reasonably achieved after construction and startup would have
                                                                     been completed had no physical damage happened; and

                                                                  b) due consideration will be given to the actual experience of the business compiled
                                                                     after completion of the construction and startup.

                                                            3) For stock-in-process and mercantile stock, including finished goods not manufactured
                                                               by the Insured, the time required with the exercise of due diligence and dispatch:

                                                                  a) to restore stock in process to the same state of manufacture in which it stood at the
                                                                     inception of the interruption of production or suspension of business operations or
                                                                     services; and

                                                                  b) to replace physically damaged mercantile stock.

                                                                  This item does not apply to RENTAL INSURANCE.

                                                            4) For raw materials and supplies, the period of time:

                                                                  a) of actual interruption of production or suspension of operations or services resulting
                                                                     from the inability to get suitable raw materials and supplies to replace similar ones
                                                                     damaged; but

                                                                  b) limited to that period for which the damaged raw materials and supplies would have
                                                                     supplied operating needs.

                                                            5) If water:

                                                                  a) used for any manufacturing purpose, including but not limited to as a raw material or
                                                                     for power;

                                                                  b) stored behind dams or in reservoirs; and

                                                                  c) on any insured location,




                                            Printed 30-Nov-2018                                                                                   Page 47
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 66 of 119 PageID #:71

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                  is released as the result of physical damage of the type insured to such dam, reservoir or
                                                                  connected equipment, the Company’s liability for the actual interruption of production
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  or suspension of operations or services due to inadequate water supply will not extend
                                                                  beyond 30 consecutive days after the damaged dam, reservoir or connected equipment
                                                                  has been repaired or replaced.

                                                                  This item does not apply to RENTAL INSURANCE.

                                                            6) For physically damaged exposed films, records, manuscripts and drawings, the time
                                                               required to copy from backups or from originals of a previous generation. This time
                                                               does not include research, engineering or any other time necessary to restore or recreate
                                                               lost information.

                                                                  This item does not apply to RENTAL INSURANCE.

                                                            7) For physically damaged or destroyed property covered under DATA, PROGRAMS OR
                                                               SOFTWARE, the time to recreate or restore including the time for researching or
                                                               engineering lost information.

                                                                  This item does not apply to RENTAL INSURANCE.

                                                    B.      The PERIOD OF LIABILITY applying to GROSS PROFIT is as follows:

                                                            1) The period:

                                                                  a) starting from the time of physical loss or damage of the type insured; and

                                                                  b) ending not later than the period of time shown in the LIMITS OF LIABILITY
                                                                     clause of the DECLARATIONS section,

                                                                  during which period the results of the business shall be directly affected by such
                                                                  damage.

                                                                  c) not to be limited by the expiration of this Policy.

                                                            2) For property under construction, the period:

                                                                  a) starting on the date that production, business operation or service would have
                                                                     commenced if physical damage of the type insured had not happened; and

                                                                  b) ending not later than the period of time shown in the LIMITS OF LIABILITY
                                                                     clause of the DECLARATIONS section,

                                                                  during which period the results of the business shall be directly affected by such
                                                                  damage.

                                                                  c) not to be limited by the expiration of this Policy.




                                            Printed 30-Nov-2018                                                                                   Page 48
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 67 of 119 PageID #:72

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                  The Rate of Gross Profit and Standard Sales will be based on the experience of the
                                                                  business after construction is completed and the probable experience during the
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  PERIOD OF LIABILITY.

                                                    C.      The PERIOD OF LIABILITY does not include any additional time due to the Insured’s
                                                            inability to resume operations for any reason, including but not limited to:

                                                            1) making changes to the buildings, structures, machinery or equipment except as provided
                                                               in the LAW AND ORDINANCE clause in the PROPERTY DAMAGE section.

                                                            2) restaffing or retraining employees. However, this item does not apply to additional time
                                                               needed to train staff to use new machinery or equipment that replaces machinery or
                                                               equipment that suffered insured physical loss or damage, provided such training is
                                                               completed within 90 consecutive days after the new machinery or equipment has been
                                                               installed.

                                                            If two or more Periods of Liability apply such periods will not be cumulative.

                                            4.      TIME ELEMENT EXCLUSIONS

                                                    In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME
                                                    ELEMENT loss:

                                                    This Policy does not insure:

                                                    A.      Any loss during any idle period, including but not limited to when production, operation,
                                                            service or delivery or receipt of goods would cease, or would not have taken place or would
                                                            have been prevented due to:

                                                            1) physical loss or damage not insured by this Policy on or off of the insured location.

                                                            2) planned or rescheduled shutdown.

                                                            3) strikes or other work stoppage.

                                                            4) any other reason other than physical loss or damage insured under this Policy.

                                                    B.      Any increase in loss due to:

                                                            1) suspension, cancellation or lapse of any lease, contract, license or orders.

                                                            2) damages for breach of contract or for late or noncompletion of orders.

                                                            3) fines or penalties of any nature except fines or penalties for breach of contract or for late
                                                               or noncompletion of orders.

                                                            4) any other consequential or remote loss.




                                            Printed 30-Nov-2018                                                                                   Page 49
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 68 of 119 PageID #:73

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248


                                                    C.      Any loss resulting from physical loss or damage to finished goods manufactured by the
                                                            Insured, or the time required for their reproduction.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    D.      Any loss resulting from the actual cash value portion of direct physical loss or damage by
                                                            fire caused by or resulting from terrorism.

                                            5.      TIME ELEMENT COVERAGE EXTENSIONS

                                                    This Policy also insures TIME ELEMENT loss, as provided by the TIME ELEMENT
                                                    COVERAGES of this Policy, for the TIME ELEMENT COVERAGE EXTENSIONS described
                                                    below.

                                                    CYBER TIME ELEMENT COVERAGE EXTENSIONS

                                                    A.      COMPUTER SYSTEMS NON PHYSICAL DAMAGE

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the period of interruption directly resulting from:

                                                            1) the failure of the Insured’s electronic data processing equipment or media to operate,
                                                               provided that such failure is the direct result of a malicious act directed at the NAMED
                                                               INSURED; or

                                                            2) the Insured’s reasonable action to temporarily protect the Insured’s electronic data
                                                               processing equipment or media against an actual or immediately impending malicious
                                                               act directed at the NAMED INSURED, provided such action is necessary to prevent
                                                               failure of the Insured’s electronic data processing equipment or media to operate.

                                                            For the purposes of this Extension, the Insured’s electronic data processing equipment or
                                                            media can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or Crimea
                                                            Region of Ukraine.

                                                            As respects item 1 above, this Extension will apply when the period of interruption is in
                                                            excess of 48 hours.

                                                            As used above, the period of interruption:

                                                            1) is the period starting when the Insured’s electronic data processing equipment or
                                                               media fails to operate and ending when with due diligence and dispatch, the Insured’s
                                                               electronic data processing equipment or media could be restored to the same or
                                                               equivalent operating condition that existed prior to the failure.

                                                            2) does not include the additional time to make changes to the Insured’s electronic data
                                                               processing equipment or media.

                                                    B.      OFF PREMISES DATA SERVICES TIME ELEMENT

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the period of interruption at an insured location of off-premises data


                                            Printed 30-Nov-2018                                                                                 Page 50
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 69 of 119 PageID #:74

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                            processing or data transmission services, when the interruption is caused by any
                                                            accidental event at the facilities of the provider of such services that immediately prevents in
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            whole or in part the delivery of such provided services.

                                                            For the purposes of this Extension:

                                                            1) facilities of the provider of off-premises data processing or data transmission
                                                               services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                                                               Crimea Region of Ukraine, and

                                                            2) an accidental event to satellites will be considered an accidental event at the facilities of
                                                               the provider.

                                                            This Extension will apply when the period of interruption of off-premises data processing
                                                            or data transmission services is in excess of 24 hours.

                                                            Additional General Provisions:

                                                            1) The Insured will immediately notify the company providing off-premises data
                                                               processing or data transmission services of any interruption of such services.

                                                            2) The Company will not be liable if the interruption of such services is caused directly or
                                                               indirectly by the failure of the Insured to comply with the terms and conditions of any
                                                               contracts the Insured has entered into for such specified services.

                                                            Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

                                                            This Extension does not cover Actual Loss Sustained and EXTRA EXPENSE incurred by
                                                            the Insured covered by COMPUTER SYSTEMS NON PHYSICAL DAMAGE coverage as
                                                            provided in this section of the Policy.

                                                            OFF PREMISES DATA SERVICES TIME ELEMENT Exclusions: As respects OFF
                                                            PREMISES DATA SERVICES TIME ELEMENT, the following applies:

                                                            1) Item B4 of the EXCLUSIONS clause in the PROPERTY DAMAGE section does not
                                                               apply except for B4 with respect to:

                                                                  a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                                                                  b) outgoing sewerage.

                                                            2) The following additional exclusion applies:

                                                                  This Policy excludes loss or damage directly or indirectly caused by or resulting from
                                                                  the following regardless of any other cause or event, whether or not insured under this
                                                                  Policy, contributing concurrently or in any other sequence to the loss:

                                                                  a) terrorism.



                                            Printed 30-Nov-2018                                                                                   Page 51
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 70 of 119 PageID #:75

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                            As used above, the period of interruption of off-premises data processing or data
                                                            transmission services:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            1) is the period starting with the time when an interruption of provided services happens;
                                                               and ending when with due diligence and dispatch the service could be wholly restored
                                                               and the location receiving the service could or would have resumed normal operations
                                                               following the restorations of service under the same or equivalent physical and operating
                                                               conditions as provided by the PERIOD OF LIABILITY clause in this section.

                                                            2) is limited to only those hours during which the Insured would or could have used
                                                               service(s) if it had been available.

                                                            3) does not extend to include the interruption of operations caused by any reason other than
                                                               interruption of the provided service(s).

                                                    SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS

                                                    A.      CIVIL OR MILITARY AUTHORITY

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                                                            restricts or prohibits partial or total access to an insured location provided such order is the
                                                            direct result of physical damage of the type insured at the insured location or within five
                                                            statute miles/eight kilometres of it.

                                                            This Extension does not apply to LEASEHOLD INTEREST.

                                                            The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                                                            be:

                                                            The period of time:

                                                            1) starting at the time of such physical damage; but

                                                            2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                                                               DECLARATIONS section,

                                                            this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                                                            any coverage provided in the TIME ELEMENT section.

                                                    B.      CONTINGENT TIME ELEMENT EXTENDED

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                                                            of the type insured to property of the type insured at contingent time element locations
                                                            located within the TERRITORY of this Policy.

                                                            As respects CONTINGENT TIME ELEMENT EXTENDED:



                                            Printed 30-Nov-2018                                                                                    Page 52
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 71 of 119 PageID #:76

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                            1) Time Element loss recoverable under this Extension is extended to include the following
                                                               TIME ELEMENT COVERAGE EXTENSIONS:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  CIVIL OR MILITARY AUTHORITY
                                                                  CONTINGENT TIME ELEMENT EXTENDED
                                                                  DELAY IN STARTUP
                                                                  EXTENDED PERIOD OF LIABILITY
                                                                  INGRESS/EGRESS
                                                                  OFF PREMISES DATA SERVICES TIME ELEMENT
                                                                  ON PREMISES SERVICES
                                                                  SERVICE INTERRUPTION TIME ELEMENT

                                                            2) The Insured will influence and cooperate with the contingent time element location in
                                                               every way and take any reasonable and necessary action to mitigate the loss payable
                                                               hereunder.

                                                            3) TIME ELEMENT EXCLUSIONS C does not apply.

                                                            CONTINGENT TIME ELEMENT EXTENDED Exclusions: As respects CONTINGENT
                                                            TIME ELEMENT EXTENDED, the following additional exclusions apply:

                                                            This Policy does not insure loss resulting from:

                                                            1) lack of incoming or outgoing transmission of voice, data or video.

                                                            2) physical loss or damage caused by or resulting from terrorism, regardless of any other
                                                               cause or event, whether or not insured under this Policy, contributing concurrently or in
                                                               any other sequence of loss.

                                                    C.      INGRESS/EGRESS

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured due to the necessary interruption of the Insured’s business due to partial or total
                                                            physical prevention of ingress to or egress from an insured location, whether or not the
                                                            premises or property of the Insured is damaged, provided that such prevention is a direct
                                                            result of physical damage of the type insured to property of the type insured.

                                                            INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS, the following additional
                                                            exclusions apply:

                                                            This Policy does not insure loss resulting from:

                                                            1) lack of incoming or outgoing service consisting of electric, fuel, gas, water, steam,
                                                               refrigerant, sewerage and voice, data or video.

                                                            2) picketing or other action by strikers except for physical damage not excluded by this
                                                               Policy.




                                            Printed 30-Nov-2018                                                                                  Page 53
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 72 of 119 PageID #:77

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                            3) physical loss or damage caused by or resulting from terrorism, regardless of any other
                                                               cause or event, whether or not insured under this Policy, contributing concurrently or in
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                               any other sequence to the loss.

                                                            This Policy does not provide coverage under this Extension for more than the number of
                                                            consecutive days shown in the LIMITS OF LIABILITY clause of the DECLARATIONS
                                                            section.

                                                    D.      LOGISTICS EXTRA COST

                                                            This Policy covers the extra cost incurred by the Insured during the PERIOD OF
                                                            LIABILITY due to the disruption of the normal movement of goods or materials:

                                                            1) directly between insured locations; or

                                                            2) directly between an insured location and a location of a direct customer, supplier,
                                                               contract manufacturer or contract service provider to the Insured,

                                                            provided that such disruption is a direct result of physical loss or damage of the type insured
                                                            to property of the type insured located within the TERRITORY of this Policy.

                                                            Measurement of Loss:

                                                            The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by
                                                            the Insured of the following:

                                                            1) extra costs to temporarily continue as nearly normal as practicable the movement of
                                                               goods or materials.

                                                            This Extension will apply when the PERIOD OF LIABILITY is in excess of 48 hours except
                                                            168 hours applies for earth movement and/or flood and/or wind.

                                                            LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXTRA COST, the
                                                            following additional exclusions apply:

                                                            This Policy does not insure:

                                                            1) any loss resulting from disruption in the movement of goods or materials between
                                                               contingent time element locations.

                                                            2) any loss resulting from disruption of incoming or outgoing services consisting of
                                                               electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                                                            3) any loss of income.

                                                            4) costs that usually would have been incurred in conducting the business during the same
                                                               period had there been no disruption of normal movement of goods or materials.




                                            Printed 30-Nov-2018                                                                                  Page 54
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 73 of 119 PageID #:78

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                            5) costs of permanent repair or replacement of property that has been damaged or
                                                               destroyed.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            6) any expense recoverable elsewhere in this Policy.

                                                            7) any loss resulting from disruption caused by or resulting from terrorism, regardless of
                                                               any other cause or event, whether or not insured under this Policy, contributing
                                                               concurrently or in any other sequence to the loss.

                                                            8) any loss resulting from disruption caused by loss or damage from earth movement in
                                                               California, in the New Madrid Seismic Zone or in the Pacific Northwest Seismic
                                                               Zone.

                                                            9) any loss resulting from disruption caused by physical loss or damage to personal
                                                               property of the Insured while in transit.

                                                            The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                                                            be:

                                                            The period of time:

                                                            1) starting at the time of physical loss or damage causing the disruption of the normal
                                                               movement of goods or materials directly between insured locations; or directly between
                                                               the insured location and the location of the direct customer, supplier, contract
                                                               manufacturer or contract service provider to the Insured, and

                                                            2) ending not later than:

                                                                  a) when with due diligence and dispatch the normal movement of goods or materials
                                                                     directly between insured locations; or directly between the insured location and the
                                                                     location of the direct customer, supplier, contract manufacturer or contract service
                                                                     provider to the Insured could be resumed; or

                                                                  b) the number of consecutive days shown in the LIMITS OF LIABILITY clause of the
                                                                     DECLARATIONS section.

                                                    E.      SERVICE INTERRUPTION TIME ELEMENT

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the period of service interruption at an insured location when the loss is
                                                            caused by the interruption of incoming services consisting of electricity, gas, fuel, steam,
                                                            water, refrigeration or from the lack of outgoing sewerage service by reason of any
                                                            accidental event at the facilities of the supplier of such service located within this Policy’s
                                                            TERRITORY, that immediately prevents in whole or in part the delivery of such usable
                                                            services.

                                                            This Extension will apply when the period of service interruption is in excess of 24 hours.

                                                            Additional General Provisions:


                                            Printed 30-Nov-2018                                                                                    Page 55
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 74 of 119 PageID #:79

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                            1) The Insured will immediately notify the suppliers of services of any interruption of such
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                               services.

                                                            2) The Company will not be liable if the interruption of such services is caused directly or
                                                               indirectly by the failure of the Insured to comply with the terms and conditions of any
                                                               contracts the Insured has for the supply of such specified services.

                                                            SERVICE INTERRUPTION TIME ELEMENT Exclusions: As respects SERVICE
                                                            INTERRUPTION TIME ELEMENT, the following applies:

                                                            1) The exclusions in the EXCLUSIONS clause in the PROPERTY DAMAGE section do
                                                               not apply except for:

                                                                  a) A1, A2, A3, A6, B1, B2, and

                                                                  b) B4 with respect to incoming or outgoing voice, data or video, and

                                                                  c) D1 except with respect to fungus, mold or mildew.

                                                            2) The following additional exclusion applies:

                                                                  This Policy excludes loss or damage directly or indirectly caused by or resulting from
                                                                  the following regardless of any other cause or event, whether or not insured under this
                                                                  Policy, contributing concurrently or in any other sequence to the loss:

                                                                  a) terrorism.

                                                            As used above, the period of service interruption:

                                                            1) is the period starting with the time when an interruption of specified services happens;
                                                               and ending when with due diligence and dispatch the service could be wholly restored
                                                               and the location receiving the service could or would have resumed normal operations
                                                               following the restorations of service under the same or equivalent physical and operating
                                                               conditions as provided by the PERIOD OF LIABILITY clause in this section.

                                                            2) is limited to only those hours during which the Insured would or could have used
                                                               service(s) if it had been available.

                                                            3) does not extend to include the interruption of operations caused by any reason other than
                                                               interruption of the specified service(s).

                                                    ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS

                                                    A.      ATTRACTION PROPERTY

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage



                                            Printed 30-Nov-2018                                                                                  Page 56
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 75 of 119 PageID #:80

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            of the type insured to property of the type insured that attracts business to an insured
                                                            location and is within 1 statute mile/1.6 kilometres of the insured location.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            ATTRACTION PROPERTY Exclusions: As respects ATTRACTION PROPERTY, the
                                                            following additional exclusion applies:

                                                            This Policy does not insure loss resulting from:

                                                            1) physical loss or damage caused by or resulting from terrorism, regardless of any other
                                                               cause or event, whether or not insured under this Policy, contributing concurrently or in
                                                               any other sequence to the loss.

                                                            The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                                                            be:

                                                            The period of time:

                                                            1) starting at the time of such physical damage; but

                                                            2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                                                               DECLARATIONS section.

                                                    B.      CRISIS MANAGEMENT

                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                                                            restricts or prohibits partial or total access to an insured location, provided such order is a
                                                            direct result of:

                                                            1) a violent crime, suicide, attempted suicide, or armed robbery; or

                                                            2) a death or bodily injury caused by a workplace accident;

                                                            at such insured location.

                                                            For the purposes of this Extension only, a workplace accident shall be considered a sudden,
                                                            fortuitous event that happens during working hours and arises out of work performed in the
                                                            course and the scope of employment.

                                                            This Extension of coverage will apply when the PERIOD OF LIABILITY is in excess of 4
                                                            hours.

                                                            CRISIS MANAGEMENT Exclusions: As respects CRISIS MANAGEMENT, the following
                                                            additional exclusion applies:

                                                            This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                                                            following regardless of any other cause or event, whether or not insured under this Policy,
                                                            contributing concurrently or in any other sequence to the loss:



                                            Printed 30-Nov-2018                                                                                   Page 57
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 76 of 119 PageID #:81

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            1) terrorism.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                                                            be:

                                                            The period of time:

                                                            1) starting with the time the civil or military authority prohibits access; but

                                                            2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                                                               DECLARATIONS section.

                                                    C.      DELAY IN STARTUP

                                                            GROSS EARNINGS or GROSS PROFIT and EXTRA EXPENSE are extended to cover the
                                                            Actual Loss Sustained incurred by the Insured during the PERIOD OF LIABILITY due to
                                                            the reasonable and necessary delay in startup of business operations directly resulting from
                                                            physical loss or damage of the type insured to insured property under construction at an
                                                            insured location.

                                                    D.      EXTENDED PERIOD OF LIABILITY

                                                            The GROSS EARNINGS coverage is extended to cover the reduction in sales resulting
                                                            from:

                                                            1) the interruption of business as covered by GROSS EARNINGS;

                                                            2) for such additional length of time as would be required with the exercise of due
                                                               diligence and dispatch to restore the Insured’s business to the condition that would have
                                                               existed had no loss happened; and

                                                            3) commencing with the date on which the liability of the Company for loss resulting from
                                                               interruption of business would terminate if this Extension had not been included in this
                                                               Policy.

                                                            However, this Extension does not apply to GROSS EARNINGS loss resulting from physical
                                                            loss or damage caused by or resulting from terrorism.

                                                            EXTENDED PERIOD OF LIABILITY Exclusions: As respects EXTENDED PERIOD OF
                                                            LIABILITY, the TIME ELEMENT EXCLUSIONS B of this section does not apply and the
                                                            following applies instead:

                                                            This Policy does not insure against any increase in loss due to damages for breach of
                                                            contract or for late or noncompletion of orders, or fines or penalties of any nature except
                                                            fines or penalties for breach of contract or for late or noncompletion of orders.

                                                            Coverage under this Extension for the reduction in sales due to contract cancellation will
                                                            include only those sales that would have been earned under the contract during the extended
                                                            period of liability.


                                            Printed 30-Nov-2018                                                                                  Page 58
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 77 of 119 PageID #:82

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                                            Coverage under this Extension does not apply for more than the number of consecutive days
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            shown in the LIMITS OF LIABILITY clause of the DECLARATIONS section.

                                                    E.      INTERRUPTION BY COMMUNICABLE DISEASE

                                                            If a location owned, leased or rented by the Insured has the actual not suspected presence of
                                                            communicable disease and access to such location is limited, restricted or prohibited by:

                                                            1) an order of an authorized governmental agency regulating the actual not suspected
                                                               presence of communicable disease; or

                                                            2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                                                               communicable disease,

                                                            this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured
                                                            during the PERIOD OF LIABILITY at such location with the actual not suspected presence
                                                            of communicable disease.

                                                            This Extension will apply when access to such location is limited, restricted, or prohibited in
                                                            excess of 48 hours.

                                                            INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
                                                            INTERRUPTION BY COMMUNICABLE DISEASE, the following additional exclusions
                                                            apply:

                                                            This Policy does not insure loss resulting from:

                                                            1) the enforcement of any law or ordinance with which the Insured was legally obligated to
                                                               comply prior to the time of the actual spread of communicable disease.

                                                            2) loss or damage caused by or resulting from terrorism, regardless of any other cause or
                                                               event, whether or not insured under this Policy, contributing concurrently or in any
                                                               sequence of loss.

                                                            The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                                                            be:

                                                            The period of time:

                                                            1) starting at the time of the order of the authorized governmental agency or the Officer of
                                                               the Insured; but

                                                            2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                                                               DECLARATIONS section,

                                                            this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                                                            any coverage provided in the TIME ELEMENT section.



                                            Printed 30-Nov-2018                                                                                  Page 59
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 78 of 119 PageID #:83

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                    F.      ON PREMISES SERVICES
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                                            Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                                                            of the type insured to the following property located within 1,000 feet/300 metres of the
                                                            insured location:

                                                            1) Electrical equipment and equipment used for the transmission of voice, data or video.

                                                            2) Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video
                                                               transmission lines.

                                                    G.      PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

                                                            This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                                                            exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                                                            temporary protection and preservation of property insured by this Policy provided such
                                                            action is necessary to prevent immediately impending insured physical loss or damage to
                                                            such insured property.

                                                            This Extension does not cover the Actual Loss Sustained by the Insured to temporarily
                                                            protect or preserve insured property from actual, or to prevent immediately impending,
                                                            physical loss or damage covered by TERRORISM coverage as provided in the PROPERTY
                                                            DAMAGE section.

                                                            This Extension is subject to the deductible provisions that would have applied had the
                                                            physical loss or damage happened.

                                                    H.      RELATED REPORTED VALUES

                                                            If reported TIME ELEMENT values include:

                                                            1) locations used by the Insured (such as branch stores, sales outlets and other plants) but
                                                               not listed on a schedule under this Policy; and

                                                            2) a TIME ELEMENT loss would result at such locations,

                                                            3) from insured physical loss or damage at an insured location,

                                                            then this Policy provides coverage for such resulting TIME ELEMENT loss in accordance
                                                            with the coverage applicable at such insured location.

                                                    I.      RESEARCH AND DEVELOPMENT

                                                            The GROSS EARNINGS and GROSS PROFIT coverages are extended to insure the Actual
                                                            Loss Sustained by the Insured of continuing fixed charges and ordinary payroll directly
                                                            attributable to the interruption of research and development activities that in themselves
                                                            would not have produced income during the PERIOD OF LIABILITY.



                                            Printed 30-Nov-2018                                                                                     Page 60
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 79 of 119 PageID #:84

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248


                                                            The PERIOD OF LIABILITY for this Extension will be the period from the time of direct
                                                            physical loss or damage of the type insured to the time when the property could be repaired
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            or replaced and made ready for operations, but not to be limited by the date of expiration of
                                                            this Policy.

                                                    J.      SOFT COSTS

                                                            This Policy covers the Actual Loss Sustained incurred by the Insured of soft costs during the
                                                            PERIOD OF LIABILITY arising out of the delay of completion of buildings and additions
                                                            under construction directly resulting from physical loss or damage of the type insured to
                                                            insured property under construction at an insured location.




                                            Printed 30-Nov-2018                                                                                 Page 61
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 80 of 119 PageID #:85

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                                              LOSS ADJUSTMENT AND SETTLEMENT
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            1.      REQUIREMENTS IN CASE OF LOSS

                                                    The Insured will:

                                                    1)      give immediate written notice to the Company of any loss.

                                                    2)      protect the property from further loss or damage.

                                                    3)      promptly separate the damaged and undamaged property; put it in the best possible order;
                                                            and furnish a complete inventory of the lost, destroyed, damaged and undamaged property
                                                            showing in detail the quantities, costs, actual cash value, replacement value and amount of
                                                            loss claimed.

                                                    4)      give a signed and sworn proof of loss to the Company within 90 days after the loss, unless
                                                            that time is extended in writing by the Company. The proof of loss must state the
                                                            knowledge and belief of the Insured as to:

                                                            a) the time and origin of the loss.

                                                            b) the Insured’s interest and that of all others in the property.

                                                            c) the actual cash value and replacement value of each item and the amount of loss to each
                                                               item; all encumbrances; and all other contracts of insurance, whether valid or not,
                                                               covering any of the property.

                                                            d) any changes in the title, use, occupation, location, possession or exposures of the
                                                               property since the effective date of this Policy.

                                                            e) by whom and for what purpose any location insured by this Policy was occupied on the
                                                               date of loss, and whether or not it then stood on leased ground.

                                                    5)      include a copy of all the descriptions and schedules in all policies and, if required, provide
                                                            verified plans and specifications of any buildings, fixtures, machinery or equipment
                                                            destroyed or damaged.

                                                    6)      further, the Insured, will as often as may be reasonably required:

                                                            a) exhibit to any person designated by the Company all that remains of any property;

                                                            b) submit to examination under oath by any person designated by the Company and sign
                                                               the written records of examinations; and

                                                            c) produce for examination at the request of the Company:

                                                                  (i) all books of accounts, business records, bills, invoices and other vouchers; or

                                                                  (ii) certified copies if originals are lost,


                                            Printed 30-Nov-2018                                                                                    Page 62
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 81 of 119 PageID #:86

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                            at such reasonable times and places that may be designated by the Company or its
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            representative and permit extracts and machine copies to be made.

                                            2.      CURRENCY FOR LOSS PAYMENT

                                                    Losses will be adjusted and paid in the currency of the United States of America, except in Canada
                                                    where losses will be paid in Canadian currency, unless directed otherwise by the Insured.

                                                    In the event of a loss adjustment involving currency conversion, the exchange selling rate will be
                                                    calculated as follows:

                                                    A.      As respects the calculation of deductibles and limits of liability, the rate of exchange
                                                            published in The Wall Street Journal on the date of loss.

                                                    B.      As respects loss or damage to insured real and personal property:

                                                            1) the cost to repair or replace such property will be converted at the time the cost of repair
                                                               or replacement is incurred based on the rate of exchange published in The Wall Street
                                                               Journal.

                                                            2) if such property is not replaced or repaired, the conversion will be based on the rate of
                                                               exchange published in The Wall Street Journal as of the date of loss.

                                                    C.      As respects TIME ELEMENT loss the conversion will be based on the average of the rate of
                                                            exchange published in The Wall Street Journal on the date of loss and the rate of exchange
                                                            published in The Wall Street Journal on the last day of the Period of Liability.

                                                    If The Wall Street Journal was not published on the stipulated date, the rate of exchange will be as
                                                    published on the next business day.

                                            3.      PARTIAL PAYMENT OF LOSS SETTLEMENT

                                                    In the event of insured physical loss or damage determined by the Company’s representatives to be
                                                    in excess of the applicable Policy deductible, the Company will advance mutually agreed upon
                                                    partial payment(s), subject to the Policy’s provisions. To obtain such partial payments, the Insured
                                                    will submit a signed and sworn Proof of Loss as described in this Policy, with adequate supporting
                                                    documentation.

                                            4.      COLLECTION FROM OTHERS

                                                    The Company will not be liable for any loss to the extent that the Insured has collected for such
                                                    loss from others.

                                            5.      SUBROGATION

                                                    The Insured is required to cooperate in any subrogation proceedings. The Company may require
                                                    from the Insured an assignment or other transfer of all rights of recovery against any party for loss
                                                    to the extent of the Company’s payment.


                                            Printed 30-Nov-2018                                                                                   Page 63
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 82 of 119 PageID #:87

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248



                                                    The Company will not acquire any rights of recovery that the Insured has expressly waived prior to
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    a loss, nor will such waiver affect the Insured’s rights under this Policy.

                                                    Any recovery from subrogation proceedings, less costs incurred by the Company in such
                                                    proceedings, will be payable to the Insured in the proportion that the amount of:

                                                    1)      any applicable deductible; and/or

                                                    2)      any provable uninsured loss,

                                                    bears to the entire provable loss amount.

                                            6.      COMPANY OPTION

                                                    The Company has the option to take all or any part of damaged property at the agreed or appraised
                                                    value. The Company must give notice to the Insured of its intention to do so within 30 days after
                                                    receipt of Proof of Loss.

                                            7.      ABANDONMENT

                                                    There may be no abandonment of any property to the Company.

                                            8.      APPRAISAL

                                                    If the Insured and the Company fail to agree on the amount of loss, each will, on the written
                                                    demand of either, select a competent and disinterested appraiser after:

                                                    1)      the Insured has fully complied with all provisions of this Policy, including
                                                            REQUIREMENTS IN CASE OF LOSS; and

                                                    2)      the Company has received a signed and sworn Proof of Loss from the Insured.

                                                    Each will notify the other of the appraiser selected within 20 days of such demand.

                                                    The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree
                                                    upon an umpire within 30 days then, on the request of the Insured or the Company, the umpire will
                                                    be selected by a judge of a court of record in the jurisdiction in which the appraisal is pending. The
                                                    appraisers will then appraise the amount of loss, stating separately the actual cash value and
                                                    replacement cost value as of the date of loss and the amount of loss, for each item of physical loss
                                                    or damage or if, for TIME ELEMENT loss, the amount of loss for each TIME ELEMENT
                                                    coverage of this Policy.

                                                    If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to
                                                    in writing by any two will determine the amount of loss.

                                                    The Insured and the Company will each:

                                                    1)      pay its chosen appraiser; and


                                            Printed 30-Nov-2018                                                                                 Page 64
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 83 of 119 PageID #:88

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                    2)      bear equally the other expenses of the appraisal and umpire.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    A demand for APPRAISAL shall not relieve the Insured of its continuing obligation to comply
                                                    with the terms and conditions of this Policy, including as provided under REQUIREMENTS IN
                                                    CASE OF LOSS.

                                                    The Company will not be held to have waived any of its rights by any act relating to appraisal.

                                            9.      SUIT AGAINST THE COMPANY

                                                    No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
                                                    equity unless:

                                                    1)      the Insured has fully complied with all the provisions of this Policy; and

                                                    2)      legal action is started within twelve months after inception of the loss.

                                                    If under the insurance laws of the jurisdiction in which the property is located, such twelve months’
                                                    limitation is invalid, then any such legal action must be started within the shortest limit of time
                                                    permitted by such laws.

                                            10.     SETTLEMENT OF CLAIMS

                                                    The amount of loss for which the Company may be liable will be paid within 30 days after:

                                                    A.      proof of loss as described in this Policy is received by the Company; and

                                                    B.      when a resolution of the amount of loss is made either by:

                                                            1) written agreement between the Insured and the Company; or

                                                            2) the filing with the Company of an award as provided in the APPRAISAL clause of this
                                                               section.




                                            Printed 30-Nov-2018                                                                                Page 65
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 84 of 119 PageID #:89

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                                                            GENERAL PROVISIONS
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            1.      CANCELLATION/NON-RENEWAL

                                                    This Policy may be:

                                                    A.      cancelled at any time at the request of the Insured by surrendering this Policy to the
                                                            Company or by giving written notice to the Company stating when such cancellation will
                                                            take effect; or

                                                    B.      cancelled by the Company by giving the Insured not less than:

                                                             1) 60 days’ written notice of cancellation; or

                                                             2) 10 days’ written notice of cancellation if the Insured fails to remit, when due, payment
                                                                of premium for this Policy; or

                                                    C.      non-renewed by the Company by giving the Insured not less than 60 days’ written notice of
                                                            non-renewal.

                                                    Return of any unearned premium will be calculated on the customary short rate basis if the Insured
                                                    cancels and on a pro-rata basis if the Company cancels this Policy. Return of any unearned
                                                    premium will be made by the Company as soon as practicable.

                                            2.      INSPECTIONS

                                                    The Company, at all reasonable times, will be permitted, but will not have the duty, to inspect
                                                    insured property. The Company does not address life, safety or health issues.

                                                    The Company’s:

                                                    A.      right to make inspections;

                                                    B.      making of inspections; or

                                                    C.      providing recommendations or other information in connection with any inspections,

                                                    will not constitute an undertaking, on behalf of or for the benefit of the Insured or others. The
                                                    Company will have no liability to the Insured or any other person because of any inspection or
                                                    failure to inspect.

                                                    When the Company is not providing jurisdictional inspections, the Owner/Operator has the
                                                    responsibility to assure that jurisdictional inspections are performed as required, and to assure that
                                                    required jurisdictional Operating Certificates are current for their pressure equipment.

                                            3.      PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS

                                                    A.      If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy
                                                            applies, and if certain provisions are required by law to be stated in this Policy, this Policy


                                            Printed 30-Nov-2018                                                                                   Page 66
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 85 of 119 PageID #:90

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                            will be read so as to eliminate such conflict or deemed to include such provisions for insured
                                                            locations within such jurisdictions.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    B.      The Company will provide to the Insured copies of endorsements mandated for use by the
                                                            laws of provinces in Canada. The endorsements modify this Policy with respect to any
                                                            insured property located in the province in which the endorsement applies.

                                                    C.      The Company will provide to the Insured copies of endorsements mandated for use by the
                                                            laws of states in the United States of America. The endorsements modify this Policy with
                                                            respect to any insured property located in the state in which the endorsement applies.

                                                    D.      In respect of any insured property located in Australia, the definition of terrorism is
                                                            declared null and void and it is agreed that a Declared Terrorist Incident under the Terrorism
                                                            Insurance Act 2003 shall be considered an act of terrorism within the terms of this Policy.
                                                            Coverage recoverable under the Terrorism Insurance Act 2003 is excluded from coverage
                                                            under this Policy. Any difference in limit between loss recoverable under the Terrorism
                                                            Insurance Act 2003 and this Policy is not recoverable under this Policy.

                                                    E.      In respect of any insured property located in Belgium, the definition of terrorism is declared
                                                            null and void and it is agreed that any event defined as terrorism in accordance with the Law
                                                            of 1 April 2007 shall be considered an act of terrorism within the terms of this Policy.
                                                            Coverage provided, in accordance with the terms and conditions of the Terrorism
                                                            Reinsurance and Insurance Pool Statute, under the European policy issued by FM Insurance
                                                            Europe S.A. is excluded from coverage under this Policy. Any difference in limit between
                                                            loss recoverable from Terrorism Reinsurance and Insurance Pool and this Policy is not
                                                            recoverable under this Policy.

                                                    F.      In respect of any insured property located in France or in French territories, the definition of
                                                            terrorism is declared null and void and it is agreed that any event certified to be an act of
                                                            terrorism in accordance with articles L126-2, R126-1 and R126-2 of the Insurance Code and
                                                            decree 2001-1337 dated 28 December 2001 shall be considered an act of terrorism within
                                                            the terms of this Policy. Terrorism coverage is mandatory and is provided to the Insured
                                                            under the European/local policy issued by FM Insurance Europe S.A. Coverage provided
                                                            under this Policy shall not extend the coverage for terrorism provided under such
                                                            European/local policy. Any difference in limit between loss recoverable for terrorism under
                                                            the European/local policy and this Policy is not recoverable under this Policy.

                                                    G.      Notwithstanding anything contained in this Policy to the contrary, there is no coverage for
                                                            loss or damage and any resulting TIME ELEMENT loss, as provided in the TIME
                                                            ELEMENT section of this Policy, caused by or resulting from the following regardless of
                                                            any other cause or event contributing concurrently or in any other sequence to the loss:

                                                            1) terrorism for property located in Great Britain.

                                                            In respect of any property in Great Britain, the definition of terrorism is declared null and
                                                            void and it is agreed that an act of terrorism shall mean an event certified by Her Majesty’s
                                                            Treasury to be an act of terrorism or determined to be such by an appropriately designated
                                                            tribunal.



                                            Printed 30-Nov-2018                                                                                   Page 67
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 86 of 119 PageID #:91

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248


                                                    H.      In respect of any insured property located in the Netherlands, the definition of terrorism is
                                                            declared null and void and it is agreed that any event defined as terrorism in accordance with
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            Dutch Terrorism Risk Reinsurance Company’s terms and conditions shall be considered an
                                                            act of terrorism within the terms of this Policy. Coverage provided in accordance with the
                                                            Dutch Terrorism Risk Reinsurance Company’s terms and conditions under the European
                                                            policy issued by FM Insurance Europe S.A. is excluded from coverage under this Policy.
                                                            Any difference in limit between loss recoverable from Dutch Terrorism Risk Reinsurance
                                                            Company (NHT) and this Policy is not recoverable under this Policy.

                                                    I.      Coverage is provided for physical loss or damage and any resulting TIME ELEMENT loss
                                                            as provided in the TIME ELEMENT section of this Policy to insured property in Northern
                                                            Ireland occasioned by or happening through or in consequence directly or indirectly of:

                                                            1) riot, civil commotion and (except in respect of loss or damage and resulting TIME
                                                               ELEMENT loss by fire or explosion) strikers, locked-out workers or persons taking part
                                                               in labor disturbances or malicious persons; and

                                                            2) terrorism,

                                                            subject to liability of the Company only to be for the extent of the loss not recoverable by the
                                                            Insured under the "Criminal Damage (Compensation) (Northern Ireland) Order 1977" or
                                                            subsequent legislation; and to all other terms, conditions and limits of this Policy.

                                                    J.      For any insured property located in Norway, this Policy insures against loss or damage to
                                                            insured property resulting from Natural Catastrophe perils as designated in the Act of
                                                            Natural Perils of June 16th, 1989.

                                                    K.      With respect to any insured property in South Africa, the following conditions additionally
                                                            apply:

                                                             Notwithstanding anything contained herein to the contrary:

                                                            1) This Policy does not cover loss of or damage directly or indirectly to property related to
                                                               or caused by:

                                                                  a) civil commotion, labor disturbances, riot, strike, lockout or public disorder or any
                                                                     act or activity which is calculated or directed to bring about any of the above;

                                                                  b) war, invasion, act of foreign enemy, hostilities or warlike operations (whether war
                                                                     be declared or not) or civil war;

                                                                  c) (i) mutiny, military rising, military or usurped power, martial law or state of siege,
                                                                         or any other event or cause which determines the proclamation or maintenance
                                                                         of martial law or siege;

                                                                       (ii) insurrection, rebellion or revolution.

                                                                  d) any act (whether on behalf of any organization, body or person, or group of persons)
                                                                     calculated or directed to overthrow or influence any state or government, or any


                                            Printed 30-Nov-2018                                                                                   Page 68
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 87 of 119 PageID #:92

                                                                                                                                       Account No. 1-85457
                                                                                                                                        Policy No. 1047248


                                                                       provincial, local or tribal authority with force, or by means of fear, terrorism or
                                                                       violence;
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                  e) any act which is calculated or directed to bring about loss or damage in order to
                                                                     further any political aim, objective or cause or to bring about any social or economic
                                                                     change, or in protest against any state or government, or any provincial, local or
                                                                     tribal authority, or for the purpose of inspiring fear in the public, or any section
                                                                     thereof;

                                                                  f) any attempt to perform any act referred to in clause d or e above;

                                                                  g) The act of any lawfully established authority in controlling, preventing, suppressing
                                                                     or in any other way dealing with any event referred to in clause a, b, c, d, e or f
                                                                     above.

                                                                  If the Insurers allege that by reason of clauses a, b, c, d, e, f, or g of this exclusion, loss
                                                                  or damage is not covered by this Policy, the burden of proving the contrary will rest on
                                                                  the Insured.

                                                            2) This Policy does not cover loss or damage caused directly or indirectly by or through or
                                                               in consequence of any event for which a fund has been established in terms of the War
                                                               Damage Insurance and Compensation Act 1976 (No. 85 of 1976) or any similar Act
                                                               operative in any of the territories to which this Policy applies.

                                                    L.      As respects the United States, its territories and possessions and the Commonwealth of
                                                            Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
                                                            event defined as a Certified Act of Terrorism under the terms of the SUPPLEMENTAL
                                                            UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) attached to
                                                            this Policy shall be considered an act of terrorism within the terms of this Policy. Coverage
                                                            recoverable under the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                                                            TERRORISM ENDORSEMENT(S) is excluded from any other coverage under this Policy.
                                                            Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
                                                            STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) and this Policy is not
                                                            recoverable under this Policy.

                                            4.      LIBERALIZATION

                                                    If during the period that insurance is in force under this Policy, any filed rules or regulations
                                                    affecting the same are revised by statute so as to broaden the insurance without additional premium
                                                    charge, such extended or broadened insurance will inure to the benefit of the Insured within such
                                                    jurisdiction, effective the date of the change specified in such statute.

                                            5.      MISREPRESENTATION AND FRAUD

                                                     This entire Policy will be void if, whether before or after a loss, an Insured has:

                                                     A.     willfully concealed or misrepresented any material fact or circumstance concerning this
                                                            insurance, the subject thereof, any insurance claim, or the interest of an Insured.



                                            Printed 30-Nov-2018                                                                                         Page 69
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 88 of 119 PageID #:93

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                     B.     made any attempt to defraud the Company.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     C.     made any false swearing.

                                            6.      LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

                                                    A.      The Company will pay for loss to specified property insured under this Policy to each
                                                            specified Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear,
                                                            and to each specified Mortgagee as its interest may appear, under all present or future
                                                            mortgages upon such property, in order of precedence of the mortgages.

                                                    B.      The interest of the Lender or Mortgagee (as the case may be) in property insured under this
                                                            Policy will not be invalidated by:

                                                            1) any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the
                                                               property.

                                                            2) foreclosure, notice of sale, or similar proceedings with respect to the property.

                                                            3) change in the title or ownership of the property.

                                                            4) change to a more hazardous occupancy.

                                                            The Lender or Mortgagee will notify the Company of any known change in ownership,
                                                            occupancy, or hazard and, within 10 days of written request by the Company, may pay the
                                                            increased premium associated with such known change. If the Lender or Mortgagee fails to
                                                            pay the increased premium, all coverage under this Policy will cease.

                                                    C.      If this Policy is cancelled at the request of the Insured or its agent, the coverage for the
                                                            interest of the Lender or Mortgagee will terminate 10 days after the Company sends to the
                                                            Lender or Mortgagee written notice of cancellation, unless:

                                                            1) sooner terminated by authorization, consent, approval, acceptance, or ratification of the
                                                               Insured's action by the Lender or Mortgagee, or its agent.

                                                            2) this Policy is replaced by the Insured, with a policy providing coverage for the interest
                                                               of the Lender or Mortgagee, in which event coverage under this Policy with respect to
                                                               such interest will terminate as of the effective date of the replacement policy,
                                                               notwithstanding any other provision of this Policy.

                                                    D.      The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under
                                                            this Policy, by giving the Lender or Mortgagee written notice 60 days prior to the effective
                                                            date of cancellation, if cancellation is for any reason other than non-payment. If the debtor,
                                                            mortgagor, or owner has failed to pay any premium due under this Policy, the Company may
                                                            cancel this Policy for such non-payment, but will give the Lender or Mortgagee written
                                                            notice 10 days prior to the effective date of cancellation. If the Lender or Mortgagee fails to
                                                            pay the premium due by the specified cancellation date, all coverage under this Policy will
                                                            cease.



                                            Printed 30-Nov-2018                                                                                    Page 70
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 89 of 119 PageID #:94

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                    E.      The Company has the right to invoke this Policy's SUSPENSION clause. The suspension of
                                                            insurance will apply to the interest of the Lender or Mortgagee in any machine, vessel, or
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            part of any machine or vessel, subject to the suspension. The Company will provide the
                                                            Lender or Mortgagee at the last known address a copy of the suspension notice.

                                                    F.      If the Company pays the Lender or Mortgagee for any loss, and denies payment to the
                                                            debtor, mortgagor or owner, the Company will, to the extent of the payment made to the
                                                            Lender or Mortgagee be subrogated to the rights of the Lender or Mortgagee under all
                                                            securities held as collateral to the debt or mortgage. No subrogation will impair the right of
                                                            the Lender or Mortgagee to sue or recover the full amount of its claim. At its option, the
                                                            Company may pay to the Lender or Mortgagee the whole principal due on the debt or
                                                            mortgage plus any accrued interest. In this event, all rights and securities will be assigned
                                                            and transferred from the Lender or Mortgagee to the Company, and the remaining debt or
                                                            mortgage will be paid to the Company.

                                                    G.      If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the
                                                            Insured's failure to do so, will render proof of loss within 60 days of notice and will be
                                                            subject to the provisions of this Policy relating to APPRAISAL, SETTLEMENT OF
                                                            CLAIMS, and SUIT AGAINST THE COMPANY.

                                                    H.      Other provisions relating to the interests and obligations of the Lender or Mortgagee may be
                                                            added to this Policy by agreement in writing.

                                            7.      OTHER INSURANCE

                                                    A.      If there is any other insurance that would apply in the absence of this Policy, this Policy will
                                                            apply only after such insurance whether collectible or not.

                                                    B.      In no event will this Policy apply as contributing insurance.

                                                    C.      The Insured is permitted to have other insurance over any limits or sublimits of liability
                                                            specified elsewhere in this Policy without prejudice to this Policy. The existence of any
                                                            such insurance will not reduce any limit or sublimit of liability in this Policy. Any other
                                                            insurance that would have provided primary coverage in the absence of this Policy will not
                                                            be considered excess.

                                                    D.      The Insured is permitted to have other insurance for all, or any part, of any deductible in this
                                                            Policy. The existence of such other insurance will not prejudice recovery under this Policy.
                                                            If the limits of liability of such other insurance are greater than this Policy’s applicable
                                                            deductible, this Policy’s insurance will apply only after such other insurance has been
                                                            exhausted.

                                                    E.      If this Policy is deemed to contribute with other insurance, the limit of liability applicable at
                                                            each location, for the purposes of such contribution with other insurers, will be the latest
                                                            amount described in this Policy or the latest location value on file with the Company.




                                            Printed 30-Nov-2018                                                                                    Page 71
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                 Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 90 of 119 PageID #:95

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                            8.      POLICY MODIFICATION
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     This Policy contains all of the agreements between the Insured and the Company concerning this
                                                     insurance. The Insured and the Company may request changes to this Policy. This Policy can be
                                                     changed only by endorsements issued by the Company and made a part of this Policy.

                                                     Notice to any agent or knowledge possessed by any agent or by any other person will not:

                                                     A.     create a waiver, or change any part of this Policy; or

                                                     B.     prevent the Company from asserting any rights under the provisions of this Policy.

                                            9.      REDUCTION BY LOSS

                                                    Claims paid under this Policy will not reduce its limit of liability, except claims paid will reduce
                                                    any aggregate during any policy year limit.

                                            10.     SUSPENSION

                                                    On discovery of a dangerous condition, the Company may immediately suspend this insurance on
                                                    any machine, vessel or part thereof by giving written notice to the Insured. The suspended
                                                    insurance may be reinstated by the Company. Any unearned premium resulting from such
                                                    suspension will be returned by the Company.

                                            11.     TITLES

                                                    The titles in this Policy are only for reference. The titles do not in any way affect the provisions of
                                                    this Policy.

                                            12.     ASSIGNMENT

                                                    Assignment of this Policy will not be valid except with the written consent of the Company.

                                            13.     DEFINITIONS

                                                    The following terms when appearing in boldface in this Policy mean:

                                                    actual cash value:
                                                    the amount it would cost to repair or replace insured property, on the date of loss, with material of
                                                    like kind and quality, with proper deduction for obsolescence and physical depreciation.

                                                    aggregate during any policy year:
                                                    the Company’s maximum amount payable during any policy year.

                                                    communicable disease:
                                                    disease which is:

                                                    A.      transmissible from human to human by direct or indirect contact with an affected individual
                                                            or the individual’s discharges, or

                                            Printed 30-Nov-2018                                                                                  Page 72
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 91 of 119 PageID #:96

                                                                                                                                  Account No. 1-85457
                                                                                                                                   Policy No. 1047248



                                                    B.      Legionellosis.
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    contaminant:
                                                    anything that causes contamination.

                                                    contamination:
                                                    any condition of property due to the actual or suspected presence of any foreign substance,
                                                    impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
                                                    virus, disease causing or illness causing agent, fungus, mold or mildew.

                                                    contingent time element location:
                                                    A.    any location:

                                                            1) of a direct customer, supplier, contract manufacturer or contract service provider to the
                                                               Insured;

                                                            2) of any company under a royalty, licensing fee or commission agreement with the
                                                               Insured;

                                                    B.      any location of a company that is a direct or indirect customer, supplier, contract
                                                            manufacturer or contract service provider to a location described in A1 above,

                                                    not including locations of any company directly or indirectly supplying to, or receiving from, the
                                                    Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

                                                    date or time recognition:
                                                    the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing or
                                                    processing of data involving one or more dates or times, including the Year 2000.

                                                    earth movement:
                                                    any natural or man-made earth movement including, but not limited to earthquake or landslide,
                                                    regardless of any other cause or event contributing concurrently or in any other sequence of loss.
                                                    However, physical loss or damage by fire, explosion, sprinkler leakage, or flood resulting from
                                                    earth movement will not be considered to be loss by earth movement within the terms and
                                                    conditions of this Policy.

                                                    electronic data processing equipment or media:
                                                    any computer, computer system or component, hardware, network, microprocessor, microchip,
                                                    integrated circuit or similar devices or components in computer or non-computer equipment,
                                                    operating systems, data, programs or other software stored on electronic, electro-mechanical,
                                                    electro-magnetic data processing or production equipment, whether the property of the Insured or
                                                    not.

                                                    fine arts:
                                                    paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
                                                    sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of
                                                    rarity, historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry,
                                                    precious stones, precious metals, watercraft, aircraft, money, securities.


                                            Printed 30-Nov-2018                                                                                   Page 73
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 92 of 119 PageID #:97

                                                                                                                              Account No. 1-85457
                                                                                                                               Policy No. 1047248



                                                    flood:
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or
                                                    tidal water; the release of water, the rising, overflowing or breaking of boundaries of natural or
                                                    man-made bodies of water; or the spray therefrom; all whether driven by wind or not; or sewer
                                                    back-up resulting from any of the foregoing; regardless of any other cause or event, whether
                                                    natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or
                                                    damage from flood associated with a storm or weather disturbance whether or not identified by
                                                    name by any meteorological authority, is considered to be flood within the terms of this Policy.
                                                    However, physical loss or damage by fire, explosion or sprinkler leakage resulting from flood is
                                                    not considered to be loss by flood within the terms and conditions of this Policy.

                                                    Great Britain:
                                                    England and Wales and Scotland but not the territorial seas adjacent thereto as defined by the
                                                    Territorial Sea Act 1987 nor the Isle of Man nor the Channel Islands.

                                                    high hazard zones for earth movement:
                                                    the provinces of Catamarca, Chaco, Cordoba, Formosa, Jujuy, La Rioja, Mendoza, Neuquen, Salta,
                                                    San Juan, San Luis, Santiago del Estero and Tucuman in Argentina;
                                                    Bolivia;
                                                    Bosnia and Herzegovina;
                                                    Bulgaria;
                                                    Caribbean Islands of Aruba, Cayman Islands, Dominican Republic, Jamaica, The Commonwealth
                                                    of Puerto Rico, and Trinidad and Tobago;
                                                    Chile;
                                                    Colombia;
                                                    Costa Rica;
                                                    Croatia;
                                                    Curacao;
                                                    Cyprus;
                                                    Ecuador;
                                                    El Salvador;
                                                    Greece;
                                                    Guam;
                                                    Guatemala;
                                                    Iceland;
                                                    the states of Arunachal Pradesh, Assam, Bihar, Gujarat, Himachal Pradesh, Madhya Pradesh,
                                                    Manipur, Meghalaya, Tripura, Mizoram, Nagaland, Punjab, West Bengal, Uttar Pradesh and
                                                    Uttaranchal in India;
                                                    Indonesia;
                                                    Italy;
                                                    Japan;
                                                    Jordan;
                                                    Monaco;
                                                    New Zealand, North Island:
                                                    Bay of Plenty Regional Council (except Tauranga City Council and Western Bay of Plenty District
                                                    Council), South Taranaki District Council, Gisborne District Council, Hawke's Bay Regional
                                                    Council, Wellington Regional Council, Manawatu-Wanganui Regional Council (except Stratford



                                            Printed 30-Nov-2018                                                                               Page 74
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 93 of 119 PageID #:98

                                                                                                                                 Account No. 1-85457
                                                                                                                                  Policy No. 1047248


                                                    District Council and Waitomo District Council), Taupo District Council and Rotorua District
                                                    Council;
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    New Zealand, South Island:
                                                    Tasman District Council, Marlborough District Council, West Coast Regional Council, Canterbury
                                                    Regional Council (except for the District Councils of Mackenzie, Timaru, Waimate and Waitaki),
                                                    Queenstown Lakes District Council, Southland Regional Council (except Gore District Council
                                                    and Invercargill City Council);
                                                    Nicaragua;
                                                    Northern Pacific Islands of Federated States of Micronesia, Palau, Northern Marianas, Marshall
                                                    Islands and Kiribati;
                                                    Panama;
                                                    People's Republic of China;
                                                    Peru;
                                                    Philippines;
                                                    the states of Baja California, Baja California Sur, Chiapas, Colima, Guerrero, Jalisco, Mexico
                                                    (including Mexico City), Michoacan, Morelos, Nayarit, Oaxaca, Puebla, Sinaloa, Sonora, Tabasco,
                                                    Tlaxcala and Veracruz in the Republic of Mexico;
                                                    Romania;
                                                    the Republic of Dagestan and the oblasts of Kamchatka and Sakhalin in the Russian Federation;
                                                    Serbia;
                                                    the provinces of Granada and Murcia in Spain;
                                                    Southern Pacific Islands of American Samoa, Loyalty Islands, French Polynesia, New Caledonia,
                                                    Solomon Islands, Samoa, Tonga, Tuvalu and Vanuatu;
                                                    Taiwan;
                                                    Turkey; and
                                                    Alaska, California, Hawaii and Nevada in the United States of America

                                                    irreplaceable:
                                                    an item which cannot be replaced with other of like kind and quality.

                                                    location:
                                                    A.     as specified in the Schedule of Locations, or

                                                    B.      if not so specified in the Schedule of Locations:

                                                            1) a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing),

                                                                  a) bounded on all sides by public streets, clear land space or open waterways, each not
                                                                     less than 50 feet/15 metres wide. Any bridge or tunnel crossing such street, space or
                                                                     waterway will render such separation inoperative for the purpose of this definition.

                                                    New Madrid Seismic Zone:
                                                    Arkansas, United States of America, counties of:
                                                    Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard, Jackson,
                                                    Lawrence, Lee, Lonoke, Mississippi, Monroe, Phillips, Poinsett, Prairie, Randolph, Sharp, St.
                                                    Francis, White, Woodruff

                                                    Illinois, United States of America, counties of:



                                            Printed 30-Nov-2018                                                                                   Page 75
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 94 of 119 PageID #:99

                                                                                                                                Account No. 1-85457
                                                                                                                                 Policy No. 1047248


                                                    Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Franklin, Gallatin,
                                                    Hamilton, Hardin, Jackson, Jasper, Jefferson, Johnson, Lawrence, Madison, Marion, Massac,
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    Monroe, Perry, Pope, Pulaski, Randolph, Richland, Saline, St. Clair, Union, Wabash, Washington,
                                                    Wayne, White, Williamson

                                                    Indiana, United States of America, counties of:
                                                    Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick

                                                    Kentucky, United States of America, counties of:
                                                    Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves, Henderson,
                                                    Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean, Muhlenberg, Todd, Trigg,
                                                    Union, Webster

                                                    Mississippi, United States of America, counties of:
                                                    Alcorn, Benton, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica

                                                    Missouri, United States of America, counties of:
                                                    Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New
                                                    Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott, Shannon, St. Francois, St. Louis, City
                                                    of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne

                                                    Tennessee, United States of America, counties of:
                                                    Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
                                                    Henderson, Henry, Houston, Humphreys, Lake, Lauderdale, Madison, McNairy, Montgomery,
                                                    Obion, Perry, Shelby, Stewart, Tipton, Weakley

                                                    normal:
                                                    the condition that would have existed had no physical loss or damage happened.

                                                    normal cost:
                                                    the cost associated with the movement of goods or materials suffering the disruption that the
                                                    Insured would have incurred had no physical loss or damage causing disruption happened.

                                                    occurrence:
                                                    the sum total of all loss or damage of the type insured, including any insured TIME ELEMENT
                                                    loss, arising out of or caused by one discrete event of physical loss or damage, except as respects
                                                    the following:

                                                    A.      terrorism: occurrence shall mean the sum total of all loss or damage of the type insured,
                                                            including any insured TIME ELEMENT loss, arising out of or caused by all acts of
                                                            terrorism during a continuous period of seventy-two (72) hours.

                                                    B.      earth movement: occurrence shall mean the sum total of all loss or damage of the type
                                                            insured, including any insured TIME ELEMENT loss, arising out of or caused by all earth
                                                            movement(s) during a continuous period of seventy-two (72) hours.




                                            Printed 30-Nov-2018                                                                                Page 76
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 95 of 119 PageID #:100

                                                                                                                                   Account No. 1-85457
                                                                                                                                    Policy No. 1047248


                                                    off-premises data processing or data transmission services:
                                                    the storage or processing of data performed off-premises of the Insured’s property, including the
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                    transmission of voice, data or video over a single, or combination of, computer or communication
                                                    networks.

                                                    Pacific Northwest Seismic Zone:
                                                    Oregon, United States of America, counties of:
                                                    Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
                                                    Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

                                                    Washington, United States of America, counties of:
                                                    Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
                                                    Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, Whatcom

                                                    British Columbia (includes Vancouver Island), Canada:
                                                    South of 50° N latitude and west of 120° W longitude

                                                    period of operational testing:
                                                    the period of time beginning 24 hours prior to the earlier of the following:

                                                    A.      introduction, into a system, of feedstock or other materials for processing or handling;

                                                    B.      commencement of fuel or energy supply to a system,

                                                    and ending with the earlier of the following:

                                                    A.      the expiration date or cancellation date of this Policy.

                                                    B.      if specified, the number of consecutive days shown in the LIMITS OF LIABILITY clause in
                                                            the DECLARATIONS section.

                                                    physical loss or damage to electronic data, programs or software:
                                                    the destruction, distortion or corruption of electronic data, programs or software.

                                                    representative company(ies):
                                                    Factory Mutual Insurance Company, FM Insurance Company Limited or FM Insurance Europe
                                                    S.A.; Affiliated FM Insurance Company; Appalachian Insurance Company or any other company
                                                    issuing a local policy at the direction of the Company.

                                                    soft costs:
                                                    costs over and above those that are normal at an insured location undergoing renovation or in the
                                                    course of construction, limited to the following:

                                                    A.      construction loan fees - the additional cost incurred to rearrange loans necessary for the
                                                            completion of construction, repairs or reconstruction including; the cost to arrange
                                                            refinancing, accounting work necessary to restructure financing, legal work necessary to
                                                            prepare new documents, charges by the lenders for the extension or renewal of loans
                                                            necessary.



                                            Printed 30-Nov-2018                                                                                  Page 77
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                               Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 96 of 119 PageID #:101

                                                                                                                                    Account No. 1-85457
                                                                                                                                     Policy No. 1047248


                                                    B.      commitment fees, leasing and marketing expenses - the cost of returning any commitment
                                                            fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                            due to loss of tenant(s) or purchaser(s).

                                                    C.      additional fees for architects, engineers, consultants, attorneys and accountants needed for
                                                            the completion of construction, repairs or reconstruction.

                                                    D.      property taxes, building permits, additional interest on loans, realty taxes and insurance
                                                            premiums.

                                                    terrorism:
                                                    any act, involving the use or threat of: force, violence, dangerous conduct, interference with the
                                                    operations of any business, government or other organization or institution, or any similar act,

                                                    when the effect or apparent purpose is:

                                                    A.      to influence or instill fear in any government (de jure or de facto) or the public, or any
                                                            segment of either; or

                                                    B.      to further or to express support for, or opposition to, any political, religious, social,
                                                            ideological or similar type of objective or position.

                                                    transmission and distribution systems:
                                                    transmission and distribution systems including but not limited to electricity, gas, fuel, steam,
                                                    water, refrigeration, sewerage, voice, data, and video. Such systems shall include poles, towers and
                                                    fixtures, overhead conductors and devices, underground and underwater conduit, underground and
                                                    underwater conductors and devices, line transformers, service meters, street lighting and signal
                                                    systems.

                                                    valuable papers and records:
                                                    written, printed or otherwise inscribed documents and records, including books, maps, films,
                                                    drawings, abstracts, deeds, mortgages and manuscripts, all of which must be of value to the
                                                    Insured.

                                                    wind:
                                                    direct action of wind including substance driven by wind. Wind does not mean or include
                                                    anything defined as flood in this Policy.




                                            Printed 30-Nov-2018                                                                                         Page 78
                                            Advantage - TE Select - US Global - 2016 ©2017 FM Global. All rights reserved
                                                           Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 97 of 119 PageID #:102
                                                                                                                                                                          Account No. 1-85457
                                                                                                                                                                           Policy No. 1047248
                                                                                             SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                      State/        Postal
                                                                                 Name                           Street                 City                                      Country
                                              No.        Record No                                                                                    Prov          Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            AU13                      Sims Metal - ACT            47 Alderson Avenue Hume         Hume           Australian        2620      Australia
                                                                                                  ATC                                            Capital Territory
                                            AU74                      Sims Metal - NSW            72 Burrows Rd                   Alexandria     New South Wales 2015        Australia

                                            AU71                                                  32-34 Lord St, Level 2          Botany         New South Wales 2019        Australia

                                            AU70                      Sims Metal - NSW            8-10 Lawson St                  East Wagga    New South Wales 2650         Australia
                                                                                                                                  Wagga
                                            AU23                      Sims Metal - NSW            Lot 2 Kembla Grange Rd          Kembla Grange New South Wales 2530         Australia

                                            AU68       AUR619.00-01   Sims Metal - NSW            43 Ashford Avenue               Milperra       New South Wales 2214        Australia

                                            AU7                       Sims Metal - NSW            31 Strathmore Rd                Muswellbrook   New South Wales 2333        Australia

                                            AU16       AU3669.00-03   Sims Metal - NSW            Cormorant Rd, Kooragang         Newcastle      New South Wales 2300        Australia
                                                                                                  Island
                                            AU20                      Sims Metal - VIC            445 Panmure St                  South Albury   New South Wales 2640        Australia

                                            AU2        AUR040.00-02   Sims Metal - NSW            76 Christie St                  St Marys       New South Wales 2760        Australia

                                                                                                  72 Christie St

                                            AU11                      Sims Metal - NSW            Site 20, Craft Close            Toormina       New South Wales 2452        Australia

                                            AU52       AU4087.00-09   Sims E-Recycling Aus        82 Marple Avenue                Villawood      New South Wales 2163        Australia

                                            AU9                       Sims Metal - NSW            352 Manns Rd                    West Gosford   New South Wales 2250        Australia

                                            AU72                      Sims Metal - NT             35 McKinnon Rd & 22 Hardy       Pinelands      Northern          0829      Australia
                                                                                                  Rd                                             Territory
                                            AU54                      Sims E-Recycling Aus        5 Hurricane St                  Banyo          Queensland        4014      Australia

                                            AU30       AUS281.00-01   Sims Metal - QLD            13 Bensted Rd                   Callemondah    Queensland        4680      Australia

                                            AU32                      Sims Metal - QLD            Lots 12 & 13, Page St           Kunda Park     Queensland        4556      Australia

                                            AU31       AUS282.00-01   Sims Metal - QLD            Spiller Avenue, Outer Harbour   Mackay         Queensland        4740      Australia

                                            AU5                       Sims Metal - QLD            11 Hope St                      Nerang         Queensland        4211      Australia

                                                                                                  5 Lawson St

                                            AU27       AUR733.00-01   Sims Metal - QLD            48 Crockford St                 Northgate      Queensland        4013      Australia

                                            AU28                      Sims Metal - QLD            26 Comport St                   Portsmith      Queensland        4870      Australia

                                            AU03       AUR657.00-01   Sims Metal - QLD            148 Dunn Rd                     Rocklea        Queensland        4106      Australia

                                            AU29       AUS283.00-01   Sims Metal - QLD            98 Hubert St                    Townsville     Queensland        4810      Australia

                                            AU37                      Sims Metal - SA             7 Cooroora Crescent             Lonsdale       South Australia   5160      Australia

                                            AU35                      Sims Metal - SA             Lot 45, Leitch Rd               Roseworthy     South Australia   5371      Australia

                                            AU34       AUR734.00-01   Sims Metal - SA             N Arm Rd                        Wingfield      South Australia   5013      Australia

                                            AU78                                                  14 Johansson Rd                 Wingfield      South Australia   5013      Australia

                                            AU22                      Sims Metal - TAS            Mobil Rd                        Bell Bay       Tasmania          7253      Australia

                                            AU25                      Sims Metal - TAS            10-16 Lindsay St                Invermay       Tasmania          7248      Australia



                                                                                                                Page 1 of 11
                                                           Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 98 of 119 PageID #:103
                                                                                                                                                                             Account No. 1-85457
                                                                                                                                                                              Policy No. 1047248
                                                                                                SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                       State/        Postal
                                                                                  Name                             Street                City                                      Country
                                              No.        Record No                                                                                     Prov          Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            AU1        AUR735.00-01   Sims Metal - VIC               1904 Hume Highway            Broadmeadows Victoria            3047        Australia

                                            AU14       AUR736.00-01   Sims Metal - VIC               44-60 McDonald Rd            Brooklyn        Victoria         3012        Australia

                                            AU73                      Sims E-Recycling Aus           61-63 Nantilla Rd            Clayton         Victoria         3168        Australia

                                            AU18       AUS284.00-01   Sims Metal - VIC               442 Princes Highway          Noble Park      Victoria         3174        Australia
                                                                                                                                  North
                                            AU17       AUR288.00-02   Sims Metal - VIC               266 Thompson Rd              North Geelong   Victoria         3215        Australia

                                            AU19                      Sims Metal - VIC               45 Wells Rd                  Seaford         Victoria         3198        Australia

                                            AU21                      Sims Metal - VIC               70-76 Eastern Rd             Traralgon       Victoria         3844        Australia

                                            AU40       AUR739.00-01   Sims Metal - WA                200 Barrington St            Bibra Lake      Western Australia 6163       Australia

                                            AU41       AUR737.00-01   Sims Metal - WA                2526 Coolawanyah Rd          Karratha        Western Australia 6714       Australia

                                            AU67       AUJ994.00-02   Sims Metal - WA                Lot 100, Donaldson Rd        Kwinana Beach Western Australia 6167         Australia

                                            AU77       AUS934.00-01   Sims Metal - WA                447 Victoria Rd              Malaga          Western Australia 6090       Australia

                                            AU47                      Sims Metal - WA                52 Gawthorne Drive           Millars Well    Western Australia 6714       Australia

                                            AU76                      Sims Metal - WA                282 Norseman Rd              Myrup           Western Australia 6450       Australia

                                            AU3        AUR740.00-01   Sims Metal - WA                15 Peawah St                 Wedgefield      Western Australia 6721       Australia

                                                                                                     Corner of Peawah &
                                                                                                     Moorambine St
                                            AU45                      Sims Metal - WA                151 Welshpool Rd             Welshpool       Western Australia 6106       Australia

                                            AA01       AA1419.00-01   SRS AUT                        Industriestrasse 2           Müllendorf                       7052        Austria

                                            BE01       BE1061.00-02   SRS BEL                        Europark-Noord 32            Sint-Niklaas    Oost-Vlaanderen 9100         Belgium

                                            CZ01                      SRS CZCH                       Hviezdoslavova 53c           Brno                             627 00      Czech Republic

                                            GE02       GEA487.00-02   SRS GER                        Im Weiherfeld 25             Ginsheim-       Hessen           65462       Germany
                                                                                                                                  Gustavsburg
                                            GE01       GEE440.00-01   SRS GER                        10 Rathenaustr               Bergkamen       Nordrhein-       59192       Germany
                                                                                                                                                  Westfalen
                                            NL01       NE5475.00-01   SRS NL                         Hastelweg 251                Eindhoven       Noord Brabant    5652 CV     Netherlands

                                            NL02       NE5476.00-01   SRS NL                         Waarderweg 60                Haarlem         Noord Holland    2031 BP     Netherlands

                                            NZ73                      Sims E-Recycling NZ            69 Aintree Avenue, Mangere   Auckland        Auckland         2022        New Zealand

                                            NZ01       NZ3107.00-01   Sims Pacific Metals Ltd        Cnr Manu & Kahu St           Otahuhu         Auckland         2024        New Zealand

                                            NZ02       NZ3019.00-01   Sims Pacific Metals Ltd        263 James Fletcher Drive     Otahuhu         Auckland         2024        New Zealand

                                            NZ06       NZ3020.00-01   Sims Pacific Metals Ltd        48 Wickham St                Christchurch    Canterbury       8062        New Zealand

                                            NZ04                      Sims Pacific Metals Ltd        5 Angus Pl                   Napier          Hawkes Bay       4110        New Zealand

                                            NZ08                      Sims Pacific Metals Ltd        2 & 6 Merton Pl              Annesbrook      Nelson           7011        New Zealand

                                            NZ07                      Sims Pacific Metals Ltd        5 Wharf St                   Dunedin         Otago            9016        New Zealand




                                                                                                                   Page 2 of 11
                                                           Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 99 of 119 PageID #:104
                                                                                                                                                                             Account No. 1-85457
                                                                                                                                                                              Policy No. 1047248
                                                                                                SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                         State/      Postal
                                                                                  Name                            Street                  City                                     Country
                                              No.        Record No                                                                                       Prov        Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            NZ09                      Sims Pacific Metals Ltd        147 Mersey St                 Invercargill   Southland         9810       New Zealand

                                            NZ03                      Sims Pacific Metals Ltd        38A Northway St               Hamilton       Waikato           3200       New Zealand

                                            NZ05                      Sims Pacific Metals Ltd        14 Barnes St                  Seaview        Wellington        5010       New Zealand

                                            NO01       NO1193.00-01   SRS NOR                        Greåkerveien 23               Greåker        Østfold           1718       Norway

                                            PL01                      SRS POL                        Lakowa 79                     Bydgoszcz                        85-463     Poland

                                            SI01                      Loyang Offshore Supply Base    25B Loyang Crescent           Singapore                        506817     Singapore

                                            SW01       SW3119.00-01   SRS SWE                        Karosserigatan 6              Katrineholm                      641 51     Sweden

                                            UE01                      SRS UAE                        Jebel Ali Free Zone, PO Box   Dubai                                     United Arab
                                                                                                     262843                                                                  Emirates
                                            U2         UKM038.00-01   UK Metals                      Royal Edward Dock             Bristol        Avon              BS11 9BT United Kingdom

                                            UK48       UKM037.00-01   UK Metals                      Gatton Rd                     Bristol        Avon              BS2 9SH    United Kingdom

                                            UK08       UKM039.00-01   UK Metals                      Fourth Drove                  Peterborough   Cambridgeshire    PE1 5UR    United Kingdom

                                            UK49       UKM040.00-01   SRS UK                         Northend Rd                   Stalybridge    Cheshire          SK15 3AZ United Kingdom

                                            UK43       UK0842.00-02   SRS UK                         Macklin Avenue, Cowpen Lane Billingham       Cleveland         TS23 4BY United Kingdom
                                                                                                     Industrial Estate
                                            UK09       UKM041.00-01   UK Metals                      Windermere Rd               Hartlepool       Cleveland         TS25 1NX United Kingdom

                                            UK34                      UK Metals                      8 Lucknow Rd                  Bodmin         Cornwall          PL31 1EZ United Kingdom

                                            U56                       UK Metals                      Foundry Rd                    Camborne       Cornwall          TR14 7XB United Kingdom

                                            UK1        UK2275.00-03   UK Metals                      Birchwood Lane, Somercotes    Alfreton       Derbyshire        DE55 4NE United Kingdom

                                            UK4        UKM042.00-01   UK Metals                      Mansfield Rd                  Derby          Derbyshire        DE21       United Kingdom
                                                                                                                                                                    4AW
                                            UK6        UK9420.00-02   UK Metals                      7 Christow Rd, Marsh Barton   Exeter         Devon             EX2 8QT    United Kingdom
                                                                                                     Trading Estate
                                            UK41                      UK Metals                      Sutton Rd                     Plymouth       Devon             PL4 0HN    United Kingdom

                                            UK50       UK7118.00-02   SRS UK                         Lochside Industrial Estate,   Dumfries       Dumfriesshire     DG2 0NR United Kingdom
                                                                                                     Irongray Rd
                                            UK51       UKM044.00-01   UK Metals                      Cross Hands Rd, Gorslas       Llanelli       Dyfed             SA14 6RR United Kingdom

                                            UK30                      UK Metals                      Speculation Rd, Forest Vale   Cinderford     Gloucestershire   GL14 3JA United Kingdom
                                                                                                     Industrial Estate
                                            UK7        UK1646.00-02   UK Metals                      North Side, South Dock,       Newport        Gwent             NP20 2NQ United Kingdom
                                                                                                     Alexandra Docks
                                            UK35                      UK Metals                      Stubbs Industrial Estate,     Aldershot      Hampshire         GU11 2PX United Kingdom
                                                                                                     Hollybush Lane
                                            UK44       UKM045.00-01   UK Metals                      Vigo Lane                     Yateley        Hampshire         GU46 6ED United Kingdom

                                            UK59                      UK Metals                      Sheerness Docks               Sheerness      Kent              ME12 1RS United Kingdom

                                            UK20                      UK Metals                      Bridge St                     Bury           Lancashire        BL9 6HH    United Kingdom

                                            UK57       UKN629.00-01   UK Metals                      Rondin Rd                     Manchester     Lancashire        M12 6BF    United Kingdom

                                            UK25                      UK Metals                      George St                     Lincoln        Lincolnshire      LN5 8LG    United Kingdom

                                            UK36                      UK Metals                      Dock Rd, Garston              Liverpool      Merseyside        L19 2JW    United Kingdom




                                                                                                                  Page 3 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 100 of 119 PageID #:105
                                                                                                                                                                              Account No. 1-85457
                                                                                                                                                                               Policy No. 1047248
                                                                                             SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                        State/       Postal
                                                                                  Name                         Street                     City                                      Country
                                              No.        Record No                                                                                      Prov         Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            U1         UKD877.00-02   UK Metals                    10 Quay West, Queen Elizabeth Hull             North             HU9 5PB     United Kingdom
                                                                                                   Dock                                           Humberside
                                                                                                   Queen Elizabeth Dock

                                            UK65                      UK Metals                    76 Harrow St                   Hull            North           HU3 4LB United Kingdom
                                                                                                                                                  Humberside
                                            UK66       UKP260.00-01   UK Metals                    Reservoir Rd                   Hull            North           HU6 7QH United Kingdom
                                                                                                                                                  Humberside
                                            UK54       UKM047.00-01   UK Metals                    Harrimans Lane, Lenton Lane    Nottingham      Nottinghamshire NG7 2SD United Kingdom
                                                                                                   Industrial Estate
                                            UK19                      UK Metals                    Priory Way                     Taunton         Somerset          TA1 2BB     United Kingdom

                                            UK40                      UK Metals                    122-128 E Moors Rd             Cardiff         South Glamorgan CF24 5EE United Kingdom

                                            UK55                      UK Metals                    Unit 6, Martin Rd, Tremorfa    Cardiff         South Glamorgan CF24 5SD United Kingdom
                                                                                                   Industrial Estate, Tremorfa
                                            UK71                      UK Metals                    Boulder Bridge, Shaw Lane,     Barnsley        South Yorkshire   S71 3HJ     United Kingdom
                                                                                                   Carlton
                                            UK5                       UK Metals                    Hillbrook Works, Ulley Lane,   Sheffield       South Yorkshire   S26 2DR     United Kingdom
                                                                                                   Aston
                                            UK26                      UK Metals                    Paget St                       Burton-on-Trent Staffordshire     DE14 3TQ United Kingdom


                                            UK70                      UK Metals                    Soudal House Unit, 1 Centurion Tamworth        Staffordshire     B77 5PN     United Kingdom
                                                                                                   Park, Watling St, Wilneco


                                            UK39                      UK Metals                    West Bank Terminal,            Ipswich         Suffolk           IP2 8NB     United Kingdom
                                                                                                   Wherstead Rd
                                            UK3        UKM048.00-01   Home Office                  Long Marston                   Stratford-upon- Warwickshire      CV37 8AQ United Kingdom
                                                                                                                                  Avon
                                                                      UK Metals

                                            UK45       UKM049.00-01   UK Metals                    Neath Abbey Wharf, Skewen      Neath           West Glamorgan SA10 6BL United Kingdom

                                            UK32                      UK Metals                    Landor St                      Birmingham      West Midlands     B8 1AE      United Kingdom

                                            UK33                      UK Metals                    James Scott Rd                 Halesowen       West Midlands     B63 2QT     United Kingdom

                                            UK02       UKM051.00-01   UK Metals                    Anne Rd                        Smethwick       West Midlands     B66 2NZ     United Kingdom

                                            UK53       UKM052.00-01   UK Metals                    Rabone Lane                    Smethwick       West Midlands     B66 2LF     United Kingdom

                                            UK61                      UK Metals                    Lock Lane                      Castleford      West Yorkshire    WF10 2JU United Kingdom

                                            UK62                      UK Metals                    Albion St                      Dewsbury        West Yorkshire    WF13 2AJ United Kingdom

                                            UK64                      UK Metals                    Back Chapel Lane               Huddersfield    West Yorkshire    HD5 9BG United Kingdom

                                            UK63                      UK Metals                    Treefield Industrial Estate,  Leeds            West Yorkshire    LS27 7JU    United Kingdom
                                                                                                   Gelderd Rd, Gildersome, Morle
                                            UK67                      UK Metals                    Pepper Rd                     Leeds            West Yorkshire    LS10 2RU United Kingdom

                                            UK68                      UK Metals                    109 Albert Rd, Morley          Leeds           West Yorkshire    LS27 8RU United Kingdom

                                            UK69                      UK Metals                    Dam Top Works                  Ripponden       West Yorkshire    HX6 4DL     United Kingdom

                                            UK29                      UK Metals                    Hewell Rd                      Redditch        Worcestershire    B97 6AN     United Kingdom

                                            207                       Tennessee Valley Recycling   16954 US Highway 72            Athens          Alabama           35611-      United States of
                                                                      LLC                                                                                           7368        America




                                                                                                               Page 4 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 101 of 119 PageID #:106
                                                                                                                                                                        Account No. 1-85457
                                                                                                                                                                         Policy No. 1047248
                                                                                              SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                      State/    Postal
                                                                                  Name                             Street                City                                 Country
                                              No.        Record No                                                                                    Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            208                       Tennessee Valley Recycling      1300 Highway 20             Decatur        Alabama       35601-     United States of
                                                                      LLC                                                                                      7504       America
                                            212                       Tennessee Valley Recycling      2800 Highway 31 SW          Hartselle      Alabama       35640-     United States of
                                                                      LLC                                                                                      2868       America
                                            209                       Tennessee Valley Recycling      606 Triana Boulevard NW     Huntsville     Alabama       35805-     United States of
                                                                      LLC                                                                                      2810       America
                                            01         003117.81-01   SMM Gulf Coast LLC              1300 Conception Street Rd   Mobile         Alabama       36610-     United States of
                                                                                                                                                               4748       America
                                            171                       SA Recycling                    430 Air Base Boulevard      Montgomery     Alabama       36108-     United States of
                                                                                                                                                               2202       America
                                            156        003286.19-01   SA Recycling                    309 State Docks Rd          Phenix City    Alabama       36869-     United States of
                                                                                                                                                               7613       America
                                            211                       Tennessee Valley Recycling      17244 Highway 43            Russellville   Alabama       35654-     United States of
                                                                      LLC                                                                                      6013       America
                                            210                       Tennessee Valley Recycling      700 W 20th Avenue           Sheffield      Alabama       35660-     United States of
                                                                      LLC                                                                                      2552       America
                                            110                       SA Recycling                    12 W Southern Avenue        Mesa           Arizona       85210-     United States of
                                                                                                                                                               5207       America
                                            119                       SA Recycling                    1530 E Broadway Rd          Phoenix        Arizona       85040-     United States of
                                                                                                                                                               2310       America
                                            160                       SA Recycling                    3210 S 19th Avenue          Phoenix        Arizona       85009-     United States of
                                                                                                                                                               6924       America
                                            166        003286.29-01   SA Recycling                    3640 S 35th Avenue          Phoenix        Arizona       85009-     United States of
                                                                                                                                                               6738       America
                                            169                       SA Recycling                    400 S 15th Avenue           Phoenix        Arizona       85007-     United States of
                                                                                                                                                               3399       America
                                            89         089402.70-02   Sims Recycling Solutions, Inc   820 S Euclid Avenue         Tucson         Arizona       85719-     United States of
                                                                                                                                                               6627       America
                                            118        003336.73-01   SA Recycling                    1525 W Miracle Mile         Tucson         Arizona       85705-     United States of
                                                                                                                                                               9323       America
                                            201                                                       3147 E Ajo Way              Tucson         Arizona       85713-     United States of
                                                                                                                                                               5225       America
                                            206                       SA Recycling                    3147 E Ajo Way              Tucson         Arizona       85713-     United States of
                                                                                                                                                               5225       America
                                            162                       SA Recycling                    3350 E 32nd St              Yuma           Arizona       85365-     United States of
                                                                                                                                                               7508       America
                                            02                        Schiabo Larovo Corporation      9900 Industrial Harbor Rd   Little Rock    Arkansas      72206-     United States of
                                                                                                                                                               3837       America
                                            158        003286.30-01   SA Recycling                    3200 E Frontera St          Anaheim        California    92806-     United States of
                                                                                                                                                               2812       America
                                                                                                      3250 E Frontera St                                       92806-
                                                                                                                                                               2822
                                            135        003336.74-01   SA Recycling                    2000 E Brundage Lane        Bakersfield    California    93307-     United States of
                                                                                                                                                               2734       America
                                            178        003423.46-01   SA Recycling                    48100 Harrison St           Coachella      California    92236-     United States of
                                                                                                                                                               1214       America
                                            189        003423.47-01   SA Recycling                    790 E M St                  Colton         California    92324-     United States of
                                                                                                                                                               3910       America
                                            147        003499.08-01   SA Recycling                    2495 Buena Vista St         Duarte         California    91010-     United States of
                                                                                                                                                               3330       America
                                            176        003423.48-01   SA Recycling                    460 E Holton Rd             El Centro      California    92243-     United States of
                                                                                                                                                               9444       America
                                            111        003423.49-01   SA Recycling                    12301 & 12351 E Valley      El Monte       California    91732-     United States of
                                                                                                      Boulevard                                                3603       America




                                                                                                                   Page 5 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 102 of 119 PageID #:107
                                                                                                                                                                            Account No. 1-85457
                                                                                                                                                                             Policy No. 1047248
                                                                                              SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                          State/    Postal
                                                                                  Name                               Street               City                                    Country
                                              No.        Record No                                                                                        Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            122        003286.31-01   SA Recycling                    15615 Arrow Boulevard          Fontana        California     92335-     United States of
                                                                                                                                                                   3253       America
                                            164        003423.51-01   SA Recycling                    3489 S Chestnut Avenue         Fresno         California     93725-     United States of
                                                                                                                                                                   2699       America
                                            129        003286.32-01   SA Recycling                    16801 S Main St                Gardena        California     90248-     United States of
                                                                                                                                                                   3121       America
                                            11         003154.48-01   Sims Group USA Corporation      30104 Industrial Pkwy SW       Hayward        California     94544-     United States of
                                                                                                                                                                   6906       America
                                            109        003423.52-01   SA Recycling                    10651 E Avenue                 Hesperia       California     92345-     United States of
                                                                                                                                                                   5114       America
                                            174        003423.53-01   SA Recycling                    45565 Division St              Lancaster      California     93535-     United States of
                                                                                                                                                                   1841       America
                                            143        003408.24-01   SA Recycling                    22606 S Alameda St             Long Beach     California     90810-     United States of
                                                                                                                                                                   1996       America
                                            179        076774.60-61   SA Recycling                    482 Pier T Avenue              Long Beach     California     90802-     United States of
                                                                                                                                                                   6209       America
                                            108        003423.55-01   SA Recycling                    10313 S Alameda St             Los Angeles    California     90002-     United States of
                                                                                                                                                                   3800       America
                                            131                       SA Recycling                    1715 E Martin Luther King Jr   Los Angeles    California     90058-     United States of
                                                                                                      Boulevard                                                    1522       America
                                            141        003244.71-01   SA Recycling                    2104 & 2047 E 15th St          Los Angeles    California     90021-     United States of
                                                                                                                                                                   2822       America
                                            148        076731.47-03   SA Recycling                    2728, 3248 & 3312 Long Beach Los Angeles      California     90058-     United States of
                                                                                                      Avenue E                                                     1304       America
                                            120        089513.68-02   SA Recycling                    1545 Gage Rd                 Montebello       California     90640-     United States of
                                                                                                                                                                   6631       America
                                            170        003422.91-01   SA Recycling                    41400 Date St                  Murrieta       California     92562-     United States of
                                                                                                                                                                   7094       America
                                            146                       SA Recycling                    2411 N Glassell St             Orange         California     92865-     United States of
                                                                                                                                                                   2717       America
                                            116        003423.56-01   SA Recycling                    1441 Mountain View Avenue      Oxnard         California     93030-     United States of
                                                                                                                                                                   5106       America
                                            181                       SA Recycling                    521 N Rice Avenue              Oxnard         California     93030-     United States of
                                                                                                                                                                   8924       America
                                            183        003423.57-01   SA Recycling                    5815 Stockdale Rd              Paso Robles    California     93446-     United States of
                                                                                                                                                                   9658       America
                                            117        003423.63-01   SA Recycling                    1475 E Franklin Avenue and     Pomona         California     91766-     United States of
                                                                                                      11630 E End Avenue                                           5453       America
                                            05         076173.48-02   Sims Group USA Corporation      11320 Dismantle Court          Rancho Cordova California     95742-     United States of
                                                                                                                                                                   6816       America
                                            06         003105.56-01   SGUSA                           699 Seaport Boulevard          Redwood City   California     94063-     United States of
                                                                                                                                                                   2712       America
                                                                      Sims Group USA Corporation

                                            07         076238.08-03   Sims Group USA Corporation      600 S 4th St                   Richmond       California     94804-     United States of
                                                                                                                                                                   3504       America
                                            08                        Sims Group USA Corporation      845 Marina Bay Pkwy Ste 2      Richmond       California     94804-     United States of
                                                                                                                                                                   6420       America
                                            83         076168.56-05   Sims Recycling Solutions, Inc   8855 Washington Boulevard      Roseville      California     95678-     United States of
                                                                                                                                                                   5935       America
                                            09         003154.49-01   Sims Group USA Corporation      130 N 12th St                  Sacramento     California     95811-     United States of
                                                                                                                                                                   0615       America
                                            155        076802.70-04   SA Recycling                    3055 Commercial St             San Diego      California     92113-     United States of
                                                                                                                                                                   1496       America




                                                                                                                     Page 6 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 103 of 119 PageID #:108
                                                                                                                                                                              Account No. 1-85457
                                                                                                                                                                               Policy No. 1047248
                                                                                              SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                            State/    Postal
                                                                                  Name                              Street                 City                                     Country
                                              No.        Record No                                                                                          Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            159        003423.59-01   SA Recycling                    3202 Main St                    San Diego        California    92113-     United States of
                                                                                                                                                                     3719       America
                                            10         003117.82-01   Sims Group USA Corporation      1720 Monterey Highway           San Jose         California    95112-     United States of
                                                                                                                                                                     6114       America
                                                                                                      1726 Monterey Highway
                                                                                                      1800 Monterey Highway                                          95112-
                                                                                                                                                                     6116
                                                                                                      1900-1930 Monterey Highway                                     95112-
                                                                                                                                                                     6100
                                            195        076763.90-02   SA Recycling                    901 New Dock St                 San Pedro        California    90731-     United States of
                                                                                                                                                                     7598       America
                                            136        003373.31-01   SA Recycling                    2002-2006 W 5th St              Santa Ana        California    92703-     United States of
                                                                                                                                                                     2897       America
                                            123        003423.60-01   SA Recycling                    1599 E Betteravia Rd            Santa Maria      California    93454-     United States of
                                                                                                                                                                     9647       America
                                            112        003422.92-01   SA Recycling                    12428 Center St                 South Gate       California    90280-     United States of
                                                                                                                                                                     8058       America
                                            13         003154.50-01   Sims Group USA Corporation      1000 S Aurora St                Stockton         California    95206-     United States of
                                                                                                                                                                     1604       America
                                            192        003423.61-01   SA Recycling                    8250 Tujunga Avenue             Sun Valley       California    91352-     United States of
                                                                                                                                                                     3932       America
                                            198        003373.32-01   SA Recycling                    9754 San Fernando Rd            Sun Valley       California    91352-     United States of
                                                                                                                                                                     1424       America
                                            152        003423.62-01   SA Recycling                    29250 Rio del Sol               Thousand Palms California      92276-     United States of
                                                                                                                                                                     2603       America
                                            101        003526.12-01   SA Recycling                    2525 S K St                     Tulare           California    93274-     United States of
                                                                                                                                                                     6875       America
                                            14                        SMM New England                 263 Locust St                   Hartford         Connecticut   06114-     United States of
                                                                      Corporation                                                                                    2008       America
                                            15                        SMM New England                 808 Washington Avenue           New Haven        Connecticut   06519-     United States of
                                                                      Corporation                                                                                    1825       America
                                            16         019631.39-06   SMM New England                 234 Universal Drive             North Haven      Connecticut   06473-     United States of
                                                                      Corporation                                                                                    3694       America
                                            17                        Simsmetal East LLC              640 Canal St                    Stamford         Connecticut   06902-     United States of
                                                                                                                                                                     5904       America
                                            88         084452.48-17   Sims Recycling Solutions, Inc   5806 N 53rd St                  Tampa            Florida       33610-     United States of
                                                                                                                                                                     4817       America
                                            115        083878.38-02   SA Recycling                    1359 Central Avenue             Atlanta          Georgia       30344-     United States of
                                                                                                                                                                     4973       America
                                            150        003286.33-01   SA Recycling                    2800 Amwiler Rd                 Atlanta          Georgia       30360-     United States of
                                                                                                                                                                     2804       America
                                            197                       SA Recycling                    960 Molly Pond Rd               Augusta          Georgia       30901-     United States of
                                                                                                                                                                     3718       America
                                            151                       SA Recycling                    281 Brennan Rd                  Columbus         Georgia       31903-     United States of
                                                                                                                                                                     2192       America
                                            144                       SA Recycling                    2314 Dogwood Drive SE           Conyers          Georgia       30013-     United States of
                                                                                                                                                                     1535       America
                                            193                       SA Recycling                    859 Athens St                   Gainesville      Georgia       30501-     United States of
                                                                                                                                                                     4867       America
                                            182        003286.34-01   SA Recycling                    530 Seaboard Industrial Drive   Lawrenceville    Georgia       30046-     United States of
                                                                                                                                                                     4670       America
                                            163                       SA Recycling                    11140 Veterans Memorial         Lithia Springs   Georgia       30122-     United States of
                                                                                                      Highway                                                        1600       America




                                                                                                                    Page 7 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 104 of 119 PageID #:109
                                                                                                                                                                             Account No. 1-85457
                                                                                                                                                                              Policy No. 1047248
                                                                                              SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                           State/    Postal
                                                                                  Name                            Street                    City                                   Country
                                              No.        Record No                                                                                         Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            173                       SA Recycling                    4460 Broadway                  Macon           Georgia        31206-     United States of
                                                                                                                                                                    2055       America
                                            157                       SA Recycling                    317 Marble Mill Rd NW          Marietta        Georgia        30060-     United States of
                                                                                                                                                                    1037       America
                                            133        003286.35-01   SA Recycling                    1882 Mitchell Rd               Norcross        Georgia        30071-     United States of
                                                                                                                                                                    3210       America
                                            177                       SA Recycling                    4614 New Calhoun Highway       Rome            Georgia        30161-     United States of
                                                                                                      NE                                                            9632       America
                                            106        003286.36-01   SA Recycling                    100 Sonny Perdue Drive         Savannah        Georgia        31408-     United States of
                                                                                                                                                                    8073       America
                                            214                                                       355 N Lathrop Avenue           Savannah        Georgia        31415-     United States of
                                                                                                                                                                    1025       America
                                            196                       SA Recycling                    9013 US Highway 301 S          Statesboro      Georgia        30458-     United States of
                                                                                                                                                                    3191       America
                                            18                        Schiabo Larovo Corporation      6660 S Nashville Avenue        Chicago         Illinois       60638-     United States of
                                                                                                                                                                    4910       America
                                            24                        Metal Management Midwest,       3151 S California Avenue       Chicago         Illinois       60608-     United States of
                                                                      Inc                                                                                           5111       America
                                            26                        Metal Management, Inc           325 N La Salle Drive Ste 550   Chicago         Illinois       60654-     United States of
                                                                                                                                                                    8359       America
                                            27                        Metal Management Midwest,       350 N Artesian Avenue          Chicago         Illinois       60612-     United States of
                                                                      Inc                                                                                           2118       America
                                            199                                                       200 W Madison St Ste 3600      Chicago         Illinois       60606-     United States of
                                                                                                                                                                    3491       America
                                            23         003117.84-01   Metal Management Midwest,       2305 S Paulina St              Chicago         Illinois       60608-     United States of
                                                                      Inc                                                                                           5327       America
                                                                                                      2500 S Paulina St                                             60608-
                                                                                                                                                                    5389
                                                                                                      2550 S Paulina St                                             60608-
                                                                                                                                                                    5307
                                                                                                      2600 N Paulina St                                             60614-
                                                                                                                                                                    1018
                                                                                                      2345 S Wood St                                                60608-
                                                                                                                                                                    5305
                                                                                                      2451 S Wood St                                                60608-
                                                                                                                                                                    5312
                                                                                                      2455 S Laflin St                                              60608-
                                                                                                                                                                    5005
                                            25                        Metal Management Midwest,       3200 E 96th St                 Chicago         Illinois       60617-     United States of
                                                                      Inc                                                                                           5037       America
                                            97                        Metal Management Midwest,       9331 S Ewing Avenue            Chicago         Illinois       60617-     United States of
                                                                      Inc                                                                                           4641       America
                                            82         064250.80-03   Sims Recycling Solutions, Inc   3700 Runge St                  Franklin Park   Illinois       60131-     United States of
                                                                                                                                                                    1185       America
                                            81         064411.24-42   Sims Recycling Solutions, Inc   1600 Harvester Rd              West Chicago    Illinois       60185-     United States of
                                                                                                                                                                    1618       America
                                            32                        Metal Management Indiana, Inc 5137 Indianapolis Boulevard      East Chicago    Indiana        46312-     United States of
                                                                                                                                                                    3857       America
                                            30                        Metal Management Indiana, Inc 3601 Canal St                    East Chicago    Indiana        46312-     United States of
                                                                                                                                                                    1605       America
                                            31         003154.51-01   Metal Management Indiana, Inc 425 W 152nd St                   East Chicago    Indiana        46312-     United States of
                                                                                                                                                                    3847       America
                                            35                        Simsmetal East LLC              1575 Sparrows Point Boulevard Sparrows Point   Maryland       21219-     United States of
                                                                                                                                                                    1029       America




                                                                                                                  Page 8 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 105 of 119 PageID #:110
                                                                                                                                                                       Account No. 1-85457
                                                                                                                                                                        Policy No. 1047248
                                                                                               SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                   State/      Postal
                                                                                  Name                          Street              City                                     Country
                                              No.        Record No                                                                                 Prov        Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            34                        SMM New England               267 Granite St             Worcester      Massachusetts   01607-     United States of
                                                                      Corporation                                                                             1219       America
                                            39                        SMM Gulf Coast LLC            12360 Hickman Rd           Biloxi         Mississippi     39532-     United States of
                                                                                                                                                              9430       America
                                            47                        SMM Gulf Coast LLC            9624 Pinecrest St          Vancleave      Mississippi     39565-     United States of
                                                                                                                                                              9112       America
                                            130                       SA Recycling                  1701 Western Avenue        Las Vegas      Nevada          89102-     United States of
                                                                                                                                                              2615       America
                                            149                       SA Recycling                  2780 N Nellis Boulevard    Las Vegas      Nevada          89115-     United States of
                                                                                                                                                              4507       America
                                            184        003336.75-01   SA Recycling                  5850 N Nellis Boulevard    Las Vegas      Nevada          89115-     United States of
                                                                                                                                                              2407       America
                                            186                       SA Recycling                  6351 Vegas Valley Drive    Las Vegas      Nevada          89142-     United States of
                                                                                                                                                              3502       America
                                            167                       SA Recycling                  3870 Losee Rd              North Las Vegas Nevada         89030-     United States of
                                                                                                                                                              3307       America
                                            62                        Sims Group USA Corporation    1655 Franklin Way          Sparks         Nevada          89431-     United States of
                                                                                                                                                              6549       America
                                            52                        Simsmetal East LLC            1900 Federal St            Camden         New Jersey      08105-     United States of
                                                                                                                                                              1818       America
                                            53         002098.37-03   Simsmetal East LLC            1 Linden Avenue            Jersey City    New Jersey      07305-     United States of
                                                                                                                                                              4722       America
                                                                      Sims Group USA Holdings
                                                                      Corporation
                                                                      SME Claremont Terminal

                                                                      Simsmetal East LLC            3 Linden Avenue

                                            12                        Simsmetal East LLC            72-78 Roanoke Avenue       Newark         New Jersey      07105-     United States of
                                                                                                                                                              4397       America
                                            56         000740.68-02   Simsmetal East LLC            182 Calcutta St            Newark         New Jersey      07114-     United States of
                                                                                                                                                              3332       America
                                            57         003154.56-01   Simsmetal East LLC            252-254 Doremus Avenue     Newark         New Jersey      07105-     United States of
                                                                                                                                                              4897       America
                                            59                        Simsmetal East LLC            8-18 Noble St              Newark         New Jersey      07114-     United States of
                                                                                                                                                              1320       America
                                            60         003117.88-01   Simsmetal East LLC            20-26 Richards St          Newark         New Jersey      07105-     United States of
                                                                                                                                                              3705       America
                                                                      Schiabo Larovo Corporation

                                            54                        Simsmetal East LLC            1580 Hurffville Rd         Sewell         New Jersey      08080-     United States of
                                                                                                                                                              4270       America
                                            61                        Simsmetal East LLC            1519 Calhoun St            Trenton        New Jersey      08638-     United States of
                                                                                                                                                              4019       America
                                            98                        Simsmetal East LLC            140 S Port Rd              Albany         New York        12202-     United States of
                                                                                                                                                              1063       America
                                                                      Port Albany Ventures LLC
                                            22                        New York Recycling Ventures, 1340 E Bay Avenue           Bronx          New York        10474-     United States of
                                                                      Inc                                                                                     7027       America
                                            65                        Sims Municipal Recycling of  850 Edgewater Rd            Bronx          New York        10474-     United States of
                                                                      New York LLC                                                                            4987       America
                                                                      Simsmetal East LLC
                                            66         003105.57-01   SMR 30th Street - Pier        472-490 30th St            Brooklyn       New York        11232-     United States of
                                                                                                                                                              1731       America




                                                                                                                Page 9 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 106 of 119 PageID #:111
                                                                                                                                                                            Account No. 1-85457
                                                                                                                                                                             Policy No. 1047248
                                                                                              SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                         State/     Postal
                                                                                  Name                               Street               City                                    Country
                                              No.        Record No                                                                                       Prov       Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            67                        Simsmetal East LLC              428 Harris Rd               Ferndale        New York         12734-     United States of
                                                                                                                                                                   5125       America
                                            92                        Simsmetal East LLC              167 W River Rd              Frankfort       New York         13340-     United States of
                                                                                                                                                                   5032       America
                                            58                        Sims Municipal Recycling of     30-27 Greenpoint Avenue     Long Island City New York        11101-     United States of
                                                                      New York LLC                                                                                 2009       America
                                                                      Simsmetal East LLC
                                            205                       Simsmetal East LLC              820 Route 211 E             Middletown      New York         10941-     United States of
                                                                                                                                                                   1442       America
                                            93                        Sims Group USA Holdings         16 W 22nd St Fl 10          New York        New York         10010-     United States of
                                                                      Corporation                                                                                  5967       America
                                            215                                                       555 Theodore Fremd Avenue   Rye             New York         10580-     United States of
                                                                                                      Ste C300                                                     1455       America
                                            50         002256.50-02   SMM Southeast LLC               2912 Neuse Boulevard        New Bern        North Carolina   28560-     United States of
                                                                                                                                                                   2858       America
                                            51                        SMM Southeast LLC               1254 US Highway 258 N       Tarboro         North Carolina   27886-     United States of
                                                                                                                                                                   9436       America
                                            40                        Metal Management Ohio, Inc      27063 State Route 281       Defiance        Ohio             43512-     United States of
                                                                                                                                                                   8963       America
                                            94                        Proler Southwest Corporation    98 N 321st East Avenue      Catoosa         Oklahoma         74015-     United States of
                                                                                                                                                                   6430       America
                                            204                       Proler Southwest Corporation    6414 S Eastern Avenue       Oklahoma City   Oklahoma         73149-     United States of
                                                                                                                                                                   5134       America
                                            63                        Proler Southwest Corporation    2205 Industrial Rd          Sapulpa         Oklahoma         74066-     United States of
                                                                                                                                                                   8604       America
                                            64                        Proler Southwest Corporation    2300 N Lewis Avenue         Tulsa           Oklahoma         74110-     United States of
                                                                                                                                                                   2120       America
                                            103                                                       358 River Rd                Bridgeport      Pennsylvania     19405-     United States of
                                                                                                                                                                   1735       America
                                            73         003117.89-01   Simsmetal East LLC              300 Steel Rd S              Morrisville     Pennsylvania     19067-     United States of
                                                                                                                                                                   3614       America
                                            70         003119.70-01   SMM New England                 15-17 Green Earth Way       Johnston        Rhode Island     02919-     United States of
                                                                      Corporation                                                                                  5845       America
                                            95         003119.71-01   SMM New England                 242 Allens Avenue           Providence      Rhode Island     02905-     United States of
                                                                      Corporation                                                                                  5002       America
                                            104        015527.48-07   SMM New England                 30 Fields Point Drive       Providence      Rhode Island     02903-     United States of
                                                                      Corporation                                                                                  4712       America
                                            216                                                       200 Allens Avenue           Providence      Rhode Island     02905-     United States of
                                                                                                                                                                   5002       America
                                            84         000114.44-09   Sims Recycling Solutions, Inc   417 Sanford Rd              La Vergne       Tennessee        37086-     United States of
                                                                                                                                                                   3795       America
                                            102        084808.20-03                                   821 W College St            Pulaski         Tennessee        38478-     United States of
                                                                                                                                                                   3626       America
                                            213                       Tennessee Valley Recycling      821 W College St            Pulaski         Tennessee        38478-     United States of
                                                                      LLC                                                                                          3626       America
                                            187        003449.46-01   SA Recycling                    6800 Market Avenue          El Paso         Texas            79915-     United States of
                                                                                                                                                                   1014       America
                                            96                        Proler Southwest Corporation    6747 Avenue W               Houston         Texas            77011-     United States of
                                                                                                                                                                   1247       America
                                            75         074386.14-03   Proler Southwest                90 Hirsch Rd                Houston         Texas            77020-     United States of
                                                                                                                                                                   6332       America
                                                                      Proler Southwest Corporation    70-80-90 Hirsch Rd
                                                                      Proler Southwest                21 Japhet St                                                 77020-
                                                                      Proler Southwest Corporation                                                                 7819



                                                                                                                 Page 10 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 107 of 119 PageID #:112
                                                                                                                                                                    Account No. 1-85457
                                                                                                                                                                     Policy No. 1047248
                                                                                           SCHEDULE OF LOCATIONS, APPENDIX A


                                            Location      Index/                                                                                  State/    Postal
                                                                                Name                        Street                City                                    Country
                                              No.        Record No                                                                                Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            76         003105.59-01   SSE Chesapeake, VA        4300 Buell St                Chesapeake      Virginia      23324-     United States of
                                                                                                                                                           1008       America
                                            77         003119.72-01   SMM Southeast LLC         25820 Hofheimer Way          North Dinwiddie Virginia      23803-     United States of
                                                                                                                                                           8905       America
                                            78         044638.18-07   SMM Southeast LLC         3220 Deepwater Terminal Rd   Richmond        Virginia      23234-     United States of
                                                                                                                                                           1827       America
                                            79                        SMM Southeast LLC         1177 Hosier Rd               Suffolk         Virginia      23434-     United States of
                                                                                                                                                           7814       America
                                            80                        SMM Southeast LLC         2116 George Washington       Yorktown        Virginia      23693-     United States of
                                                                                                Memorial Highway                                           4223       America




                                                                                                           Page 11 of 11
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 108 of 119 PageID #:113
                                                                                                                                                             Account No. 1-85457
                                                                                                                                                              Policy No. 1047248
                                                                               SCHEDULE OF SA RECYCLING, LLC LOCATIONS, APPENDIX B


                                            Location      Index/                                                                           State/    Postal
                                                                                 Name                     Street               City                                Country
                                              No.        Record No                                                                         Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            171                       SA Recycling           430 Air Base Boulevard     Montgomery    Alabama       36108-     United States of
                                                                                                                                                    2202       America
                                            156        003286.19-01   SA Recycling           309 State Docks Rd         Phenix City   Alabama       36869-     United States of
                                                                                                                                                    7613       America
                                            110                       SA Recycling           12 W Southern Avenue       Mesa          Arizona       85210-     United States of
                                                                                                                                                    5207       America
                                            119                       SA Recycling           1530 E Broadway Rd         Phoenix       Arizona       85040-     United States of
                                                                                                                                                    2310       America
                                            160                       SA Recycling           3210 S 19th Avenue         Phoenix       Arizona       85009-     United States of
                                                                                                                                                    6924       America
                                            166        003286.29-01   SA Recycling           3640 S 35th Avenue         Phoenix       Arizona       85009-     United States of
                                                                                                                                                    6738       America
                                            169                       SA Recycling           400 S 15th Avenue          Phoenix       Arizona       85007-     United States of
                                                                                                                                                    3399       America
                                            118        003336.73-01   SA Recycling           1525 W Miracle Mile        Tucson        Arizona       85705-     United States of
                                                                                                                                                    9323       America
                                            206                       SA Recycling           3147 E Ajo Way             Tucson        Arizona       85713-     United States of
                                                                                                                                                    5225       America
                                            162                       SA Recycling           3350 E 32nd St             Yuma          Arizona       85365-     United States of
                                                                                                                                                    7508       America
                                            158        003286.30-01   SA Recycling           3200 E Frontera St         Anaheim       California    92806-     United States of
                                                                                                                                                    2812       America
                                                                                             3250 E Frontera St
                                            135        003336.74-01   SA Recycling           2000 E Brundage Lane       Bakersfield   California    93307-     United States of
                                                                                                                                                    2734       America
                                            178        003423.46-01   SA Recycling           48100 Harrison St          Coachella     California    92236-     United States of
                                                                                                                                                    1214       America
                                            189        003423.47-01   SA Recycling           790 E M St                 Colton        California    92324-     United States of
                                                                                                                                                    3910       America
                                            147        003499.08-01   SA Recycling           2495 Buena Vista St        Duarte        California    91010-     United States of
                                                                                                                                                    3330       America
                                            176        003423.48-01   SA Recycling           460 E Holton Rd            El Centro     California    92243-     United States of
                                                                                                                                                    9444       America
                                            111        003423.49-01   SA Recycling           12301 & 12351 E Valley     El Monte      California    91732-     United States of
                                                                                             Boulevard                                              3603       America
                                            122        003286.31-01   SA Recycling           15615 Arrow Boulevard      Fontana       California    92335-     United States of
                                                                                                                                                    3253       America
                                            164        003423.51-01   SA Recycling           3489 S Chestnut Avenue     Fresno        California    93725-     United States of
                                                                                                                                                    2699       America
                                            129        003286.32-01   SA Recycling           16801 S Main St            Gardena       California    90248-     United States of
                                                                                                                                                    3121       America
                                            109        003423.52-01   SA Recycling           10651 E Avenue             Hesperia      California    92345-     United States of
                                                                                                                                                    5114       America
                                            174        003423.53-01   SA Recycling           45565 Division St          Lancaster     California    93535-     United States of
                                                                                                                                                    1841       America
                                            143        003408.24-01   SA Recycling           22606 S Alameda St         Long Beach    California    90810-     United States of
                                                                                                                                                    1996       America
                                            179        076774.60-61   SA Recycling           482 Pier T Avenue          Long Beach    California    90802-     United States of
                                                                                                                                                    6209       America



                                                                                                          Page 1 of 3
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 109 of 119 PageID #:114
                                                                                                                                                                  Account No. 1-85457
                                                                                                                                                                   Policy No. 1047248
                                                                               SCHEDULE OF SA RECYCLING, LLC LOCATIONS, APPENDIX B


                                            Location      Index/                                                                                State/    Postal
                                                                                 Name                      Street                City                                   Country
                                              No.        Record No                                                                              Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            108        003423.55-01   SA Recycling           10313 S Alameda St             Los Angeles    California    90002-     United States of
                                                                                                                                                         3800       America
                                            131                       SA Recycling           1715 E Martin Luther King Jr   Los Angeles    California    90058-     United States of
                                                                                             Boulevard                                                   1522       America
                                            141        003244.71-01   SA Recycling           2104 & 2047 E 15th St          Los Angeles    California    90021-     United States of
                                                                                                                                                         2822       America
                                            148        076731.47-03   SA Recycling           2728, 3248 & 3312 Long Beach Los Angeles      California    90058-     United States of
                                                                                             Avenue E                                                    1304       America
                                            120        089513.68-02   SA Recycling           1545 Gage Rd                   Montebello     California    90640-     United States of
                                                                                                                                                         6631       America
                                            170        003422.91-01   SA Recycling           41400 Date St                  Murrieta       California    92562-     United States of
                                                                                                                                                         7094       America
                                            146                       SA Recycling           2411 N Glassell St             Orange         California    92865-     United States of
                                                                                                                                                         2717       America
                                            116        003423.56-01   SA Recycling           1441 Mountain View Avenue      Oxnard         California    93030-     United States of
                                                                                                                                                         5106       America
                                            181                       SA Recycling           521 N Rice Avenue              Oxnard         California    93030-     United States of
                                                                                                                                                         8924       America
                                            183        003423.57-01   SA Recycling           5815 Stockdale Rd              Paso Robles    California    93446-     United States of
                                                                                                                                                         9658       America
                                            117        003423.63-01   SA Recycling           1475 E Franklin Avenue and     Pomona         California    91766-     United States of
                                                                                             11630 E End Avenue                                          5453       America
                                            155        076802.70-04   SA Recycling           3055 Commercial St             San Diego      California    92113-     United States of
                                                                                                                                                         1496       America
                                            159        003423.59-01   SA Recycling           3202 Main St                   San Diego      California    92113-     United States of
                                                                                                                                                         3719       America
                                            195        076763.90-02   SA Recycling           901 New Dock St                San Pedro      California    90731-     United States of
                                                                                                                                                         7598       America
                                            136        003373.31-01   SA Recycling           2002-2006 W 5th St             Santa Ana      California    92703-     United States of
                                                                                                                                                         2897       America
                                            123        003423.60-01   SA Recycling           1599 E Betteravia Rd           Santa Maria    California    93454-     United States of
                                                                                                                                                         9647       America
                                            112        003422.92-01   SA Recycling           12428 Center St                South Gate     California    90280-     United States of
                                                                                                                                                         8058       America
                                            192        003423.61-01   SA Recycling           8250 Tujunga Avenue            Sun Valley     California    91352-     United States of
                                                                                                                                                         3932       America
                                            198        003373.32-01   SA Recycling           9754 San Fernando Rd           Sun Valley     California    91352-     United States of
                                                                                                                                                         1424       America
                                            152        003423.62-01   SA Recycling           29250 Rio del Sol              Thousand Palms California    92276-     United States of
                                                                                                                                                         2603       America
                                            101        003526.12-01   SA Recycling           2525 S K St                    Tulare         California    93274-     United States of
                                                                                                                                                         6875       America
                                            115        083878.38-02   SA Recycling           1359 Central Avenue            Atlanta        Georgia       30344-     United States of
                                                                                                                                                         4973       America
                                            150        003286.33-01   SA Recycling           2800 Amwiler Rd                Atlanta        Georgia       30360-     United States of
                                                                                                                                                         2804       America
                                            197                       SA Recycling           960 Molly Pond Rd              Augusta        Georgia       30901-     United States of
                                                                                                                                                         3718       America




                                                                                                           Page 2 of 3
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 110 of 119 PageID #:115
                                                                                                                                                                          Account No. 1-85457
                                                                                                                                                                           Policy No. 1047248
                                                                               SCHEDULE OF SA RECYCLING, LLC LOCATIONS, APPENDIX B


                                            Location      Index/                                                                                        State/    Postal
                                                                                 Name                          Street                     City                                  Country
                                              No.        Record No                                                                                      Prov      Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            151                       SA Recycling                 281 Brennan Rd                  Columbus         Georgia      31903-     United States of
                                                                                                                                                                 2192       America
                                            144                       SA Recycling                 2314 Dogwood Drive SE           Conyers          Georgia      30013-     United States of
                                                                                                                                                                 1535       America
                                            193                       SA Recycling                 859 Athens St                   Gainesville      Georgia      30501-     United States of
                                                                                                                                                                 4867       America
                                            182        003286.34-01   SA Recycling                 530 Seaboard Industrial Drive   Lawrenceville    Georgia      30046-     United States of
                                                                                                                                                                 4670       America
                                            163                       SA Recycling                 11140 Veterans Memorial         Lithia Springs   Georgia      30122-     United States of
                                                                                                   Highway                                                       1600       America
                                            173                       SA Recycling                 4460 Broadway                   Macon            Georgia      31206-     United States of
                                                                                                                                                                 2055       America
                                            157                       SA Recycling                 317 Marble Mill Rd NW           Marietta         Georgia      30060-     United States of
                                                                                                                                                                 1037       America
                                            133        003286.35-01   SA Recycling                 1882 Mitchell Rd                Norcross         Georgia      30071-     United States of
                                                                                                                                                                 3210       America
                                            177                       SA Recycling                 4614 New Calhoun Highway        Rome             Georgia      30161-     United States of
                                                                                                   NE                                                            9632       America
                                            106        003286.36-01   SA Recycling                 100 Sonny Perdue Drive          Savannah         Georgia      31408-     United States of
                                                                                                                                                                 8073       America
                                            196                       SA Recycling                 9013 US Highway 301 S           Statesboro       Georgia      30458-     United States of
                                                                                                                                                                 3191       America
                                            130                       SA Recycling                 1701 Western Avenue             Las Vegas        Nevada       89102-     United States of
                                                                                                                                                                 2615       America
                                            149                       SA Recycling                 2780 N Nellis Boulevard         Las Vegas        Nevada       89115-     United States of
                                                                                                                                                                 4507       America
                                            184        003336.75-01   SA Recycling                 5850 N Nellis Boulevard         Las Vegas        Nevada       89115-     United States of
                                                                                                                                                                 2407       America
                                            186                       SA Recycling                 6351 Vegas Valley Drive         Las Vegas        Nevada       89142-     United States of
                                                                                                                                                                 3502       America
                                            167                       SA Recycling                 3870 Losee Rd                   North Las Vegas Nevada        89030-     United States of
                                                                                                                                                                 3307       America
                                            213                       Tennessee Valley Recycling   821 W College St                Pulaski          Tennessee    38478-     United States of
                                                                      LLC                                                                                        3626       America
                                            187        003449.46-01   SA Recycling                 6800 Market Avenue              El Paso          Texas        79915-     United States of
                                                                                                                                                                 1014       America




                                                                                                               Page 3 of 3
                                                          Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 111 of 119 PageID #:116
                                                                                                                                                                     Account No. 1-85457
                                                                                                                                                                      Policy No. 1047248
                                                                                        SRS DEDUCTIBLE LOCATIONS, APPENDIX C


                                            Location      Index/                                                                                State/      Postal
                                                                                 Name                      Street                  City                                    Country
                                              No.        Record No                                                                              Prov        Code
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            AA01       AA1419.00-01   SRS AUT                 Industriestrasse 2            Müllendorf                     7052        Austria


                                            BE01       BE1061.00-02   SRS BEL                 Europark-Noord 32             Sint-Niklaas   Oost-Vlaanderen 9100        Belgium


                                            CZ01                      SRS CZCH                Hviezdoslavova 53c            Brno                           627 00      Czech Republic


                                            GE02       GEA487.00-02   SRS GER                 Im Weiherfeld 25              Ginsheim-      Hessen          65462       Germany
                                                                                                                            Gustavsburg
                                            GE01       GEE440.00-01   SRS GER                 10 Rathenaustr                Bergkamen      Nordrhein-      59192       Germany
                                                                                                                                           Westfalen
                                            NL01       NE5475.00-01   SRS NL                  Hastelweg 251                 Eindhoven      Noord Brabant   5652 CV     Netherlands


                                            NL02       NE5476.00-01   SRS NL                  Waarderweg 60                 Haarlem        Noord Holland   2031 BP     Netherlands


                                            NO01       NO1193.00-01   SRS NOR                 Greåkerveien 23               Greåker        Østfold         1718        Norway


                                            PL01                      SRS POL                 Lakowa 79                     Bydgoszcz                      85-463      Poland


                                            SW01       SW3119.00-01   SRS SWE                 Karosserigatan 6              Katrineholm                    641 51      Sweden


                                            UE01                      SRS UAE                 Jebel Ali Free Zone, PO Box   Dubai                                      United Arab
                                                                                              262843                                                                   Emirates
                                            UK49       UKM040.00-01   SRS UK                  Northend Rd                   Stalybridge    Cheshire        SK15 3AZ United Kingdom


                                            UK43       UK0842.00-02   SRS UK                  Macklin Avenue, Cowpen Lane Billingham       Cleveland       TS23 4BY United Kingdom
                                                                                              Industrial Estate
                                            UK50       UK7118.00-02   SRS UK                  Lochside Industrial Estate,   Dumfries       Dumfriesshire   DG2 0NR United Kingdom
                                                                                              Irongray Rd




                                                                                                            Page 1 of 1
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 112 of 119 PageID #:117

                                                                                                                             Account No. 1-85457
                                                                                                                               Policy No. 1047248

                                                                 SUPPLEMENTAL UNITED STATES
                                                           CERTIFIED ACT OF TERRORISM ENDORSEMENT
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            This Endorsement is applicable to all insured Locations in the United States, its territories
                                            and possessions and the Commonwealth of Puerto Rico.

                                            Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
                                            amended.

                                            In consideration of a premium charged of USD93,025, this Policy, subject to the terms and conditions
                                            therein and in this Endorsement, covers direct physical loss or damage to insured property and any
                                            resulting TIME ELEMENT loss, as provided in the TIME ELEMENT section of the Policy, caused by or
                                            resulting from a Certified Act of Terrorism as defined herein.

                                            Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in
                                            this Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the
                                            effect that such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
                                            This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
                                            under the LIMITS OF LIABILITY clause of the DECLARATIONS section of this Policy.

                                            With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts
                                            for which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
                                            (including subsequent action of Congress pursuant to the Act) which includes a provision stating that if
                                            the aggregate insured losses exceed USD100,000,000,000 during any calendar year, neither the United
                                            States Government nor any insurer that has met its insurer deductible shall be liable for the payment of
                                            any portion of the amount of such losses that exceed USD100,000,000,000. If the aggregate insured
                                            losses for all insurers exceed USD100,000,000,000, your coverage may be reduced.

                                            The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
                                            partially reimbursed by the United States Government under a formula established by Federal Law.
                                            Under this formula, the United States pays 85% (and beginning on January 1, 2016, shall then decrease by
                                            1 percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
                                            statutorily established retention by the insurer referenced in this Policy. The premium charged for this
                                            coverage is provided above.

                                            The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
                                            exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
                                            Endorsement or the Policy.

                                            The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

                                            Reference and Application: The following term(s) means:

                                            Certified Act of Terrorism:

                                            A “Certified Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in
                                            consultation with the Secretary of Homeland Security, and the Attorney General of the United States, to
                                            be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and

                                            Form FMG7308                                  Page 1 of 2                          Edition January 2015
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 113 of 119 PageID #:118
                                            extended in 2005, 2007, and in 2015. The criteria contained in that Act for a “Certified Act of Terrorism”
                                            include the following:

                                                  a. The act resulted in aggregate losses in excess of USD5,000,000; and

                                                  b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                     is committed by an individual or individuals as part of an effort to coerce the civilian
                                                     population of the United States or to influence the policy or affect the conduct of the United
                                                     States Government by coercion.




                                            Form FMG7308                                  Page 2 of 2                          Edition January 2015
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 114 of 119 PageID #:119


                                                                                                                              Account No. 1-85457
                                                                                                                               Policy No. 1047248
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                   CYBER OPTIMAL RECOVERY ENDORSEMENT

                                            It is agreed that this Endorsement is a part of the Policy and that the terms and conditions of the Policy are
                                            amended as described herein. All other terms and conditions of the Policy remain unchanged.

                                            INSURED OPTION:

                                            The Insured acknowledges having purchased a cyber policy.

                                            As respects loss or damage that is covered by both this Policy and the cyber policy, and notwithstanding
                                            anything contained in the OTHER INSURANCE clause in the GENERAL PROVISIONS section of this
                                            Policy, the Insured may elect, within 180 days of notifying this Company of the loss, to apportion the loss
                                            between this Policy and the cyber policy and to designate this Policy as primary, excess or contributing
                                            insurance to the cyber policy with respect to each portion of the loss, provided designating it as such is
                                            necessary to maximize the total indemnity available for the loss under both this Policy and the cyber
                                            policy.

                                            This election option shall be subject to the following additional conditions:

                                            ADDITIONAL CONDITIONS

                                            1) The Insured will provide this Company with a copy of any cyber policy in force at the time of loss.

                                            2) Any coverage provided by the cyber policy that is not provided by this Policy does not extend to this
                                               Policy.

                                            3) The insolvency, inability or unwillingness to pay of the company issuing the cyber policy shall in no
                                               event increase this Company’s liability or delay settlement under this Policy.




                                            Form FMG7558                                      Page 1 of 1                              Edition October 2016
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 115 of 119 PageID #:120


                                                                  NOTICE TO ARKANSAS POLICYHOLDERS
                                                                          Inquiries and Complaints
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            Please contact us if you have an inquiry or complaint. We will provide you with the name,
                                            address and telephone of your policy producer or agency, if applicable.


                                            Policyholder Service Office:

                                                                           Factory Mutual Insurance Company
                                                                                    Corporate Offices
                                                                                     P.O. Box 7500
                                                                                   270 Central Avenue
                                                                                Johnston, RI 02919-4949

                                                                               Toll free: (800) 343-7722
                                                                                Local: (401) 275-3000




                                            If we at Factory Mutual Insurance Company fail to provide you with reasonable and
                                            adequate service, you should feel free to contact:


                                                                            Arkansas Insurance Department
                                                                               1200 West Third Street
                                                                                Little Rock, AR 72201

                                                                               Toll free: (800) 852-5494
                                                                                Local: (501) 371-2640




                                            6525 (11/15)                              Page 1 of 2
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 116 of 119 PageID #:121


                                                                      NOTICE TO ARKANSAS POLICYHOLDERS
                                                                                 Arson Reporting
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            The purpose of this notice is to inform you of the state law requirements mandating the release of
                                            information relating to arson reporting.

                                            Arkansas law requires that upon request, insurers must disclose to law enforcement or state or federal
                                            agencies any information relating to fire losses that may have been intentionally caused. Details from the
                                            law are referenced below.

                                                RELEASE OF INFORMATION

                                                (a) Any authorized agency may, in writing, require the insurer at interest to release to the requesting
                                                    agency relevant information relating to the fire loss in question which may include, but is not
                                                    limited to:

                                                    (1) policy premium payment records;

                                                    (2) history of previous claims made by the Insured;

                                                    (3) material relating to the insurer's investigation of the fire loss.

                                                (b) (1) Any insurer having reason to believe that a fire loss in which it has an interest may be of
                                                        other than accidental cause shall, in writing, notify an authorized agency of the finding.

                                                    (2) When an insurer notifies any one of the authorized agencies pursuant to this subchapter, it shall
                                                        be sufficient notice for the purpose of this subchapter.

                                                    (3) Nothing in subsection (b) of this section shall abrogate or impair the rights or powers created
                                                        under subsection (a) of this section.

                                                (c) The authorized agency provided with information pursuant to subsections (a) or (b) of this section
                                                    and in furtherance of its own purposes may release or provide the information to any other
                                                    authorized agency of this or another state, or of the United States to the extent that its disclosure or
                                                    use is relevant to a loss by fire of real or personal property which is under investigation by the
                                                    agency.

                                                (d) (1) When an insurer enters into a contract of insurance against fire loss with the insured, the
                                                        requirements of this subchapter must be disclosed in writing to the insured.

                                                    (2) Any insurer providing information to an authorized agency pursuant to this law shall notify its
                                                        insured in writing of such an action no later than 90 days after the action has been taken. A
                                                        copy of the report furnished the authorized agency shall be furnished to the Insured upon the
                                                        commencement of civil action or criminal prosecution. For purposes of this subchapter,
                                                        "named insured" means the person whose name appears on the face of the policy as the insured
                                                        individual.

                                                e) Any insurer, or a person acting on its behalf, shall be immune from liability in any civil or criminal
                                                   proceeding for any statement made or action required by this subchapter where actual malice on the
                                                   part of the insurer or its representative is not present.




                                            6525 (11/15)                                       Page 2 of 2
                                              Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 117 of 119 PageID #:122




                                                                   NOTICE TO OUR ILLINOIS POLICYHOLDERS
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                            We are here to serve you…..

                                            As our Policyholder, your satisfaction is important to us. Should you have an inquiry or complaint,
                                            please contact:

                                                             FACTORY MUTUAL INSURANCE COMPANY
                                                             Corporate Affairs Department
                                                             P.O. Box 7500
                                                             Johnston, Rhode Island 02919
                                                             (800) 343-7722



                                            If you are still not satisfied…..

                                            write or call:



                                                             State of Illinois
                                                             Department of Insurance
                                                             Consumer Affairs and Information
                                                             320 West Washington Street, 4th Floor
                                                             Springfield, Illinois 62767-0001
                                                             (217) 782-4515




                                            7166 (3/09)
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 118 of 119 PageID #:123
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                                             FILING EXEMPTION NOTICE


                                            Various states have enacted laws which suspend the requirement for the filing of rates and forms
                                            used for commercial and large commercial risks. This notice is being sent to you in accordance with
                                            the following states’ requirement for the insurance company to notify clients affected by this law. If
                                            you have any questions or concerns, please contact your Account Manager.

                                            Applicable States:
                                            Kentucky
                                            Michigan
                                            Missouri
                                            Pennsylvania
                                            South Dakota




                                            Form FMG7547                                  Page 1 of 1                      January 2019
                                            Factory Mutual Insurance Company
                                             Case: 1:20-cv-03202 Document #: 1-1 Filed: 05/29/20 Page 119 of 119 PageID #:124




                                                                                  VIRGINIA NOTICE
FILED DATE: 4/24/2020 2:23 PM 2020CH03970




                                                          IMPORTANT INFORMATION REGARDING YOUR INSURANCE

                                            In the event you need to contact someone about this insurance for any reason please contact your
                                            agent. If no agent was involved in the sale of this insurance, or if you have additional questions
                                            you may contact the insurance company issuing this insurance at the following address and
                                            telephone number:

                                                                                      FM Global
                                                                           P.O. Box 7500 Johnston, RI 02919
                                                                                 Fax: (401) 275-3029
                                                                                   1-800-343-7722

                                            If you have been unable to contact or obtain satisfaction from the company or the agent, you may
                                            contact the Virginia State Corporation Commission’s Bureau of Insurance at: Property and
                                            Casualty Division, Bureau of Insurance, P.O. Box 1157, Richmond, VA 23218. In-state toll-free
                                            calls: 1-800-552-7945, Out-of-state calls: (804) 371-9741.


                                            Written correspondence is preferable so that a record of your inquiry is maintained. When
                                            contacting your agent, company or the Bureau of Insurance, have your policy number available




                                                                FUNCTIONAL REPLACEMENT COST COVERAGE

                                            Following state requirements, we are advising you that the coverage under this policy for certain
                                            property as specified in the policy’s Valuation clause applies on a functional replacement cost
                                            basis which means that, under certain conditions, claims may be settled for less than the actual
                                            cash value of the property insured.




                                            6579 (5/17)
